Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 30, 2011

Among

PIONEER DRILLING COMPANY

as Borrower,

WELLS FARGO BANK, N.A.

as Administrative Agent, Issuing Lender and Swing Line Lender,

BANK OF AMERICA, N.A.,

as Syndication Agent

ROYAL BANK OF CANADA,

as Documentation Agent

and

THE LENDERS NAMED HEREIN

as Lenders

$250,000,000.00

 

 

 

WELLS FARGO SECURITIES, LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

As Co-Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1        DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.1

 

Certain Defined Terms

     1   

Section 1.2

 

Computation of Time Periods

     27   

Section 1.3

 

Accounting Terms; Changes in GAAP

     27   

Section 1.4

 

Classes and Types of Advances

     27   

Section 1.5

 

Miscellaneous

     28   

ARTICLE 2        CREDIT FACILITIES

     28   

Section 2.1

 

Revolving Commitments

     28   

Section 2.2

 

Letters of Credit.

     29   

Section 2.3

 

Swing Line Loan

     34   

Section 2.4

 

Revolving Advances

     36   

Section 2.5

 

Prepayments

     39   

Section 2.6

 

Repayment

     40   

Section 2.7

 

Fees

     40   

Section 2.8

 

Interest

     41   

Section 2.9

 

Illegality

     42   

Section 2.10

 

Breakage Costs

     43   

Section 2.11

 

Increased Costs

     43   

Section 2.12

 

Payments and Computations

     44   

Section 2.13

 

Taxes

     46   

Section 2.14

 

Replacement of Lenders

     49   

Section 2.15

 

Defaulting Lenders

     50   

Section 2.16

 

Cash Collateral

     52   

ARTICLE 3        CONDITIONS OF LENDING

     53   

Section 3.1

 

Conditions Precedent to Initial Borrowings and the Initial Letter of Credit

     53   

Section 3.2

 

Conditions Precedent to Each Borrowing and to Each Issuance, Extension or
Renewal of a Letter of Credit

     55   

Section 3.3

 

Determinations Under Sections 3.1 and 3.2

     56   

ARTICLE 4        REPRESENTATIONS AND WARRANTIES

     56   

Section 4.1

 

Organization

     56   

Section 4.2

 

Authorization

     56   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 4.3

 

Enforceability

     57   

Section 4.4

 

Financial Condition

     57   

Section 4.5

 

Ownership and Liens; Real Property

     57   

Section 4.6

 

True and Complete Disclosure

     57   

Section 4.7

 

Litigation

     58   

Section 4.8

 

Compliance with Agreements

     58   

Section 4.9

 

Pension Plans

     58   

Section 4.10

 

Environmental Condition

     59   

Section 4.11

 

Subsidiaries

     59   

Section 4.12

 

Investment Company Act

     60   

Section 4.13

 

Taxes

     60   

Section 4.14

 

Permits, Licenses, etc

     60   

Section 4.15

 

Use of Proceeds

     60   

Section 4.16

 

Condition of Property; Casualties

     60   

Section 4.17

 

Insurance

     60   

ARTICLE 5        AFFIRMATIVE COVENANTS

     61   

Section 5.1

 

Organization

     61   

Section 5.2

 

Reporting

     61   

Section 5.3

 

Insurance

     64   

Section 5.4

 

Compliance with Laws

     65   

Section 5.5

 

Taxes

     65   

Section 5.6

 

New Subsidiaries

     66   

Section 5.7

 

Security

     66   

Section 5.8

 

Deposit Accounts and Securities Accounts

     66   

Section 5.9

 

Records; Inspection

     67   

Section 5.10

 

Maintenance of Property

     67   

Section 5.11

 

Appraisal Reports

     68   

Section 5.12

 

Titled Collateral

     68   

ARTICLE 6        NEGATIVE COVENANTS

     68   

Section 6.1

 

Debt

     68   

Section 6.2

 

Liens

     70   

Section 6.3

 

Investments

     71   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 6.4

 

Acquisitions

     72   

Section 6.5

 

Agreements Restricting Liens or Payments to Borrower

     73   

Section 6.6

 

Use of Proceeds

     73   

Section 6.7

 

Corporate Actions

     73   

Section 6.8

 

Asset Dispositions

     73   

Section 6.9

 

Restricted Payments

     74   

Section 6.10

 

Affiliate Transactions

     74   

Section 6.11

 

Line of Business

     75   

Section 6.12

 

Hazardous Materials

     75   

Section 6.13

 

Compliance with ERISA

     75   

Section 6.14

 

Sale and Leaseback Transactions

     76   

Section 6.15

 

Limitation on Hedging

     76   

Section 6.16

 

Capital Expenditures

     76   

Section 6.17

 

Leverage Ratio

     77   

Section 6.18

 

Interest Coverage Ratio

     77   

Section 6.19

 

Asset Coverage Ratio

     77   

Section 6.20

 

Global Holdings and its Subsidiaries

     77   

ARTICLE 7        DEFAULT AND REMEDIES

     77   

Section 7.1

 

Events of Default

     77   

Section 7.2

 

Optional Acceleration of Maturity

     79   

Section 7.3

 

Automatic Acceleration of Maturity

     80   

Section 7.4

 

Set-off

     80   

Section 7.5

 

Remedies Cumulative, No Waiver

     81   

Section 7.6

 

Application of Payments

     81   

Section 7.7

 

Borrower’s Right to Cure

     82   

ARTICLE 8        THE ADMINISTRATIVE AGENT

     83   

Section 8.1

 

Appointment, Powers, and Immunities

     83   

Section 8.2

 

Reliance by Administrative Agent

     83   

Section 8.3

 

Defaults

     84   

Section 8.4

 

Rights as Lender

     84   

Section 8.5

 

Indemnification

     84   

Section 8.6

 

Non-Reliance on Administrative Agent and Other Lenders

     85   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 8.7

 

Resignation of Administrative Agent and Issuing Lender

     85   

Section 8.8

 

Collateral and Guaranty Matters

     86   

Section 8.9

 

No Duties, Etc

     88   

ARTICLE 9        MISCELLANEOUS

     88   

Section 9.1

 

Costs and Expenses

     88   

Section 9.2

 

Indemnification

     88   

Section 9.3

 

Waivers and Amendments

     89   

Section 9.4

 

Severability

     90   

Section 9.5

 

Survival of Representations and Obligations

     90   

Section 9.6

 

Binding Effect

     90   

Section 9.7

 

Lender Assignments and Participations

     90   

Section 9.8

 

Confidentiality

     92   

Section 9.9

 

Notices, Etc

     93   

Section 9.10

 

Usury Not Intended

     93   

Section 9.11

 

Usury Recapture

     94   

Section 9.12

 

Governing Law; Submission to Jurisdiction

     94   

Section 9.13

 

Execution in Counterparts

     95   

Section 9.14

 

Waiver of Jury

     95   

Section 9.15

 

Collateral Matters; Hedging Arrangements and Cash Management Agreements

     95   

Section 9.16

 

USA Patriot Act

     96   

Section 9.17

 

Amendment and Restatement

     96   

Section 9.18

 

Entire Agreement

     96   

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS:   

Exhibit A

  

– Form of Assignment and Acceptance

Exhibit B

  

– Form of Compliance Certificate

Exhibit C

  

– Form of Guaranty

Exhibit D

  

– Form of Notice of Borrowing

Exhibit E

  

– Form of Notice of Conversion or Continuation

Exhibit F

  

– Form of Notice of Payment

Exhibit G

  

– Form of Pledge Agreement

Exhibit H-1

  

– Form of Security Agreement

Exhibit H-2

  

– Form of Global Holdings Security Agreement

Exhibit I-1

  

– Form of Revolving Note

Exhibit I-2

  

– Form of Swing Line Note

Exhibit J

  

– Form of Asset Coverage Ratio Certificate

 

SCHEDULES:

  

Schedule 1.1(a)

  

– Adjustments to Eligible Equipment

Schedule 1.1(b)

  

– Guarantors

Schedule 1.1(c)

  

– Auction Rate Securities

Schedule 2.1

  

– Revolving Commitments of the Lenders

Schedule 4.1

  

– Organizational Information

Schedule 4.10

  

– Permits; Environmental Liabilities; Actions

Schedule 4.11

  

– Subsidiaries

Schedule 5.8

  

– Deposit Accounts and Securities Accounts as of Effective Date

Schedule 6.1

  

– Existing Debt

Schedule 6.2

  

– Existing Liens

Schedule 6.3

  

– Existing Investments

Schedule 6.10

  

– Affiliate Transactions

Schedule 9.9

  

– Contact Information

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement dated as of June 30, 2011, is among
(a) Pioneer Drilling Company, a Texas corporation (“Borrower”), (b) the Lenders
(as defined below), and (c) Wells Fargo Bank, N.A., as Administrative Agent (as
defined below) for the Lenders, Issuing Lender (as defined below) and as Swing
Line Lender (as defined below).

A. The Borrower, the lenders party thereto, the Issuing Lender, the Swing Line
Lender and the Administrative Agent are parties to that certain Credit Agreement
dated February 29, 2008, as amended by the First Amendment thereto dated as of
October 5, 2009 and the Second Amendment thereto dated as of February 23, 2010
(as amended, the “Existing Credit Agreement”).

B. The Borrower, the Lenders, the Issuing Lender, the Swing Line Lender and the
Administrative Agent desire to amend and restate the Existing Credit Agreement
in its entirety. To evidence the credit facility requested hereunder, the
Borrower, the Lenders, the Issuing Lender, the Swing Line Lender and the
Administrative Agent have agreed that this Agreement is an amendment and
restatement of the Existing Credit Agreement, not a new or substitute credit
agreement or novation of the Existing Credit Agreement, and each reference to an
“Advance” or a “Letter of Credit” shall include each Advance made and each
Letter of Credit issued heretofore under the Existing Credit Agreement as well
as each Advance made and each Letter of Credit issued hereafter under this
Agreement.

In consideration of the mutual covenants and agreements herein contained, the
Borrower, the Lenders, the Issuing Lender, the Swing Line Lender and the
Administrative Agent hereby (a) agree that the Existing Credit Agreement is
amended and restated in its entirety by this Agreement and (b) further agree as
follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Certain Defined Terms. As used in this Agreement, the term
“Borrower” shall have the meaning set forth above and the following terms shall
have the following meanings (unless otherwise indicated, such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

“2010 Note Guaranty” means each guaranty by one or more of the Guarantors of the
Borrower’s obligations in respect of the 2010 Notes.

“2010 Notes” means the Senior Unsecured Notes issued by the Borrower pursuant to
the Indenture on March 11, 2010 (together with any notes of such series issued
in substitution or exchange therefore; provided that the aggregate principal
amount thereof is not increased).

“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) secures the Obligations, (c) is enforceable against the
Credit Party which created such security interest and (d) upon the filing of
appropriate financing statements and/or the completion of other actions as
required under the UCC and any other applicable law, is perfected.



--------------------------------------------------------------------------------

“Account Control Agreement” shall mean, with respect to any deposit account or
securities account of a Credit Party held with a bank or securities intermediary
which is not the Administrative Agent, an agreement or agreements in form and
substance reasonably acceptable to Administrative Agent among the Credit Party
owning such deposit or securities account, as applicable, the Administrative
Agent and such other bank or securities intermediary, which provides that the
security interest of the Administrative Agent over such account is an Acceptable
Security Interest that is superior to all other Liens (other than Excepted
Liens).

“Account” has the meaning set forth in Section 9.102(a)(2) of the UCC.

“Acquisition” means the purchase by the Borrower or any Restricted Subsidiary of
(a) all or substantially all of the assets of any other Person, (b) all or
substantially all of the assets constituting a division, business unit or line
of business of any other Person, or (c) all or a portion of the Equity Interests
of a Person.

“Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus 0.5% and (c) the Daily
One-Month LIBOR in effect on such day plus 1.00%. Any change in the Adjusted
Base Rate due to a change in the Prime Rate, Daily One-Month LIBOR or the
Federal Funds Rate shall be effective on the effective date of such change in
the Prime Rate, Daily One-Month LIBOR or the Federal Funds Rate.

“Administrative Questionnaire” means an administrative questionnaire by each
Lender in a form supplied by the Administrative Agent.

“Administrative Agent” means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article 8 and any successor agent pursuant to Section 8.7.

“Advance” means a Revolving Advance or a Swing Line Advance, as applicable.

“Affected Lender” has the meaning set forth in Section 2.14.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise.

“Agreement” means this Amended and Restated Credit Agreement among the Borrower,
the Lenders, the Administrative Agent, the Issuing Lender and the Swing Line
Lender, as it may be amended, supplemented, and otherwise modified from time to
time.

 

-2-



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Advance.

“Applicable Margin” means, at any time with respect to each Type of Advance, the
Letters of Credit and the Commitment Fee, the percentage rate per annum which is
applicable at such time with respect to such Advance, Letter of Credit or
Commitment Fee as set forth in the table below:

 

Applicable Margin

  

Total

Leverage Ratio

   Eurodollar
Advances     Base Rate
Advances     Commitment
Fee  

Level I

  

Is less than 1.50

     2.50 %      1.50 %      0.50 % 

Level II

  

Is equal to or greater than 1.50 but less than 2.50

     2.75 %      1.75 %      0.50 % 

Level III

  

Is equal to or greater than 2.50 but less than 3.50

     3.00 %      2.00 %      0.50 % 

Level IV

  

Is equal to or greater than 3.50

     3.25 %      2.25 %      0.50 % 

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Total Leverage Ratio as reflected in the Compliance Certificate
delivered in connection with the Financial Statements most recently delivered
pursuant to Section 5.2. Adjustments, if any, to the Applicable Margin shall be
effective on the date the Administrative Agent receives the applicable Financial
Statements and corresponding Compliance Certificate as required by the terms of
this Agreement. In the event at any time that the Total Leverage Ratio for any
fiscal quarter shall be recalculated for any reason retroactively, the Borrower
shall be obligated to pay any increased interest or Commitment Fees or Letter of
Credit fees that would otherwise have been applicable if the Level resulting
from such recalculated Total Leverage Ratio had been in effect for such fiscal
quarter. If the Borrower fails to deliver the Financial Statements and
corresponding Compliance Certificate to the Administrative Agent at the time
required pursuant to Section 5.2, then effective as of the date such Financial
Statements and Compliance Certificate were required to be delivered pursuant to
Section 5.2, the Applicable Margin shall be determined at Level IV and shall
remain at such level until the date such Financial Statements and corresponding
Compliance Certificate are so delivered by the Borrower.

“Appraisal Report” means an appraisal of the orderly liquidation value and fair
market value of the Eligible Equipment of the Credit Parties in form and
substance and by an independent appraiser reasonably satisfactory to the
Administrative Agent.

“Asset Coverage Ratio” means, as of the end of any applicable fiscal quarter,
the ratio of (a) the sum of, without duplication, 80% of Eligible Accounts plus,
without duplication, 80% of the orderly liquidation value of Eligible Equipment
plus, without duplication, 40% of the net book value of Other Fixed Assets to
(b) the Total Commitments.

“Asset Coverage Ratio Certificate” has the meaning set forth in Section 5.2(d).

 

-3-



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit A.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP in
all material respects, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between the Borrower and the Swing Line Lender.

“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate.

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as
applicable.

“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which (i) the Administrative Agent is authorized to close under the laws of, or
is in fact closed in, Texas, or (ii) banks are not open for business in New York
City or which is a legal holiday in the State of New York and (b) if the
applicable Business Day relates to any Eurodollar Advances, on which dealings
are carried on by commercial banks in the London interbank market.

“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of Capital Leases which is capitalized on the balance sheet of such Person) of
such Person during such period that, in conformity with GAAP, are required to be
included in or reflected by the property, plant, or equipment or similar fixed
asset accounts reflected on the balance sheet of such Person.

“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP in all material respects, be
required to be classified and accounted for as a capital lease on the balance
sheet of such Person; provided that, any lease that was treated as an operating
lease under GAAP at the time it was entered into and that later becomes a
capital lease (or is treated for accounting purposes substantially similar to
that of a capital lease) as a result of the change in GAAP that occurs upon a
conversion to International Financial Reporting Standards during the life of
such lease, including any renewals, shall be treated as an operating lease for
all purposes under this Agreement.

“Cash Collateral Account” means a special cash collateral account pledged to the
Administrative Agent containing cash deposited pursuant to the terms of Sections
2.2(a)(ii), 2.5(e), 7.2(b) or 7.3(b) to be maintained with the Administrative
Agent in accordance with Section 2.2(g).

“Cash Collateralize” means, to pledge to the Administrative Agent and deposit
with the Administrative Agent or any Non-Defaulting Lender, for the benefit of
the Issuing Lender or one

 

-4-



--------------------------------------------------------------------------------

or more of the Lenders, as collateral for the Obligations or obligations of
Lenders to fund participations in respect of Letter of Credit Obligations, cash
or deposit account balances or, if the Administrative Agent and the Issuing
Lender shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender; provided that any such cash or
deposit account balances held with a Lender other than the Administrative Agent
shall be subject to an Account Control Agreement. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means a Lender or an Affiliate of a Lender that has
entered into a Cash Management Agreement with a Credit Party, in its capacity as
a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Change in Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

-5-



--------------------------------------------------------------------------------

“Change in Law” means, after the Effective Date, the adoption of any applicable
law, rule, or regulation, or any change in any applicable law, rule, or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by financial
institutions generally, including a Lender (or its Applicable Lending Office)
with any request or directive (whether or not having the force of law) of any
such governmental authority, central bank, or comparable agency; provided that,
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

“Class” has the meaning set forth in Section 1.4.

“Code” means the Internal Revenue Code of 1986, as amended, the regulations
promulgated thereunder and published interpretations thereof.

“Collateral” means all Property of the Credit Parties which is “Collateral”,
“Pledged Collateral” or similar terms described in any Security Agreement, the
Pledge Agreement, any Account Control Agreement or any other Security Document
from time to time.

“Commitment” means, as to any Lender, its Revolving Commitment, and as to the
Swing Line Lender, the Swing Line Loan Commitment.

“Commitment Fee” means the fees required under Section 2.7(a).

“Compliance Certificate” means a compliance certificate executed by a Financial
Officer of the Borrower or such other Person as required by this Agreement in
substantially the same form as Exhibit B that shall include a certification by a
Financial Officer of the Borrower that no Default has occurred and is continuing
together with calculations demonstrating compliance by the Borrower and its
Restricted Subsidiaries with the covenants set forth in Sections 6.16, 6.17 and
6.18.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary of the Borrower (as applicable),
are treated as a single employer under Section 414 of the Code.

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.4(b).

“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, any AutoBorrow Agreement, the Guaranty, the Notices of Borrowing, the
Notices of Conversion or Continuation, the Security Documents, the Fee Letters,
and each other agreement, instrument, or document executed at any time in
connection with this Agreement.

 

-6-



--------------------------------------------------------------------------------

“Credit Parties” shall mean the Borrower and the Guarantors.

“Daily One-Month LIBOR” means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery of funds for a one (1) month
Interest Period.

“Debt,” means, as to any Person at a particular time, without duplication, all
of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Hedging Arrangement;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than one hundred twenty
(120) days after the date on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

(f) Capital Leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

(h) all Guarantees of such Person in respect of any of the foregoing; and

(i) all liabilities of such Person in respect of unfunded vested benefits under
any Plan.

For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person. The amount of any net obligation under any Hedging Arrangement on
any date shall be deemed to be the Swap Termination Value thereof as of such
date. The amount of any Capital Lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

 

-7-



--------------------------------------------------------------------------------

“Debt Incurrence” means any issuance or sale by the Borrower or any of its
Restricted Subsidiaries of any Debt after the Effective Date other than Debt
permitted under Section 6.1(a) through (n).

“Debt Incurrence Proceeds” means, with respect to any Debt Incurrence, all cash
and cash equivalent investments received by the Borrower or any of its
Restricted Subsidiaries from such Debt Incurrence after payment of, or provision
for, all underwriter fees and expenses, SEC and blue sky fees, printing costs,
fees and expenses of accountants, lawyers and other professional advisors,
brokerage commissions and other out-of-pocket fees and expenses actually
incurred in connection with such Debt Incurrence.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Advances within two
Business Days of the date such Revolving Advances were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable Default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Issuing Lender, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Line Advances) within two Business Days of the
date when due, (b) has notified the Borrower, the Administrative Agent, the
Issuing Lender or the Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Revolving Advance hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable Default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under bankruptcy or other laws for the relief of debtors, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and

 

-8-



--------------------------------------------------------------------------------

binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) upon delivery of written notice
of such determination to the Borrower, the Issuing Lender, the Swing Line Lender
and each Lender.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any Property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to the Borrower and the Administrative Agent.

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the law
of the United States of America, any State thereof or the District of Columbia.

“EBITDA” means, without duplication, for the Borrower and its consolidated
Restricted Subsidiaries, for any period, the sum of (a) the Borrower’s
consolidated Net Income for such period plus (b) to the extent deducted in
determining Borrower’s consolidated Net Income, (i) Interest Expense,
(ii) federal, state, and local income taxes (whether or not deferred),
(iii) depreciation, (iv) amortization, (v) other non-cash charges, (vi) cash
expenses incurred in connection with, to the extent permitted hereunder, any
Investment, Acquisition or Disposition in an aggregate amount reasonably
acceptable to the Administrative Agent, in each case, for such period. For
purposes of calculating the Senior Leverage Ratio, the Total Leverage Ratio and
the Interest Coverage Ratio as of any date, EBITDA of the Borrower and its
consolidated Restricted Subsidiaries shall be calculated on a pro forma basis
(as certified by the Borrower in a Compliance Certificate delivered pursuant to
Section 5.2 and as reasonably approved by the Administrative Agent) assuming
that (i) all Acquisitions made, and any Debt incurred or repaid in connection
therewith, during the period of determination and (ii) all Dispositions of any
Restricted Subsidiary or of all or substantially all the assets of any
Restricted Subsidiary or of any line of business or division of the Borrower or
any Restricted Subsidiary completed, and any Debt incurred or repaid in
connection therewith, during such period of determination have been made or
incurred or repaid on the first day of such period of determination (but without
any adjustment to EBITDA for projected cost savings or other synergies other
than cost savings or synergies realized within, or to be realized within, 180
days following the consummation of such Acquisition or Disposition, as
applicable).

“Effective Date” means June 30, 2011.

“Eligible Accounts” means, as at any date of determination, all Accounts of the
Credit Parties:

(a) which arise out of sales of goods or rendering of services in the ordinary
course of the applicable Credit Party’s business;

 

-9-



--------------------------------------------------------------------------------

(b) with respect to which the Administrative Agent has an Acceptable Security
Interest that is superior to all other Liens (other than Excepted Liens),
excluding, without limitation, Accounts evidenced by an instrument or chattel
paper not in the possession of Administrative Agent;

(c) which are less than ninety (90) days past the original invoice date or the
due date for payment;

(d) with respect to which the account debtor is not an Affiliate of the Borrower
or a director, officer, agent, stockholder or employee of Borrower or any of its
Affiliates;

(e) with respect to which, to the knowledge of any Responsible Officer, there is
no unresolved dispute with the respective account debtor; provided that any such
Account shall only be excluded from the definition of Eligible Accounts under
this paragraph (e) to the extent of such unresolved dispute; and

(f) with respect to which no covenant, representation, or warranty contained in
this Agreement or any Security Document has been breached or is not true.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; and
(c) any other Person approved by the Administrative Agent and, unless an Event
of Default has occurred and is continuing at the time such Person becomes a
Lender in accordance with Section 9.7, the Borrower, such approval not to be
unreasonably withheld or delayed by the Borrower or the Administrative Agent;
provided, however, that none of the Borrower, any Affiliate of the Borrower, any
Defaulting Lender, any Subsidiary of a Defaulting Lender or any Person that
would be a Defaulting Lender or a Subsidiary of a Defaulting Lender immediately
upon becoming a Lender shall qualify as an Eligible Assignee.

“Eligible Equipment” means, without duplication, all equipment owned by the
Credit Parties and located in the United States of America, as reflected on the
most recent Appraisal Report delivered by the Borrower to the Administrative
Agent or as otherwise set forth on Schedule 1.1(a), which Appraisal Report shall
be dated within the preceding consecutive twelve month period prior to the
applicable date of determination of the Asset Coverage Ratio and:

(a) with respect to which no covenant, representation, or warranty contained in
this Agreement or any Security Document has been breached or is not true;

(b) in which there is an Acceptable Security Interest that is superior to all
other Liens (other than Excepted Liens);

(c) which is not subject to any license or other agreement, other than any
license or other agreement entered into in the ordinary course of business, that
limits or restricts the Administrative Agent’s right to sell or otherwise
dispose of such equipment; and

(d) which has not been materially damaged and is saleable in its present state
for the use for which it was manufactured or purchased.

“Environment” shall have the meanings set forth in 42 U.S.C. §9601(8).

 

-10-



--------------------------------------------------------------------------------

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

“Environmental Law” means all applicable federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or toxic substances,
materials or wastes; (d) the safety or health of employees; or (e) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous, medical infections, or toxic substances,
materials or wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization required under Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“Equity Issuance” means any issuance of equity securities or any other Equity
Interests (including any preferred equity securities) by the Borrower or any of
its Restricted Subsidiaries other than equity securities issued (a) to the
Borrower or one of its Restricted Subsidiaries or (b) to employees, directors
and officers of the Borrower and its Subsidiaries in the ordinary course of
business pursuant to a stock plan.

“Equity Issuance Proceeds” means, with respect to any Equity Issuance, all cash
and cash equivalent investments received by the Borrower or any of its
Restricted Subsidiaries from such Equity Issuance after payment of, or provision
for, all underwriter fees and expenses, SEC and blue sky fees, printing costs,
fees and expenses of accountants, lawyers and other professional advisors,
brokerage commissions and other out-of-pocket fees and expenses actually
incurred in connection with such Equity Issuance.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.

“Eurodollar Advance” means an Advance that bears interest based upon the
Eurodollar Rate.

 

-11-



--------------------------------------------------------------------------------

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire (or, if no such office is specified, its Domestic Lending Office)
or such other office of such Lender as such Lender may from time to time specify
to the Borrower and the Administrative Agent.

“Eurodollar Rate” means (a) in determining Eurodollar Rate for purposes of the
“Daily One-Month LIBOR”, the rate per annum for Dollar deposits quoted by the
Administrative Agent for the purpose of calculating effective rates of interest
for loans making reference to the “Daily One-Month LIBOR”, as the inter-bank
offered rate in effect from time to time for delivery of funds for one (1) month
in amounts approximately equal to the principal amount of the applicable Base
Rate Advances; provided that, the Administrative Agent may base its quotation of
the inter-bank offered rate upon such offers or other market indicators of the
inter-bank market as the Administrative Agent in its discretion deems
appropriate including, but not limited to, the rate determined under the
following clause (b), and (b) in determining Eurodollar Rate for all other
purposes, for the Interest Period for each Eurodollar Advance comprising the
same Borrowing, the interest rate per annum (rounded upward to the nearest whole
multiple of 1/100 of 1%) equal to the interest rate per annum set forth on the
Reuters Reference LIBOR01 page, for deposits in Dollars at 11:00 a.m. (London,
England time) two (2) Business Days before the first day of such Interest Period
and for a period equal to such Interest Period; provided that, if such quotation
is not available for any reason, then for purposes of this clause (b),
Eurodollar Rate shall then be the rate per annum determined by the
Administrative Agent to be the rate per annum at which deposits in Dollars for
delivery on the first day of such Interest Period in immediately available funds
in the approximate amount of the Advances being made, continued or converted by
the Lenders and with a term equivalent to such Interest Period would be offered
by the Administrative Agent’s London Branch (or other branch or Affiliate of the
Administrative Agent) to major banks in the London inter-bank or other offshore
inter-bank market for Dollars at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period.

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.

“Event of Default” has the meaning specified in Section 7.1.

 

-12-



--------------------------------------------------------------------------------

“Excepted Liens” means:

(a) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens, and other similar liens arising in the ordinary
course of business securing obligations which are not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, (i) are
being contested in good faith by appropriate procedures or proceedings and for
which adequate reserves have been established or (ii) with respect to which the
failure to make payment does not materially adversely effect the value or the
use by the Borrower or its Restricted Subsidiaries of the Property subject to
such Liens;

(b) Liens arising in the ordinary course of business out of pledges or deposits
under workers compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation to secure
public or statutory obligations;

(c) Liens for taxes, assessments, or other governmental charges which are not
overdue for a period of more than thirty (30) days, or if more than thirty
(30) days overdue, (i) which are being actively contested in good faith by
appropriate proceedings or (ii) with respect to which the failure to make
payment could not reasonably be expected to have a Material Adverse Change;

(d) encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Borrower or a Restricted Subsidiary to use
such assets in its business, and none of which is violated in any material
aspect by existing or proposed structures or land use;

(e) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution;

(f) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business
and cash deposits to secure letters of credit in respect of the foregoing;

(g) any interest or title of a licensor or sublicensor under any license entered
into by the Borrower or its Restricted Subsidiaries; provided that (i) such
license is entered into in the ordinary course of business, (ii) such interest
or title of licensor or sublicensor does not interfere in any material respect
in the business of the Borrower or its Restricted Subsidiaries, (iii) such
interest or title, if in the form of a Lien, secures only the obligations
arising under such license, and (iv) such interest or title only affects the
property subject to such license or the proceeds thereof;

(h) any interest or title of a lessor or sublessor under any operating lease
entered into by the Borrower or its Restricted Subsidiaries; provided that
(i) such lease is entered into, and any Liens arise, in the ordinary course of
business, (ii) any Liens secure obligations which are not overdue for a period
of more than thirty (30) days or if more than thirty (30) days overdue,

 

-13-



--------------------------------------------------------------------------------

are being contested in good faith by appropriate procedures or proceedings and
for which adequate reserves have been established, (iii) any Liens secure only
the obligations arising under such lease and not debt for borrowed money, and
(iv) any Liens only encumber property that is subject to such lease (including
Property located on the premises subject to the lease); and

(i) judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced.

“Excluded Taxes” means with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document any of the following Taxes
imposed on or with respect to the Administrative Agent, the Issuing Lender, the
Swing Line Lender or any Lender (a “Recipient”): (a) Taxes imposed on such
Recipient’s income and franchise or similar Taxes (however denominated) imposed
on such Recipient by the United States of America or such other jurisdiction (or
any political subdivision thereof) under the laws of which (or under the laws of
a political subdivision of which) (i) such Recipient is organized or in which
its principal executive office is located or (ii) in the case of each Lender,
such Lender’s Applicable Lending Office is located; (b) any branch profits taxes
imposed by the United States of America or any similar Tax imposed by any other
jurisdiction in which the Recipient receiving such payment is located; (c) any
Taxes imposed by the United States of America by means of withholding at the
source (including by reason of FACTA) if and to the extent such United States
withholding taxes are in effect on the date a Lender becomes a Lender hereunder
and (d) any United States withholding taxes imposed pursuant to FATCA.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations
promulgated thereunder or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letters” means, collectively, (a) that certain engagement letter dated as
of June 3, 2011 between the Borrower and Wells Fargo and (b) that certain fee
letter dated as of June 23, 2011 between the Borrower and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

 

-14-



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to any Credit Party, the chief executive
officer, chief financial officer, chief accounting officer or treasurer.

“Financial Statements” means, for any period, (a) the consolidated financial
statements of the Borrower and its Restricted Subsidiaries, including statements
of income, shareholder equity and comprehensive income and cash flow for such
period as well as a balance sheet as of the end of such period and (b) the
consolidated financial statements of Global Holdings and its Subsidiaries,
including statements of income and cash flow for such period as well as a
balance sheet as of the end of such period, in each case, all prepared in
accordance with GAAP in all material respects.

“First-Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or controls a majority of such Foreign Subsidiary’s Voting Securities
(other than directors’ qualifying shares).

“Foreign Lender” means any Lender that is not organized under the laws of the
United States of America, any State thereof, or the District of Columbia.

“Foreign Subsidiary” shall mean any Subsidiary other than a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Obligations other than Letter of Credit Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Pro Rata Share of outstanding Swing Line Advances other than Swing Line Advances
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“GAAP” means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.

“Global Holdings” means Pioneer Global Holdings, Inc., a Delaware corporation.

“Governmental Authority” means, with respect to any Person, any foreign
governmental authority, the United States of America, any state of the United
States of America, the District of Columbia, and any subdivision of any of the
foregoing, and any agency, department, commission, board, authority or
instrumentality, bureau or court having jurisdiction over such Person (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Debt or other obligation, (ii) to
purchase or lease property, securities or services

 

-15-



--------------------------------------------------------------------------------

for the purpose of assuring the owner of such Debt or other obligation of the
payment or performance of such Debt or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Debt or other obligation, or (iv) entered into
for the purpose of assuring in any other manner the owner of such Debt or other
obligation of the payment or performance thereof or to protect such owner
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Debt or other obligation of any other Person,
whether or not such Debt or other obligation is assumed by such Person;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means (a) each of the Restricted Subsidiaries of the Borrower
listed on Schedule 1.1(b), (b) Global Holdings and (c) any other Person that
becomes a guarantor of all or a portion of the Obligations.

“Guaranty” means the Guaranty Agreement by the Guarantors in substantially the
same form as Exhibit C, as the same may be amended, amended and restated,
supplemented, and otherwise modified from time to time.

“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, flammable substances and
materials, explosives, radioactive materials, oil, petroleum and petroleum
products, chemical liquids and solids, polychlorinated biphenyls, asbestos,
toxic substances, radionuclides, radioactive materials and any other materials
regulated under Environmental Laws.

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to the Resource Conservation and Recovery Act, 42 U.S.C. §§6901,
et seq., and any regulations promulgated thereto.

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indenture” means the Indenture dated as of March 11, 2010 between the Borrower
and Wells Fargo Bank, N.A., as trustee.

“Interest Coverage Ratio” means, as of the end of any fiscal quarter, the ratio
of (a) the consolidated EBITDA of the Borrower and its consolidated Restricted
Subsidiaries for the twelve month period then ended to (b) the consolidated
Interest Expense of the Borrower and its consolidated Restricted Subsidiaries
for the twelve month period then ended.

 

-16-



--------------------------------------------------------------------------------

“Interest Expense” means, for any period and with respect to any Person, total
interest expense for such period (including that attributable to obligations
which have been or should be, in accordance with GAAP, recorded as Capital
Leases) as determined in accordance with GAAP in all material respects.

“Interest Period” means for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date of such Eurodollar Advance is made
or deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.4, and thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.4. The duration of each
such Interest Period shall be one, three, or six months (or to the extent
available to all Lenders, nine or twelve months), in each case as the Borrower
may select, provided that:

(a) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the preceding Business Day;

(b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of any Equity Interest of another Person, (b) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit or all or a substantial part
of the business of such Person, or (c) any loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person. For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Issuing Lender” means Wells Fargo, in its capacity as the Lender that issues
Letters of Credit for the account of the Borrower pursuant to the terms of this
Agreement.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.

 

-17-



--------------------------------------------------------------------------------

“Lenders” means the lenders listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 9.7.

“Letter of Credit” means any letter of credit issued by the Issuing Lender
pursuant to the terms of this Agreement, in such form as may be agreed by the
Borrower and the Issuing Lender and in substance acceptable to the Issuing
Lender in its sole discretion, as the same may be amended, supplemented, and
otherwise modified from time to time.

“Letter of Credit Agreement” means the Issuing Lender’s standard form letter of
credit agreement which has been executed by the Borrower and accepted by the
Issuing Lender in connection with the issuance of Letters of Credit, as the same
may be amended, supplemented, and otherwise modified from time to time.

“Letter of Credit Application” means the Issuing Lender’s standard form letter
of credit application which has been executed by the Borrower and accepted by
the Issuing Lender in connection with the issuance of a Letter of Credit, as the
same may be amended, supplemented, and otherwise modified from time to time.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, the Letter of Credit Agreement and amendments thereof, and
agreements, documents, and instruments entered into in connection therewith or
relating thereto.

“Letter of Credit Exposure” means, at the date of its determination by the
Administrative Agent, the aggregate outstanding undrawn amount of Letters of
Credit plus the aggregate amount of all of the Borrower’s outstanding payment
obligations under drawn Letters of Credit.

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.

“Letter of Credit Sublimit” means $50,000,000.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(b) commercial paper issued by (i) any Lender or any Affiliate of any Lender or
(ii) any commercial banking institutions or corporations rated at least P-1 by
Moody’s Investors Services, Inc. or A-1 by Standard & Poor’s Rating Group;
(c) certificates of deposit, time deposits, and bankers’ acceptances issued by
(i) any of the Lenders or (ii) any other commercial banking institution which is
a member of the Federal Reserve System and has a combined capital and surplus
and undivided profits of not less than $250,000,000.00 and rated Aa by Moody’s
Investor Service, Inc. or AA by Standard & Poor’s Rating Group; (d) repurchase
agreements which are entered into with any of the Lenders or any major money
center banks included in the commercial banking institutions described in clause
(c) and which are secured by readily marketable direct full faith and credit
obligations of the

 

-18-



--------------------------------------------------------------------------------

government of the United States of America or any agency thereof;
(e) investments in any money market fund which holds investments substantially
of the type described in the foregoing clauses (a) through (d); (f) the auction
rate securities described on Schedule 1.1(c) and (g) other investments made
through the Administrative Agent or its Affiliates and approved by the
Administrative Agent. All the Liquid Investments described in clauses
(a) through (d) above shall have maturities of not more than 365 days from the
date of issue.

“Majority Lenders” means (a) at any time when there are more than three
(3) Lenders, at least three (3) Lenders having at least 50% of the Total
Commitment at such time, or, if the Revolving Commitments have been terminated,
at least three (3) Lenders holding more than 50% of the then aggregate unpaid
principal amount of the Advances held by the Lenders at such time (with the
aggregate amount of each Lender’s risk participation and funded participation in
the Letter of Credit Exposure and Swing Line Advances being deemed “held” by
such Lender for purposes of this definition) and (b) at any time when there are
one, two or three Lenders, all of the Lenders. The Commitment and Advances
(including any risk participation and funded participation in the Letter of
Credit Exposure and Swing Line Advances) of any Defaulting Lender shall be
disregarded in determining Majority Lenders at any time.

“Material Adverse Change” shall mean a material adverse change (a) in the
business, condition (financial or otherwise), or results of operations of the
Borrower and the Restricted Subsidiaries, taken as a whole; (b) on the validity
or enforceability of this Agreement or any of the other Credit Documents; or
(c) on the ability of the Borrower, individually, or the Credit Parties,
collectively, to perform their obligations under this Agreement, any Note, the
Guaranty or any other Credit Document.

“Material Domestic Subsidiary” means a Domestic Subsidiary that is a Material
Subsidiary.

“Material Subsidiary” shall mean a Restricted Subsidiary of the Borrower having:
either (a) 5% or more of EBITDA of the Borrower and its consolidated Restricted
Subsidiaries (including EBITDA attributable to such Restricted Subsidiary) for
the four fiscal quarter period ending as of the most recent fiscal quarter for
which the Borrower has delivered Financial Statements pursuant to Section 5.2(a)
or (b); or (b) 5% of the book value of assets of the Borrower and its
consolidated Restricted Subsidiaries (including the book value of the assets
attributable to such Restricted Subsidiary) as of the end of the most recent
fiscal quarter for which the Borrower has delivered Financial Statements
pursuant to Section 5.2(a) or (b).

“Maturity Date” means the earlier of (a) June 30, 2016 and (b) the earlier
termination in whole of the Total Commitment pursuant to Section 2.1(b) or
Article 7.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% (or, in the event the Borrower is providing the same and no Event of
Default has occurred and is continuing, 100%) of the Fronting Exposure of the
Issuing Lender with respect to Letters of Credit issued and outstanding at such
time and (ii) otherwise, an amount determined by the Administrative Agent and
the Issuing Lender in their sole discretion.

 

-19-



--------------------------------------------------------------------------------

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is making or accruing an obligation to make contributions.

“Net Cash Proceeds” means, in connection with any Disposition or Recovery Event,
the proceeds thereof in the form of cash and cash equivalents (including any
such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees and insurance consultant fees, amounts required to
be applied to the repayment of Debt secured by a Lien permitted hereunder on any
asset which is the subject of such Disposition or Recovery Event (other than any
Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof as a result of any gain recognized
in connection therewith (after taking into account any applicable tax credits or
deductions and any tax sharing arrangements).

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, extraordinary items, including (a) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (b) any write-up or write-down of assets.

“Net Worth” means, with respect to any Person and as of the date of its
determination, the excess of the assets of such Person over the sum of the
liabilities of such Person and the minority interests of such Person, as
determined in accordance with GAAP.

“Non-Consenting Lender” has the meaning set forth in Section 2.14.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the Revolving Notes and the Swing Line Note, as applicable.

“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit D.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation signed by the Borrower in substantially the same form as Exhibit E.

“Notice of Payment” means a notice of payment signed by the Borrower in
substantially the same form as Exhibit F.

“Obligations” means (a) all principal, interest (including post-petition
interest), fees, reimbursements, indemnifications, and other amounts now or
hereafter owed by any of the

 

-20-



--------------------------------------------------------------------------------

Credit Parties to the Lenders, the Swing Line Lender, the Issuing Lender, or the
Administrative Agent under this Agreement and the Credit Documents, including,
the Letter of Credit Obligations, and any increases, extensions, and
rearrangements of those obligations under any amendments, supplements, and other
modifications of the documents and agreements creating those obligations,
(b) all obligations of any of the Credit Parties owing to any Swap Counterparty
under any Hedging Arrangements entered into between such Swap Counterparty and
any of the Credit Parties, and (c) all obligations of any of the Credit Parties
owing to any Cash Management Bank under any Cash Management Agreements entered
into between such Cash Management Bank and any of the Credit Parties.

“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation and the bylaws, (b) for any partnership, the
partnership agreement and, if applicable, certificate of limited partnership or
(c) for any limited liability company, the operating agreement and articles or
certificates of formation or incorporation.

“Other Fixed Assets” without duplication, all fixed assets (other than Eligible
Equipment) owned by the Credit Parties and located in the United States of
America, as reflected in the most recent Financial Statements delivered pursuant
to Section 5.2 (a) or (b), as applicable, and:

(a) with respect to which no covenant, representation, or warranty contained in
this Agreement or any Security Document has been breached or is not true;

(b) in which there is an Acceptable Security Interest that is superior to all
other Liens (other than Excepted Liens); and

(c) which has not been materially damaged and is saleable in its present state
for the use for which it was manufactured or purchased.

“Other Taxes” has the meaning set forth in Section 2.13(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Debt” has the meaning set forth in Section 6.1.

“Permitted Investments” has the meaning set forth in Section 6.3.

“Permitted Liens” has the meaning set forth in Section 6.2.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

 

-21-



--------------------------------------------------------------------------------

“Pledge Agreement” means the Amended and Restated Pledge Agreement by each
Credit Party which owns any Equity Interest in another Person and made in favor
of the Administrative Agent in substantially the same form as Exhibit G, as it
may be amended, amended and restated, modified, or supplemented from time to
time.

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office as its prime rate, which
rate may not be the lowest rate of interest charged by such Lender to its
customers.

“Pro Rata Share” means, at any time with respect to any Lender, (a) the ratio
(expressed as a percentage) of such Lender’s Commitment at such time to the
Total Commitment at such time, or (b) if all of the Commitments have been
terminated, the ratio (expressed as a percentage) of (i) the sum of such
Lender’s outstanding Revolving Advances plus the Letter of Credit Exposure
allocable to such Lender plus the exposure in respect of the outstanding Swing
Line Advances allocable to such Lender at such time to (ii) the sum of the total
aggregate outstanding Revolving Advances plus the aggregate Letter of Credit
Exposure plus the aggregate outstanding Swing Line Advances at such time.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim (excluding any claim in respect of business
interruption) or any condemnation proceeding relating to any asset of the
Borrower or any of its Restricted Subsidiaries.

“Register” has the meaning set forth in Section 9.7(b).

“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

“Reinvestment Deferred Amount” with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Restricted
Subsidiaries in connection therewith that are not required to be applied to
prepay the Advances pursuant to Section 2.5(c) as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event” means any Disposition or Recovery Event in respect of which
a Reinvestment Notice has been delivered.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
of the Borrower stating that no Event of Default has occurred and is continuing
and that the Borrower (directly or indirectly through a Restricted Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of a Disposition or Recovery Event to acquire assets useful in its business
and/or to repair Property, as applicable.

“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant

 

-22-



--------------------------------------------------------------------------------

Reinvestment Prepayment Date, and in any event expended prior to the date on
which the Borrower would otherwise be required to apply such Reinvestment
Deferred Amount to repay any other Debt of the Borrower or any of its Restricted
Subsidiaries, to acquire assets useful in the business of any such Person and/or
to repair Property, as applicable.

“Reinvestment Prepayment Date” means with respect to any Reinvestment Event, the
earlier of (a) the date occurring 270 days after such Reinvestment Event (or
such later date as agreed to by the Administrative Agent in its reasonable
discretion), (b) the date on which the Borrower (directly or indirectly through
a Restricted Subsidiary) shall have determined not to, or shall have otherwise
ceased to, acquire assets useful in its business and/or to repair Property, as
applicable, with all or any portion of the relevant Reinvestment Deferred
Amount, and (c) the occurrence and continuance of any Event of Default.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Responsible Officer” means, with respect to any Credit Party, any Financial
Officer, secretary or assistant secretary of such Credit Party, or any other
officer having substantially the same authority and responsibility.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) on, or any direct or indirect payment of any kind or character
(whether in cash, securities or other Property) in consideration for or
otherwise in connection with the ownership of, or any retirement, purchase,
redemption, conversion, exchange, sinking fund or other acquisition of, any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in Equity Interests of the
Borrower or warrants, options or other rights to purchase such Equity Interests.
For the avoidance of doubt, issuances of Equity Interests or any options,
warrants or rights to purchase or acquire such Equity Interests to an employee,
director or officer of the Borrower and its Subsidiaries in the ordinary course
of business pursuant to a stock plan shall not be considered a Restricted
Payment.

“Restricted Subsidiary” means each Subsidiary of the Borrower.

“Revolving Advance” means any advance by a Lender to the Borrower as part of a
Revolving Borrowing.

 

-23-



--------------------------------------------------------------------------------

“Revolving Availability” means, as of any date of determination, the excess, if
any, of (a) the Total Commitment in effect at such time over (b) the sum of the
aggregate outstanding amount of all Revolving Advances plus the Letter of Credit
Exposure plus the aggregate outstanding amount of all Swing Line Advances.

“Revolving Borrowing” means simultaneous Revolving Advances of the same Type
made by the Lenders pursuant to Section 2.1(a) or Converted by each Lender to
Revolving Advances of a different Type pursuant to Section 2.4(b).

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
make Revolving Advances to the Borrower, and to issue or participate in Letters
of Credit and Swing Line Advances in an aggregate amount equal to the amount set
opposite such Lender’s name on Schedule 2.1 as its Revolving Commitment, or if
such Lender has entered into any Assignment and Acceptance, set forth for such
Lender as its Revolving Commitment in the Register, as such amount may be
reduced pursuant to Section 2.1(b); provided that, after the Maturity Date, the
Revolving Commitment for each Lender shall be zero.

“Revolving Loan” means the aggregate outstanding principal amount of all
Revolving Advances made pursuant to this Agreement.

“Revolving Note” means a promissory note of the Borrower payable to a Lender in
the amount of such Lender’s Revolving Commitment, in substantially the same form
as Exhibit I -1, evidencing indebtedness of the Borrower to such Lender
resulting from Revolving Advances owing to such Lender.

“Secured Parties” means the Administrative Agent, the Issuing Lender, the Swing
Line Lender, the Lenders, the Swap Counterparties and the Cash Management Banks.

“Security Agreements” means, collectively, (a) the Amended and Restated Security
Agreement among the Credit Parties (other than Global Holdings) and the
Administrative Agent in substantially the same form as Exhibit H-1 and (b) the
Amended and Restated Security Agreement between Global Holdings and the
Administrative Agent in substantially the same form as Exhibit H-2, in each
case, as it may be amended, amended and restated, modified, or supplemented from
time to time.

“Security Documents” means, collectively, the Pledge Agreement, the Security
Agreements, the Account Control Agreements, and any and all other instruments,
documents or agreements now or hereafter executed by the Borrower or any other
Person to secure the Obligations.

“Senior Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) the difference between (i) the sum of (A) all indebtedness of the Borrower
and its consolidated Restricted Subsidiaries as determined in accordance with
GAAP as of such date of determination plus (B) without duplication, all direct
or contingent obligations of the Borrower and its Restricted Subsidiaries
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments as of such
date of determination plus (C) without duplication, all Guarantees of the
Borrower and its Restricted Subsidiaries in respect of Debt of any other Person
minus (ii) the sum of unsecured Debt or subordinated Debt, to (b) the EBITDA of
the Borrower and its consolidated Restricted Subsidiaries for the twelve month
period then ended.

 

-24-



--------------------------------------------------------------------------------

“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to pay its debts and other liabilities (including, without limitation,
contingent liabilities) as they mature in the normal course of business,
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities (including, without limitation, contingent liabilities)
beyond such Person’s ability to pay as such debts and liabilities mature, and
(e) such Person is not engaged in, and is not about to engage in, business or a
transaction for which such Person’s Property would constitute unreasonably small
capital.

“Subsidiary” means, with respect to any Person, any other Person, a majority of
whose outstanding Voting Securities (other than directors’ qualifying shares)
shall at any time be owned by such Person or one or more Subsidiaries of such
Person. Unless the context otherwise requires, each reference to a Subsidiary
shall be a reference to a Subsidiary of Borrower.

“Swap Counterparty” means a Lender or an Affiliate of a Lender that has entered
into a Hedging Arrangement with a Credit Party as permitted by the terms of this
Agreement.

“Swap Termination Value” means, in respect of any one or more Hedging
Arrangements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Arrangements, (a) for any date on or
after the date such Hedging Arrangements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Arrangements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Arrangements (which
may include a Lender or any Affiliate of a Lender).

“Swing Line Advance” means an advance by the Swing Line Lender to the Borrower
as part of a Swing Line Borrowing.

“Swing Line Borrowing” means a Swing Line Advance made by the Swing Line Lender
pursuant to Section 2.3.

“Swing Line Lender” means Wells Fargo.

“Swing Line Loan” means the aggregate outstanding principal amount of all Swing
Line Advances made pursuant to Section 2.3.

“Swing Line Loan Commitment” means, for the Swing Line Lender, the obligation of
the Swing Line Lender to make Swing Line Advances to the Borrower up to
$25,000,000.00; provided that, on and after the Maturity Date, the Swing Line
Loan Commitment shall be zero.

 

-25-



--------------------------------------------------------------------------------

“Swing Line Note” means the promissory note made by the Borrower payable to the
Swing Line Lender evidencing the indebtedness of the Borrower to the Swing Line
Lender resulting from Swing Line Advances in substantially the same form as
Exhibit I-2.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Group” means any member of the “affiliated group” (as determined under
Section 1504 of the Code) of which the Borrower is a member.

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

“Total Commitment” means, at any time, the aggregate amount of the Revolving
Commitments of the Lenders at such time. The Total Commitment as of the
Effective Date is $250,000,000.

“Total Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) the sum of (i) all indebtedness of the Borrower and its consolidated
Restricted Subsidiaries as determined in accordance with GAAP as of such date of
determination plus (ii) without duplication, all direct or contingent
obligations of the Borrower and its Restricted Subsidiaries arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments as of such date of
determination plus (iii) without duplication, all Guarantees of the Borrower and
its Restricted Subsidiaries in respect of Debt of any other Person to (b) EBITDA
of the Borrower and its consolidated Restricted Subsidiaries for the twelve
month period then ended.

“Type” has the meaning set forth in Section 1.4.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction.

 

-26-



--------------------------------------------------------------------------------

“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

“Wells Fargo” means Wells Fargo Bank, N.A.

Section 1.2 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”.

Section 1.3 Accounting Terms; Changes in GAAP.

(a) All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Financial Statements delivered to the
Administrative Agent for the fiscal year ending December 31, 2010.

(b) Unless otherwise indicated, all Financial Statements of the Borrower, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Borrower and its Restricted Subsidiaries in accordance with GAAP
and consistent with the principles of consolidation applied in preparing the
Borrower’s Financial Statements referred to in Section 4.4(a).

(c) If any change in GAAP results in a change in the calculation of the
financial covenants or interpretation of related provisions of this Agreement or
any other Credit Document, then Borrower, Administrative Agent, Swing Line
Lender, Issuing Lender and each Lender agree to amend such provisions of this
Agreement so as to equitably reflect such changes in GAAP with the desired
result that the criteria for evaluating Borrower’s financial condition shall be
the same after such change in GAAP as if such change had not been made, provided
that, notwithstanding any other provision of this Agreement, the Majority
Lenders’ agreement to any amendment of such provisions shall be sufficient to
bind all Lenders; provided further, until such time as the financial covenants
and the related provisions of this Agreement have been amended in accordance
with the terms of this subsection 1.3(c), the calculations of financial
covenants and the interpretation of any related provisions shall be calculated
and interpreted in accordance with GAAP as in effect immediately prior to such
change in GAAP.

Section 1.4 Classes and Types of Advances. Advances are distinguished by “Class”
and “Type”. The “Class” of an Advance refers to the determination of whether
such Advance is a Revolving Advance, or a Swing Line Advance. The “Type” of an
Advance refers to the determination of whether such Advance is a Base Rate
Advance or a Eurodollar Advance.

 

-27-



--------------------------------------------------------------------------------

Section 1.5 Miscellaneous. Article, Section, Schedule, and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified and shall include all schedules and exhibits thereto unless otherwise
specified. The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The term “including” means
“including, without limitation,”. Paragraph headings have been inserted in this
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.

ARTICLE 2

CREDIT FACILITIES

Section 2.1 Revolving Commitments.

(a) Revolving Commitment. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Maturity Date; provided that after giving effect to
such Revolving Advances, the sum of the aggregate outstanding amount of all
Revolving Advances plus the Letter of Credit Exposure plus the aggregate
outstanding amount of all Swing Line Advances, shall not exceed the Total
Commitment in effect at such time. Each Revolving Borrowing shall (i) if
comprised of Base Rate Advances be in an aggregate amount not less than
$500,000.00 and in integral multiples of $100,000.00 in excess thereof, (ii) if
comprised of Eurodollar Advances be in an aggregate amount not less than
$1,000,000.00 and in integral multiples of $500,000.00 in excess thereof, and
(iii) consist of Revolving Advances by the Lenders ratably according to their
respective Revolving Commitment. Within the limits of each Lender’s Revolving
Commitment, the Borrower may from time to time borrow, prepay pursuant to
Section 2.5, and reborrow under this Section 2.1(a).

(b) Reduction of the Commitments.

(i) Optional Reductions. The Borrower shall have the right, upon at least three
Business Days’ irrevocable notice to the Administrative Agent, to terminate in
whole or reduce ratably in part the unused portion of the Revolving Commitments;
provided that each partial reduction shall be in the aggregate amount of
$1,000,000.00 and in integral multiples of $500,000.00 in excess thereof. Any
reduction or termination of the Revolving Commitments pursuant to this
Section 2.1(b) shall be permanent, with no obligation of the Lenders to
reinstate such Commitments, and the Commitment Fees shall thereafter be computed
on the basis of the Revolving Commitments, as so reduced. Notwithstanding the
foregoing, the Borrower may (subject to payment to the Lenders of any applicable
amounts under Section 2.10 hereof) rescind or postpone any notice to terminate
in whole the Revolving Commitments if such termination would have resulted from
a refinancing of this Agreement, which refinancing shall not be consummated or
shall otherwise be delayed.

 

-28-



--------------------------------------------------------------------------------

(ii) Termination of Revolving Commitment of Defaulting Lender. The Borrower may
terminate the unused amount of the Revolving Commitment of any Lender that is a
Defaulting Lender upon not less than three Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.15(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (A) no Event of Default shall have occurred and be
continuing, and (B) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Lender,
the Swing Line Lender or any Lender may have against such Defaulting Lender.

(c) Revolving Notes. At the request of any Lender, the indebtedness of the
Borrower to such Lender resulting from Revolving Advances owing to such Lender
shall be evidenced by a Revolving Note.

(d) Swing Line Note. At the request of the Swing Line Lender, the indebtedness
of the Borrower to the Swing Line Lender resulting from Swing Line Advances
owing to the Swing Line Lender, as set forth in Section 2.3 below, shall be
evidenced by a Swing Line Note.

Section 2.2 Letters of Credit.

(a) Commitment for Letters of Credit. Subject to the terms and conditions set
forth in this Agreement, the Issuing Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.2, from time to time
on any Business Day during the period from the Effective Date until the Maturity
Date, to issue, increase or extend the expiration date of, Letters of Credit for
the account of the Borrower or a Guarantor (other than Global Holdings) (in
which case the Borrower and such Guarantor shall be co-applicants with respect
to such Letter of Credit), provided that no Letter of Credit will be issued,
increased, or extended:

(i) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) the Letter of Credit Sublimit and (B) an
amount equal to (1) the Total Commitment in effect at such time minus (2) the
sum of the aggregate outstanding principal amount of all Revolving Advances plus
the Letter of Credit Exposure plus the aggregate outstanding principal amount of
all Swing Line Advances;

(ii) unless such Letter of Credit has an expiration date not later than one year
after the Maturity Date; provided that, if any Letter of Credit has an
expiration date after the Maturity Date, the Borrower shall deposit into the
Cash Collateral Account cash in an amount equal to 103% of the Letter of Credit
Exposure allocable to such Letter of Credit at least 30 days prior to the
Maturity Date or, if such Letter of Credit is issued, increased or extended
within the 30 day period prior to the Maturity Date, on the date of the
issuance, increase or extension of such Letter of Credit;

 

-29-



--------------------------------------------------------------------------------

(iii) unless such Letter of Credit has an expiration date not later than three
(3) years after its issuance;

(iv) unless the Borrower has delivered to the Issuing Lender a completed and
executed Letter of Credit Application with respect to such Letter of Credit and
a completed and executed Letter of Credit Agreement; provided that, if the terms
of any Letter of Credit Application or the Letter of Credit Agreement conflict
with the terms of this Agreement, the terms of this Agreement shall control; and

(v) unless such Letter of Credit is governed by the Uniform Customs and Practice
for Documentary Credits (2006 Revision), International Chamber of Commerce
Publication No. 600 or any successor to such publication or the International
Standby Practices 1998 published by the Institute of International Banking Law &
Practice or any successor to such publication.

(b) Requesting Letters of Credit. Each Letter of Credit shall be issued pursuant
to a Letter of Credit Application given by the Borrower to the Administrative
Agent for the benefit of the Issuing Lender by telecopy or in writing not later
than 2:00 p.m. (Houston, Texas, time) on the third Business Day before the
proposed date of issuance for the Letter of Credit. Each Letter of Credit
Application shall be fully completed and shall specify the information required
therein. Each Letter of Credit Application shall be irrevocable and binding on
the Borrower. Subject to the terms and conditions hereof, the Issuing Lender
shall before 2:00 p.m. (Houston, Texas, time) on the requested date of issuance
of such Letter of Credit issue such Letter of Credit to the beneficiary of such
Letter of Credit as set forth in the Letter of Credit Application.

(c) Reimbursements for Letters of Credit; Funding of Participations.

(i) With respect to any Letter of Credit, in accordance with the related Letter
of Credit Application and the Letter of Credit Agreement, the Borrower agrees to
pay on demand to the Administrative Agent on behalf of the Issuing Lender an
amount equal to any amount paid by the Issuing Lender under such Letter of
Credit. Upon the Issuing Lender’s demand for payment under the terms of a Letter
of Credit Application and the Letter of Credit Agreement, the Borrower may
request that the Borrower’s obligations to the Issuing Lender thereunder be
satisfied with the proceeds of a Revolving Advance in an amount equal to the
amount paid by the Issuing Lender under such Letter of Credit (notwithstanding
any minimum size or increment limitations on individual Revolving Advances). If
the Borrower does not make such request and does not otherwise make the payments
demanded by the Issuing Lender as required under this Agreement, the Letter of
Credit Application or the Letter of Credit Agreement, then the Borrower shall be
deemed for all purposes of this Agreement to have requested such a Revolving
Advance in the same amount and the transfer of the proceeds thereof to satisfy
the Borrower’s obligations to the Issuing Lender, and the Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the Lenders to
make such a Revolving Advance, to transfer the proceeds thereof to the Issuing
Lender in satisfaction of such obligations to the Issuing Lender, and to record
and otherwise treat such payments as a Revolving Advance to the Borrower. The
Administrative Agent and each Lender may record and otherwise treat the making
of such Revolving Advance as the making of a

 

-30-



--------------------------------------------------------------------------------

Revolving Borrowing to the Borrower under this Agreement as if requested by the
Borrower. Nothing herein is intended to release any of the Borrower’s
obligations under any Letter of Credit Application or the Letter of Credit
Agreement, but only to provide an additional method of payment therefor. The
making of any Borrowing under this Section 2.2(c) shall not constitute a cure or
waiver of any Default, other than the payment Default which is satisfied by the
application of the amounts requested to be or deemed advanced hereunder, caused
by the Borrower’s failure to comply with the provisions of this Agreement, the
Letter of Credit Application or the Letter of Credit Agreement.

(ii) Each Lender (including the Lender acting as Issuing Lender) shall, upon
notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested a Revolving Advance pursuant to Section 2.4, which
notice shall be given by the Administrative Agent to the Lenders by 11:00 a.m.
(Houston, Texas time) on the Business Day specified in such notice by the
Administrative Agent, and regardless of whether (A) the conditions in
Section 3.2 have been met, (B) such notice complies with Section 2.4, or (C) a
Default exists, make funds available to the Administrative Agent for the account
of the Issuing Lender in an amount equal to such Lender’s Pro Rata Share of the
amount of such Revolving Advance not later than 1:00 p.m. (Houston, Texas time)
on the Business Day specified in such notice by the Administrative Agent,
whereupon each Lender that so makes funds available shall be deemed to have made
a Revolving Advance to the Borrower in such amount; provided that, if the full
amount of such Revolving Advance cannot be made because the conditions set forth
in Section 3.2 cannot be satisfied or for any other reason, such Lender’s
payment to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section 2.2(c)(ii) shall be deemed payment in respect of its
participation in the Letter of Credit Obligations relating to such Letter of
Credit in satisfaction of its participation obligation under Section 2.2(d). The
Administrative Agent shall remit the funds so received to the Issuing Lender.

(iii) If any such Lender shall not have so made its Revolving Advance or
percentage participation available to the Administrative Agent pursuant to this
Section 2.2, such Lender agrees to pay interest thereon for each day from such
date until the date such amount is paid at the lesser of (A) the Federal Funds
Rate for such day for the first three days and thereafter the interest rate
applicable to the Revolving Advance or percentage participation and (B) the
Maximum Rate. Whenever, at any time after the Administrative Agent has received
from any Lender such Lender’s Revolving Advance or percentage participation, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will pay to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Revolving Advance or percentage participation
was outstanding and funded), which payment shall be subject to repayment by such
Lender if such payment received by the Administrative Agent is required to be
returned. Each Lender’s obligation to make the Revolving Advance or percentage
participation pursuant to this Section 2.2 shall be absolute and unconditional
and shall not be affected by any circumstance, including (1) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have against the Issuing Lender, the Administrative Agent or any
other Person for any reason whatsoever; (2) the occurrence or continuance of a
Default or the termination of the Commitments; (3) any breach of this Agreement
by the Borrower or any other Lender; or (4) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

-31-



--------------------------------------------------------------------------------

(d) Participations. Upon the date of the issuance or increase of a Letter of
Credit, the Issuing Lender shall be deemed to have sold to each other Lender and
each other Lender shall have been deemed to have purchased from the Issuing
Lender a participation in the related Letter of Credit Obligations equal to such
Lender’s Pro Rata Share at such date and such sale and purchase shall otherwise
be in accordance with the terms of this Agreement. The Issuing Lender shall
promptly notify each such participant Lender by telex, telephone, or telecopy of
each Letter of Credit issued or increased and the actual dollar amount of such
Lender’s participation in such Letter of Credit.

(e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit Documents;

(ii) any amendment or waiver of or any consent to departure from any Letter of
Credit Documents;

(iii) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, any Lender or any other person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents or any unrelated
transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect to the extent the
Issuing Lender would not be liable therefor pursuant to the following paragraph
(f);

(v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing;

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with any
Letter of Credit.

(f) Liability of Issuing Lender. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the Issuing Lender, the Lenders,
nor any of their respective officers or directors shall be liable or responsible
for:

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

 

-32-



--------------------------------------------------------------------------------

(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

(iii) payment by the Issuing Lender against presentation of documents which do
not comply with the terms of any Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN NEGLIGENCE),

except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which were caused by (A) the Issuing Lender’s willful misconduct or
gross negligence in determining whether documents presented under any Letter of
Credit comply with the terms of such Letter of Credit or (B) the Issuing
Lender’s willful failure to make lawful payment under any Letter of Credit after
the presentation to it of a draft and certificate strictly complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

(g) Cash Collateral Account.

(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to Sections 2.2(a)(ii), 2.5(e), 7.2(b) or 7.3(b), then the Borrower and
the Administrative Agent shall establish the Cash Collateral Account and the
Borrower shall execute any documents and agreements that the Administrative
Agent reasonably requests in connection therewith to establish the Cash
Collateral Account and grant the Administrative Agent an Acceptable Security
Interest in such account and the funds therein that is superior to all other
Liens (other than Excepted Liens). The Borrower hereby pledges to the
Administrative Agent and grants the Administrative Agent a security interest in
the Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof as security for
the payment of the Obligations.

(ii) Funds held in the Cash Collateral Account shall be held as cash collateral
for the Letter of Credit Obligations and promptly applied by the Administrative
Agent at the request of the Issuing Lender to any Letter of Credit Obligations
that exist or occur. To the extent that any surplus funds are held in the Cash
Collateral Account above 103% of the Letter of Credit Exposure during the
existence of an Event of Default the Administrative Agent may (A) hold such
surplus funds in the Cash Collateral Account as cash collateral for the
Obligations or (B) apply such surplus funds to any Obligations in

 

-33-



--------------------------------------------------------------------------------

the manner specified in Section 7.6. If no Default exists, the Administrative
Agent shall release to the Borrower at the Borrower’s written request any funds
held in the Cash Collateral Account in excess of the amounts required by
Section 2.2(a)(ii).

(iii) Funds held in the Cash Collateral Account shall be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no other obligation to make any other investment of the funds therein. The
Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

Section 2.3 Swing Line Loan.

(a) Requesting Swing Line Advances. On the terms and conditions set forth in
this Agreement, and if an AutoBorrow Agreement is in effect, subject to the
terms and conditions of such AutoBorrow Agreement, the Swing Line Lender agrees
to make Swing Line Advances to the Borrower from time-to-time on any Business
Day during the period from the Effective Date until the Maturity Date, bearing
interest at the Adjusted Base Rate plus the Applicable Margin for Base Rate
Advances, and in an aggregate principal amount outstanding at any time not to
exceed the Swing Line Loan Commitment; provided that after giving effect to such
Swing Line Advance, the sum of the aggregate outstanding amount of all Revolving
Advances plus the Letter of Credit Exposure plus the aggregate outstanding
amount of all Swing Line Advances shall not exceed the Total Commitment in
effect at such time; and provided further that no Swing Line Advance shall be
made by the Swing Line Lender if the conditions set forth in Section 3.2 have
not been met as of the date of such Swing Line Advance, it being agreed by the
Borrower that the giving of the applicable Notice of Borrowing, or if an
AutoBorrow Agreement is in effect, the making of the applicable Swing Line
Advance pursuant to the AutoBorrow Agreement, and the acceptance by the Borrower
of the proceeds of such Swing Line Advance shall constitute a representation and
warranty by the Borrower that on the date of such Swing Line Advance such
conditions have been met. In the event of any conflict between the terms of this
Agreement and an AutoBorrow Agreement, the terms of this Agreement shall
prevail.

(b) Prepayment. Within the limits expressed in this Agreement, and if an
AutoBorrow Agreement is in effect, subject to the terms and conditions of such
AutoBorrow Agreement, amounts advanced pursuant to Section 2.3(a) may from time
to time be borrowed, prepaid without penalty, and reborrowed. If the amount of
the Swing Line Loan ever exceeds the Swing Line Loan Commitment, the Borrower
shall, upon receipt of written notice of such condition from the Swing Line
Lender and to the extent of such excess, prepay to the Swing Line Lender the
outstanding principal amount of the Swing Line Loan necessary to eliminate such
excess.

 

-34-



--------------------------------------------------------------------------------

(c) Reimbursements for Swing Line Loan Obligations.

(i) With respect to the Swing Line Loan, the interest thereon and other amounts
owed by the Borrower to the Swing Line Lender in connection with the Swing Line
Loan, the Borrower agrees to pay to the Swing Line Lender such amounts when due
and payable to the Swing Line Lender under the terms of this Agreement. The
Borrower may request that the Borrower’s obligations to the Swing Line Lender be
satisfied with the proceeds of a Revolving Advance in an amount equal to the
Swing Line Advance or such other amounts due in connection with the Swing Line
Loan (notwithstanding any minimum size or increment limitations on individual
Revolving Advances). The Administrative Agent shall promptly forward notice of
such Revolving Borrowing to the Borrower and the Lenders, and each Lender shall,
regardless of whether (A) the conditions in Section 3.2 have been met, (B) such
notice complies with Section 2.4, or (C) a Default exists, make available such
Lender’s Pro Rata Share of such Revolving Borrowing to the Administrative Agent;
provided that, if the full amount of such Revolving Borrowing cannot be made
because the conditions set forth in Section 3.2 cannot be satisfied or for any
other reason, such Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to this Section 2.3(c)(i) shall be deemed
payment in respect of its participation in the Swing Lien Loan in satisfaction
of its participation obligation under Section 2.3(e). The Administrative Agent
shall promptly deliver the proceeds thereof to the Swing Line Lender for
application to such amounts owed to the Swing Line Lender.

(ii) If at any time, the Revolving Commitments shall have expired or be
terminated while any Swing Line Loan is outstanding, each Lender, at the sole
option of the Swing Line Lender, shall either (A) notwithstanding the expiration
or termination of the Revolving Commitments, make a Revolving Advance as a Base
Rate Advance, or (B) make a payment in respect of its participation obligation
under Section 2.3(e), in either case, in an amount equal to the product of such
Lender’s Pro Rata Share times the outstanding principal balance of the Swing
Line Loan. The Administrative Agent shall notify each such Lender of the amount
of such Revolving Advance or participation, and such Lender will transfer to the
Administrative Agent for the account of the Swing Line Lender on the next
Business Day following such notice, in immediately available funds, the amount
of such Revolving Advance or participation.

(iii) If any such Lender shall not have so made its Revolving Advance or its
percentage participation available to the Administrative Agent pursuant to this
Section 2.3, such Lender agrees to pay interest thereon for each day from such
date until the date such amount is paid at the lesser of (A) the Federal Funds
Rate for such day for the first three days and thereafter the interest rate
applicable to a Base Rate Advance and (B) the Maximum Rate. Whenever, at any
time after the Administrative Agent has received from any Lender such Lender’s
Revolving Advance or participating interest in a Swing Line Loan, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will pay to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Revolving Advance or participating interest
was outstanding and funded), which payment shall be subject to repayment by such
Lender if such payment received by the Administrative Agent is required to be
returned. Each Lender’s obligation to make the Revolving Advance or purchase
such participating interests

 

-35-



--------------------------------------------------------------------------------

pursuant to this Section 2.3 shall be absolute and unconditional and shall not
be affected by any circumstance, including (1) any set-off, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have against the Swing Line Lender, the Administrative Agent or any other Person
for any reason whatsoever; (2) the occurrence or continuance of a Default or the
termination of the Commitments; (3) any breach of this Agreement by the Borrower
or any other Lender; or (4) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. Each Swing Line
Loan, once so participated by any Lender, shall cease to be a Swing Line Loan
with respect to that amount for purposes of this Agreement, but shall continue
to be a Revolving Loan.

(d) Method of Swing Line Borrowing. If an AutoBorrow Agreement is in effect,
each Swing Line Advance and each prepayment thereof, shall be made as provided
in such AutoBorrow Agreement. In all other cases, each request for a Swing Line
Advance shall be made pursuant to telephone notice to the Swing Line Lender
given no later than 2:00 p.m. (Houston, Texas time) on the date of the proposed
Swing Line Advance, promptly confirmed by a completed and executed Notice of
Borrowing specifying (i) the requested date of such Swing Line Advance and
(ii) the aggregate amount of such Swing Line Advance, telecopied or facsimiled
to the Administrative Agent and the Swing Line Lender. The Swing Line Lender
will promptly make the Swing Line Advance available to the Borrower at the
Borrower’s account with the Administrative Agent or by wire transfer to an
account in the name of the Borrower specified by the Borrower in the applicable
Notice of Borrowing, as the Borrower may request.

(e) Participations. Upon the date of the making of any Swing Line Borrowing, the
Swing Line Lender shall be deemed to have sold to each other Lender and each
other Lender shall have been deemed to have purchased from the Swing Line Lender
a participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the outstanding principal balance of the
Swing Line Loan at such date and such sale and purchase shall otherwise be in
accordance with the terms of this Agreement.

Section 2.4 Revolving Advances.

(a) Notice. Each Revolving Borrowing shall be made pursuant to a Notice of
Borrowing given not later than (i) 2:00 p.m. (Houston, Texas time) on the third
Business Day before the date of the proposed Revolving Borrowing, in the case of
a Eurodollar Advance or (ii) 2:00 p.m. (Houston, Texas time) on the Business Day
before the date of the proposed Revolving Borrowing, in the case of a Base Rate
Advance, by the Borrower to the Administrative Agent, which shall give to each
Lender prompt notice of such proposed Revolving Borrowing by telecopier or
telex. Each Notice of Borrowing shall be by facsimile or telex, confirmed
immediately by the Borrower with a hard copy (other than with respect to notice
sent by facsimile), specifying (i) the requested date of such Revolving
Borrowing, (ii) the Type and Class of Advances comprising such Revolving
Borrowing, (iii) the aggregate amount of such Revolving Borrowing, and (iv) if
such Revolving Borrowing is to be comprised of Eurodollar Advances, Interest
Period for each such Advance. In the case of a proposed Revolving Borrowing
comprised of Eurodollar Advances, the Administrative Agent shall promptly notify
each Lender of the applicable interest rate under Section 2.8(b). Each Lender
shall, before 12:00 noon (Houston, Texas time) on the date of such Revolving
Borrowing, make available for the

 

-36-



--------------------------------------------------------------------------------

account of its Applicable Lending Office to the Administrative Agent at its
address referred to in Schedule 9.9, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds,
such Lender’s Pro Rata Share of such Revolving Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article 3, the Administrative Agent will make
such funds available to the Borrower at its account with the Administrative
Agent or by wire transfer to an account in the name of the Borrower specified by
the Borrower in the applicable Notice of Borrowing, as the Borrower may request.

(b) Conversions and Continuations. In order to elect to Convert or continue a
Revolving Advance under this paragraph, the Borrower shall deliver an
irrevocable Notice of Conversion or Continuation to the Administrative Agent at
the Administrative Agent’s office no later than 2:00 p.m. (Houston, Texas time)
(i) one (1) Business Day before the date of the proposed conversion date in the
case of a Conversion to a Base Rate Advance and (ii) at least three (3) Business
Days in advance of the proposed Conversion or continuation date in the case of a
Conversion to, or a continuation of, a Eurodollar Advance. Each such Notice of
Conversion or Continuation shall be by telex or facsimile confirmed immediately
by the Borrower with a hard copy (other than with respect to notice sent by
facsimile), specifying (i) the requested Conversion or continuation date (which
shall be a Business Day), (ii) the amount, Type, and Class of the Advance to be
Converted or continued, (iii) whether a Conversion or continuation is requested
and, if a Conversion, into what Type of Advance, and (iv) in the case of a
Conversion to, or a continuation of, a Eurodollar Advance, the requested
Interest Period. Promptly after receipt of a Notice of Conversion or
Continuation under this paragraph, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a Continuation
of a Eurodollar Advance, notify each Lender of the applicable interest rate
under Section 2.8(b). The portion of Advances comprising part of the same
Borrowing that are converted to Advances of another Type shall constitute a new
Borrowing.

(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:

(i) at no time shall there be more than nine (9) Interest Periods applicable to
outstanding Eurodollar Advances, and the minimum aggregate amount of Eurodollar
Advances with the same Interest Period shall be $1,000,000.00 and a multiple of
$500,000.00 in excess thereof;

(ii) the Borrower may not select Eurodollar Advances for any Borrowing at any
time when an Event of Default has occurred and is continuing;

(iii) if any Lender shall, at least one (1) Business Day before the date of any
requested Revolving Borrowing, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurodollar Lending
Office to perform its obligations under this Agreement to make, fund or maintain
Eurodollar Advances, (A) the obligation of such Lender to make such Eurodollar
Advance as part of the requested Borrowing or for any subsequent Borrowing shall
be suspended until such Lender shall notify the Borrower that the circumstances
causing such suspension no longer exist and such Lender’s portion of such

 

-37-



--------------------------------------------------------------------------------

requested Borrowing or any subsequent Borrowing of Eurodollar Advances shall be
made in the form of a Base Rate Advance, and (B) such Lender agrees to use
commercially reasonable efforts (consistent with its internal policies and legal
and regulatory restrictions) to designate a different Eurodollar Lending Office
if the making of such designation would avoid the effect of this paragraph and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender;

(iv) if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Advances comprising any requested Revolving Borrowing, the right of
the Borrower to select Eurodollar Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Base Rate Advance;

(v) if the Majority Lenders shall, at least one (1) Business Day before the date
of any requested Revolving Borrowing, notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Advances, as the case may be, for such Borrowing, the
right of the Borrower to select Eurodollar Advances for such Borrowing or for
any subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Base Rate Advance; and

(vi) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Advances in accordance with the provisions
contained in the definition of Interest Period in Section 1.1 and paragraph (b)
above, the Administrative Agent will forthwith so notify the Borrower and the
Lenders and such Advances will be made available to the Borrower on the date of
such Borrowing as Eurodollar Advances with an Interest Period duration of one
month or, in the case of a continuation of existing Eurodollar Advances, Convert
into Base Rate Advances.

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation delivered by the Borrower hereunder shall be irrevocable and
binding on the Borrower.

(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the date of any Revolving Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
Pro Rata Share of any Borrowing, the Administrative Agent may assume that such
Lender has made its Pro Rata Share of such Borrowing available to the
Administrative Agent on the date of such Borrowing in accordance with
Section 2.4(a), and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made its Pro Rata Share
of such Revolving Borrowing available to the Administrative Agent, such Lender
and the Borrower severally agree to immediately repay to the Administrative
Agent on demand such corresponding amount, together with interest on such
amount, for each day from the date such amount is made available to the Borrower
until the date

 

-38-



--------------------------------------------------------------------------------

such amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable on such day to Advances comprising such
Borrowing and (ii) in the case of such Lender, the lesser of (A) the Federal
Funds Rate for such day and (B) the Maximum Rate. If such Lender shall repay to
the Administrative Agent such corresponding amount and interest as provided
above, such corresponding amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement even though not
made on the same day as the other Advances comprising such Borrowing.

Section 2.5 Prepayments.

(a) Right to Prepay. The Borrower shall have no right to prepay any principal
amount of any Advance except as provided in this Section 2.5.

(b) Optional. The Borrower may elect at any time or from time to time to prepay
any of the Advances without penalty or premium except as set forth in
Section 2.10 by delivering a Notice of Payment to the Administrative Agent by
11:00 a.m. (Houston, Texas time) (i) in the case of Eurodollar Advances, at
least three (3) Business Days prior to the date of the proposed prepayment or
(ii) in case of Base Rate Advances, on the Business Day of the proposed
prepayment. If any such Notice of Payment is given, the Borrower shall prepay
Advances comprising part of the same Borrowing in whole or ratably in part in an
aggregate principal amount equal to the amount specified in such Notice of
Payment, together with accrued interest to the date of such prepayment on the
principal amount prepaid and amounts, if any, required to be paid pursuant to
Section 2.10 as a result of such prepayment being made on such date; provided
that (i) each optional partial prepayment of a Borrowing comprised of Eurodollar
Advances shall be in a minimum amount not less than $1,000,000.00 and in
multiple integrals of $500,000.00 in excess thereof, and (ii) each optional
partial prepayment of a Borrowing comprised of Base Rate Advances shall be in a
minimum amount not less than $500,000.00 and in multiple integrals of
$100,000.00 in excess thereof. Notwithstanding anything to the contrary
contained herein, Borrower may (subject to payment to the Lenders of any
applicable amounts under Section 2.10 hereof) rescind any Notice of Payment
under this Section 2.5(b) if such prepayment would have resulted from a
refinancing of this Agreement, which refinancing shall not be consummated or
shall otherwise be delayed.

(c) Mandatory.

(i) On any date that the sum of the Revolving Loan plus the Letter of Credit
Exposure plus the Swing Line Loan exceeds the Total Commitment then in effect,
the Borrower shall, within one (1) Business Day, to the extent of such excess,
first prepay to the Administrative Agent for the benefit of the Swing Line
Lender (and the other Lenders, as applicable) the outstanding principal amount
of the Swing Line Advances, second prepay to the Administrative Agent for the
benefit of the Lenders on a pro rata basis the outstanding principal amount of
the Revolving Advances and any unpaid amounts of the Letter of Credit
Obligations owed to the Lenders; and third make deposits into the Cash
Collateral Account to provide cash collateral in the amount of such excess for
the remaining Letter of Credit Exposure.

 

-39-



--------------------------------------------------------------------------------

(ii) Upon the occurrence of any Disposition or any Recovery Event in excess of
$10,000,000.00 (except (i) to the extent that a Reinvestment Notice shall be
delivered in respect of such Disposition or Recovery Event, (ii) Dispositions
described in clauses (a) through (h) and (j) and (k) of Section 6.8 or
(iii) with respect to cash receipts in the ordinary course of business of the
applicable recipient), then on the date of receipt by the Borrower or the
applicable Restricted Subsidiary (other than Global Holdings and its
Subsidiaries) of the Net Cash Proceeds related thereto, the Advances shall
immediately be prepaid by an amount equal to the amount of such Net Cash
Proceeds; provided that, notwithstanding the foregoing, on each Reinvestment
Prepayment Date the Advances shall be prepaid by an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event.
For purposes of calculating the Net Cash Proceeds received from a Disposition or
from a Recovery Event, such proceeds shall be determined as of the date of the
applicable Disposition or Recovery Event, whether or not received on such date,
but no such amount shall be required to be applied to prepayment of the Advances
pursuant to this Section until received by the applicable Person. The provisions
of this Section do not constitute a consent to the consummation of any
Disposition not permitted by Section 6.8.

(iii) The Borrower agrees to make a mandatory prepayment of the Advances by an
amount equal to 75% of the Debt Incurrence Proceeds that the Borrower or any of
its Restricted Subsidiaries (other than Global Holdings and its Subsidiaries)
receives from each Debt Incurrence after the Effective Date within thirty
(30) days after the date of each such Debt Incurrence.

(d) Interest; Costs. Each prepayment pursuant to this Section 2.5 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.10 as
a result of such prepayment being made on such date.

(e) Application of Prepayments. Each mandatory prepayment of an Advance required
by Section 2.5(c) shall be applied first to repay the Swing Line Advances until
such time as the Swing Line Loan is repaid in full, second to repay the
Revolving Advances until the Revolving Loan is repaid in full, and third to make
deposits into the Cash Collateral Account to provide cash collateral in the
amount of such excess for the Letter of Credit Exposure.

Section 2.6 Repayment.

(a) Revolving Advances. The Borrower shall pay to the Administrative Agent for
the ratable benefit of each Lender the aggregate outstanding principal amount of
the Revolving Advances on the Maturity Date.

(b) Swing Line Advances. Each outstanding Swing Line Advance made by the Swing
Line Lender shall be paid in full on the Maturity Date.

Section 2.7 Fees.

(a) Commitment Fees. The Borrower agrees to pay from the date of this Agreement
until the Maturity Date to the Administrative Agent for the account of each
Lender a

 

-40-



--------------------------------------------------------------------------------

Commitment Fee calculated by the Administrative Agent on the average daily
amount by which (i) such Lender’s Revolving Commitment exceeds (ii) the sum of
such Lender’s outstanding Revolving Advances plus such Lender’s Pro Rata Share
of the Letter of Credit Exposure at a rate per annum equal to the Applicable
Margin for Commitment Fees for such period. The Commitment Fee is due quarterly
in arrears on March 31, June 30, September 30, and December 31 of each year
commencing on June 30, 2011, and on the Maturity Date. For purposes of this
Section 2.7(a) only, amounts advanced under the Swing Line Note shall not in any
way reduce the amount of the unused Total Commitment.

(b) Fees for Letters of Credit. The Borrower agrees to pay the following:

(i) To the Administrative Agent for the pro rata benefit of the Lenders a per
annum letter of credit fee for Letters of Credit issued hereunder in an amount
equal to the greater of (A) the Applicable Margin for Eurodollar Advances for
such period multiplied by the average daily undrawn amount of all Letters of
Credit outstanding during such period or (B) $600.00. Such fees shall be due and
payable quarterly in arrears on March 31, June 30, September 30, and December 31
of each year, and on the Maturity Date.

(ii) To the Issuing Lender, a fronting fee for each Letter of Credit equal to
the greater of (A) .125% per annum on the face amount of such Letter of Credit
and (B) $600.00. Such fee shall be due and payable in advance on the date of the
issuance of the Letter of Credit, and, in the case of an increase or extension
only, on the date of such increase or such extension.

(iii) To the Issuing Lender such other usual and customary fees associated with
any transfers, amendments, drawings, negotiations or reissuances of any Letters
of Credit. Such fees shall be due and payable as requested by the Issuing Lender
in accordance with the Issuing Lender’s then current fee policy.

The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because the
Borrower cancels any Letter of Credit prior to its expiration date.

(c) Fee Letters. The Borrower agrees to pay the fees as set forth in the Fee
Letters.

Section 2.8 Interest.

(a) Base Rate Advances. Each Base Rate Advance shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances for such period. The Borrower shall pay to Administrative
Agent for the ratable benefit of each Lender all accrued but unpaid interest on
such Lender’s Base Rate Advances on each March 31, June 30, September 30, and
December 31 commencing on June 30, 2011, and on the Maturity Date. Each Swing
Line Advance shall bear interest at the Adjusted Base Rate in effect from time
to time plus the Applicable Margin for Base Rate Advances for such period.

(b) Eurodollar Advances. Each Eurodollar Advance shall bear interest during its
Interest Period equal to at all times the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Advances for such period. The
Borrower shall pay to the

 

-41-



--------------------------------------------------------------------------------

Administrative Agent, for the ratable account of each Lender all accrued but
unpaid interest on outstanding Eurodollar Advances on the last day of the
Interest Period therefor (provided that for Eurodollar Advances with Interest
Periods longer than three months, accrued but unpaid interest shall also be due
on each three month anniversary of the first day of such Interest Period), on
the date any Eurodollar Advance is repaid in full, and on the Maturity Date.

(c) Additional Interest on Eurodollar Advances. The Borrower shall pay to the
Administrative Agent for the account of any applicable Lender, so long as such
Lender shall be required under regulations of the Federal Reserve Board
applicable to all Lenders regulated by the Federal Reserve Board to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal amount of
each Eurodollar Advance of such Lender, from the date such requirement is
imposed until the earlier of (i) the date such requirement is no longer imposed
and (ii) the date on which such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting
(A) the Eurodollar Rate for the Interest Period for such Eurodollar Advance from
(B) the rate obtained by dividing such Eurodollar Rate by a percentage equal to
100% minus the Eurodollar Rate Reserve Percentage of such Lender for such
Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest payable hereunder to the Administrative Agent
for the account of any applicable Lender shall be determined in good faith by
such Lender and notified to the Administrative Agent and the Borrower at least
three (3) Business Days before each date on which such interest is payable (such
notice to include, in reasonable detail, the calculation of such additional
interest, which calculation shall be conclusive in the absence of manifest
error).

(d) Default Rate. Notwithstanding the foregoing, at the Administrative Agent’s
or the Majority Lenders’ option with respect to Revolving Advances and at the
Swing Line Lender’s option with respect to Swing Line Advances, (i) if any
principal of or interest on any Advance or any fee or other amount payable by
any Credit Party hereunder is not paid when due, whether at stated maturity,
upon acceleration or otherwise (after giving effect to the grace period set
forth in Section 7.1(a)), such overdue amount shall bear interest, after as well
as before judgment, at a rate per annum equal to (A) in the case of overdue
principal of any Advance, 2% plus the rate otherwise applicable to such Advance
as provided in the preceding paragraphs of this Section 2.8 or (B) in the case
of any other amount, 2% plus the rate applicable to Base Rate Advances as
provided in paragraph (a) of this Section 2.8 and (ii) without duplication, if
an Event of Default under Section 7.1(g) has occurred and is continuing, each
Advance shall bear interest, after as well as before judgment, at a rate per
annum equal to 2% plus the rate otherwise applicable to such Advance as provided
in the preceding paragraphs of this Section 2.8.

Section 2.9 Illegality. If any Lender shall notify the Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Applicable Lending
Office to perform its obligations under this Agreement or to make, maintain, or
fund any Eurodollar Advances of such Lender then outstanding hereunder, (a) the
Borrower shall, no later than 11:00 a.m. (Houston, Texas, time) (i) if not
prohibited by law, on the last day of the Interest Period for each outstanding
Eurodollar Advance or (ii) if required by such notice, on the second Business
Day following its receipt of such notice, prepay all of the Eurodollar Advances
of such Lender then outstanding, together with accrued interest on the principal

 

-42-



--------------------------------------------------------------------------------

amount prepaid to the date of such prepayment and amounts, if any, required to
be paid pursuant to Section 2.10 as a result of such prepayment being made on
such date, (b) such Lender shall simultaneously make a Base Rate Advance to the
Borrower on such date in an amount equal to the aggregate principal amount of
the Eurodollar Advances prepaid to such Lender, and (c) the right of the
Borrower to select Eurodollar Advances from such Lender for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist. Each Lender agrees to
use commercially reasonable efforts (consistent with its internal policies and
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such designation would avoid the effect of this
paragraph and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

Section 2.10 Breakage Costs.

(a) Funding Losses. In the case of any Revolving Borrowing which the related
Notice of Borrowing specifies is to be comprised of Eurodollar Advances, the
Borrower shall indemnify each Lender against any loss, out-of-pocket cost, or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article 3, including, without limitation, any
loss (excluding any loss of anticipated profits), cost, or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
such Lender to fund the Eurodollar Advance to be made by such Lender as part of
such Borrowing when such Eurodollar Advance, as a result of such failure, is not
made on such date.

(b) Prepayment Losses. If (i) any payment of principal of any Eurodollar Advance
is made other than on the last day of the Interest Period for such Advance as a
result of any prepayment, payment pursuant to Section 2.9, the acceleration of
the maturity of the Notes, or for any other reason or (ii) the Borrower fails to
make a principal or interest payment with respect to any Eurodollar Advance on
the date such payment is due and payable, the Borrower shall, within ten
(10) days of any written demand sent by the Administrative Agent on behalf of a
Lender to the Borrower, pay to the Administrative Agent for the benefit of such
Lender any amounts determined in good faith by such Lender to be required to
compensate such Lender for any additional losses, out-of-pocket costs, or
expenses which it may reasonably incur as a result of such payment or
nonpayment, including, without limitation, any loss (excluding loss of
anticipated profits), cost, or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

Section 2.11 Increased Costs.

(a) Eurodollar Advances. If, with respect to any Lender, any Change in Law:

(i) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than by way of imposition or increase
of reserve requirements included in the Eurodollar Rate Reserve Percentage)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, financial institutions generally, including
such Lender (or its Applicable Lending Office), including the Commitment of such
Lender hereunder; or

 

-43-



--------------------------------------------------------------------------------

(ii) shall impose on financial institutions generally, including such Lender (or
its Applicable Lending Office), or on the London interbank market any other
condition affecting this Agreement or its Notes or any of such extensions of
credit or liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, continuing, or
maintaining any Eurodollar Advances or to reduce any sum received or receivable
by such Lender (or its Applicable Lending Office) under this Agreement or its
Notes with respect to any Eurodollar Advances, then the Borrower shall pay to
such Lender within three (3) Business Days after written demand made by such
Lender such amount or amounts as such Lender determines in good faith to be
necessary to compensate such Lender for such increased cost or reduction.

(b) Capital Adequacy. If, after the Effective Date, any Lender shall have
determined that any Change in Law has or would have the effect of reducing the
rate of return on the capital of financial institutions generally, including
such Lender or any corporation controlling such Lender, as a consequence of such
Lender’s obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy), then from time to
time within three (3) Business Days after written demand by such Lender the
Borrower shall pay to such Lender such additional amount or amounts as such
Lender determines in good faith to be necessary to compensate such Lender for
such reduction.

(c) Mitigation. Each Lender shall promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
Effective Date, which will entitle such Lender to compensation pursuant to
Section 2.8(c) or this Section 2.11 and will designate a different Applicable
Lending Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the reasonable judgment of such Lender,
be otherwise disadvantageous to it. Any Lender claiming compensation under
Section 2.8(c) or this Section 2.11 shall furnish to the Borrower and the
Administrative Agent a statement setting forth, in reasonable detail, the
additional amount or amounts to be paid to it hereunder which shall be
determined by such Lender in good faith and which shall be conclusive in the
absence of manifest error. In determining such amount, such Lender may use any
reasonable averaging and attribution methods.

(d) Borrower shall not be required to compensate any Lender pursuant to
Section 2.8(c) or this Section 2.11 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender, as the case may
be, notified Borrower of such Change in Law and of such Lender’s intention to
claim compensation therefor; provided that, if such Change in Law is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.12 Payments and Computations.

(a) Payments. All payments of principal, interest, and other amounts to be made
by the Borrower under this Agreement and the other Credit Documents shall be
made to the Administrative Agent in Dollars and in immediately available funds,
without setoff, deduction, or counterclaim.

 

-44-



--------------------------------------------------------------------------------

(b) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 11:00 a.m. (Houston, Texas time) on
the day when due in Dollars to the Administrative Agent at the location referred
to on Schedule 9.9 (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds. The Administrative
Agent will promptly thereafter, and in any event prior to the close of business
on the day any timely payment is made, cause to be distributed like funds
relating to the payment of principal, interest or fees ratably (other than
amounts payable solely to the Administrative Agent or a specific Lender pursuant
to Sections 2.8(c), 2.9, 2.10, 2.11, 2.13, and 9.2 but after taking into account
payments effected pursuant to Section 9.1) in accordance with each Lender’s Pro
Rata Share to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon
receipt of other amounts due solely to the Administrative Agent, the Issuing
Lender, the Swing Line Lender, or a specific Lender, the Administrative Agent
shall distribute such amounts to the appropriate party to be applied in
accordance with the terms of this Agreement.

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the preceding Business Day.

(d) Computations. All computations of interest based on the Prime Rate shall be
made by the Administrative Agent on the basis of a year of 365/366 days, and all
other computations of interest and fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day, but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an amount of interest or fees shall be conclusive and
binding for all purposes, absent manifest error.

(e) Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Advances made by it in excess of its ratable share
of payments on account of the Advances or Letter of Credit Obligations obtained
by the Lenders, such Lender shall notify the other Lenders and forthwith
purchase from the other Lenders such participations in the Advances made by it
or the Letter of Credit Obligations held by it as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with the other
Lenders; provided that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from the other
Lenders shall be rescinded and each such Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share, but
without interest; provided further that the provisions of this paragraph shall
not be construed to apply to (x) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement

 

-45-



--------------------------------------------------------------------------------

(including the application of funds arising from the existence of a Defaulting
Lender), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Advances to any assignee
or participant, other than to the Borrower or any Restricted Subsidiary thereof
(as to which the provisions of this paragraph shall apply). The Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this Section 2.12(e) may, to the fullest extent permitted by law, exercise all
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

Section 2.13 Taxes.

(a) No Deduction for Certain Taxes. Any and all payments by any Credit Party
under any of the Credit Documents to any Recipient shall be made, in accordance
with Section 2.12, free and clear of and without deduction for any and all
Indemnified Taxes. Except as provided in Section 2.13(g), if any Credit Party
shall be required by law to deduct any Indemnified Taxes from or in respect of
any sum payable to any Recipient, (i) the sum payable shall be increased as may
be necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.13), such Recipient
receives an amount equal to the sum it would have received had no such
deductions been made; (ii) the Credit Party shall make such deductions; and
(iii) the Credit Party shall pay the full amount deducted to the relevant
Governmental Authority or other authority in accordance with applicable law.

(b) Other Taxes. In addition, except as provided in Section 2.13(g), the Credit
Parties agree to pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges, or similar levies which arise from any
payment made under any Credit Document or from the execution, delivery, or
registration of, or otherwise with respect to, this Agreement, the Notes, or the
other Credit Documents (hereinafter referred to as “Other Taxes”).

(c) Indemnification. EXCEPT AS PROVIDED IN SECTION 2.13(G), THE BORROWER SHALL
INDEMNIFY EACH LENDER, THE ISSUING LENDER, THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT, WITHIN THIRTY (30) DAYS AFTER WRITTEN DEMAND THEREFOR, FOR
THE FULL AMOUNT OF INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING, WITHOUT
LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED ON AMOUNTS PAYABLE UNDER THIS
SECTION 2.13) PAID BY SUCH LENDER, THE ISSUING LENDER, THE SWING LINE LENDER OR
THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING
INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT
SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED.

(d) Evidence of Tax Payments. As soon as practicable after any payment of
Indemnified Taxes by any Credit Party to a Governmental Authority, such Credit
Party shall deliver to the Administrative Agent a copy of any receipt issued by
such Governmental Authority evidencing such payment.

 

-46-



--------------------------------------------------------------------------------

(e) Foreign Lender Withholding Exemption. Each Foreign Lender that is entitled
to an exemption from or reduction of United States withholding tax with respect
to payments under this Agreement under applicable law or any treaty to which the
United States is a party shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation (including Internal Revenue
Service Forms W-8BEN, W-8ECI or W-8IMY) prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without, or subject to reduced, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Each
Lender shall promptly notify the Borrower and the Administrative Agent of any
change in circumstances which would modify or render invalid any such claimed
exemption or reduction.

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

(ii) duly completed copies of Internal Revenue Service Form W-8ECI;

(iii) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN; or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

Each Foreign Lender, to the extent it does not act or ceases to act for its own
account with respect to any portion of the sums paid or payable to such Lender
under any of the Credit Documents (for example, in the case of the grant of a
participation by such Lender), shall deliver to the Borrower and the
Administrative Agent on the date when such Lender ceases to act for its own
account with respect to any portion of any such sums paid or payable, and at
such other times if requested by the Borrower or the Administrative Agent (but
only if Lender is legally entitled to do so), executed originals of Internal
Revenue Service Form W-8IMY and all required supporting documentation in
connection therewith.

 

-47-



--------------------------------------------------------------------------------

(f) Without limiting Section 2.13(e), if a payment made to a Foreign Lender
under any Credit Document would be subject to any withholding taxes as a result
of such Foreign Lender’s failure to comply with the requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code), at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Foreign
Lender has or has not complied with such Foreign Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.

(g) Failure to Provide Forms. For any period with respect to which a Lender has
failed to provide the Borrower or the Administrative Agent with the appropriate
forms referred to in this Section 2.13 (unless such failure is due to a change
in treaty, law or regulation occurring after the date on which such Lender
becomes a Lender hereunder), such Lender shall not be entitled to
indemnification or payment under Section 2.13(a), (b), or (c) with respect to
Taxes imposed by the United States; provided that if a Lender, that is otherwise
exempt from or subject to a reduced rate of withholding tax, becomes subject to
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as such Lender shall reasonably request, and at the
expenses of such Lender, to assist such Lender to recover such Taxes.

(h) Mitigation. Each Lender shall use reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its Applicable Lending Office or change the jurisdiction of its
Applicable Lending Office, as the case may be, so as to eliminate or reduce the
payment of any additional sums under this Section 2.13; provided, that no such
selection or change of jurisdiction for its Applicable Lending Office shall be
made if, in the reasonable judgment of such Lender, such selection or change
would be disadvantageous to such Lender.

(i) Tax Credits and Refunds. If the Administrative Agent, the Issuing Lender,
the Swing Line Lender or a Lender has determined that it has received a refund
of any Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional sums pursuant to this Section 2.13, or
if the Administrative Agent, the Issuing Lender, the Swing Line Lender or a
Lender has determined that it has received a credit from any Governmental
Authority to which the Administrative Agent, the Issuing Lender, the Swing Line
Lender or such Lender would not be entitled but for the payment by the Borrower
of Taxes or additional sums pursuant to this Section 2.13, it shall promptly pay
over the amount of such refund or credit to the Borrower (but only to the extent
of indemnity payments made, or additional sums paid, by the Borrower under this
Section 2.13 with respect to the Taxes giving rise to such refund or credit),
net of all out-of-pocket expenses of the Administrative Agent, the Issuing
Lender, the Swing Line Lender or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund or credit); provided, that the Borrower, upon the request of the
Administrative Agent, the Issuing Lender,

 

-48-



--------------------------------------------------------------------------------

the Swing Line Lender or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, the Issuing
Lender, the Swing Line Lender or such Lender in the event and to the extent that
the Administrative Agent, the Issuing Lender, the Swing Line Lender or such
Lender is required to repay such refund or credit to such Governmental
Authority.

(j) Payment. If the Administrative Agent, the Issuing Lender, the Swing Line
Lender or any Lender becomes entitled to receive payment of additional sums
pursuant to this Section 2.13, it shall give notice and demand thereof to the
Borrower, and the Borrower (unless the Administrative Agent, the Issuing Lender,
the Swing Line Lender or Lender shall withdraw such notice and demand or the
Borrower is not obligated to pay such amounts) shall pay such additional sums
within thirty (30) days after the Borrower’s receipt of such notice and demand;
provided that the Borrower shall not be required to indemnify or reimburse the
Administrative Agent, the Issuing Lender, the Swing Line Lender or a Lender
pursuant to this Section 2.13 for any Taxes or additional sums imposed or
asserted more than 180 days prior to the date that such party notifies the
Borrower of the Taxes or additional sums imposed or asserted and of such party’s
intention to claim compensation therefor; provided further that, if the Taxes or
additional sums imposed or asserted giving rise to such claims are retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof (to the extent that such period of
retroactive effect is not already included in such 180-day period).

Section 2.14 Replacement of Lenders. If the Borrower is required pursuant to
Section 2.8(c), 2.11 or 2.13 to make any additional payment to any Lender or if
any Lender’s obligation to make or continue, or to convert Base Rate Advances
into, Eurodollar Advances shall be suspended pursuant to 2.4(c)(iii) or 2.9 (any
Lender so affected, an “Affected Lender”), or if in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions of this Agreement or any other Credit Document as contemplated by
Section 9.3, the consent of Majority Lenders shall have been obtained but the
consent of each Lender, or each Lender affected thereby, is required with
respect thereto but has not been obtained (each a “Non-Consenting Lender”) or if
any Lender is a Defaulting Lender hereunder, the Borrower may elect to replace
any such Affected Lender, Non-Consenting Lender or Defaulting Lender as a Lender
party to this Agreement, provided that (a) such replacement shall be at the
Borrower’s sole expense and effort, including the payment of the processing fee
referenced in Section 9.7(a); (b) concurrently with such replacement, another
bank or other entity (which entity shall be an Eligible Assignee), as of such
date, shall agree to purchase for cash the Advances and other Obligations due to
such Lender pursuant to an Assignment and Acceptance and to become a Lender for
all purposes under this Agreement and to assume all obligations of such Lender
(which as to the assigning Lender shall be terminated as of such date) and to
comply with the requirements of Section 9.7 applicable to assignments; and
(c) concurrently with such replacement, the Borrower shall pay to such Lender in
same day funds on the day of such replacement all interest, fees and other
amounts then accrued but unpaid to such Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Lender under Sections 2.8(c), 2.11 and 2.13. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or Issuing Lender, as applicable, or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

-49-



--------------------------------------------------------------------------------

Section 2.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 7.4 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swing Line Lender
hereunder; third, to Cash Collateralize the Issuing Lender’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.16; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Revolving Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Revolving Advances under this
Agreement and (y) Cash Collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.16; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Lender or the
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Revolving Advances
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Revolving Advances were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Advances of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Revolving Advances of such Defaulting Lender until
such time as all Revolving Advances and funded and unfunded participations in
Letter of Credit Obligations and Swing Line Advances are held by the Lenders pro
rata in accordance with the Revolving

 

-50-



--------------------------------------------------------------------------------

Commitments without giving effect to Section 2.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.7(b)(i) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.16.

(C) With respect to any letter of credit fees pursuant to Section 2.7(b)(i) not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Issuing Lender the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swing Line Advances shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Revolving Commitment) but only to the extent that
(x) the conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the principal amount of Revolving Advances
and risk participation and funded participation in the Letter of Credit Exposure
and Swing Line Advances of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

-51-



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swing Line Advances. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Advances in an amount equal
to the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize
the Issuing Lender’s Fronting Exposure in accordance with the procedures set
forth in Section 2.16.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the Issuing Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Advances of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Revolving Advances and funded and unfunded participations in Letters of
Credit and Swing Line Advances to be held pro rata by the Lenders in accordance
with their Revolving Commitments (without giving effect to Section 2.15(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swing Line Advances/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Advances unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swing Line Advance and (ii) the Issuing
Lender shall not be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

Section 2.16 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Obligations, to be applied pursuant to clause (b) below. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent and the Issuing
Lender as herein provided (other than Liens permitted by Section 6.2(a)), or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

 

-52-



--------------------------------------------------------------------------------

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.16
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and each Issuing Lender that
there exists excess Cash Collateral; provided that, subject to Section 2.15, the
Person providing Cash Collateral and each Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Credit Documents.

ARTICLE 3

CONDITIONS OF LENDING

Section 3.1 Conditions Precedent to Initial Borrowings and the Initial Letter of
Credit. The obligations of each Lender to make the initial Revolving Advance and
for the Issuing Lender to issue an initial Letter of Credit, if any, and the
obligation of the Swing Line Lender to make the initial Swing Line Advance shall
be subject to the conditions precedent that:

(a) Documentation. The Administrative Agent shall have received the following,
duly executed by all the parties thereto, each in form and substance
satisfactory to the Administrative Agent:

(i) this Agreement and all attached Exhibits and Schedules;

(ii) the Revolving Notes and the Swing Line Note, if requested by the applicable
Lender;

(iii) the Guaranty executed by each Guarantor;

(iv) the Security Agreements executed by each Credit Party, together with
appropriate UCC-1 financing statements for filing with the appropriate
authorities and any other documents, agreements, or instruments necessary to
create an Acceptable Security Interest that is superior to all other Liens
(other than Permitted Liens) in the Collateral described in the Security
Agreements;

 

-53-



--------------------------------------------------------------------------------

(v) the Pledge Agreement executed by each Credit Party that owns Equity
Interests in another Person, together with stock powers executed in blank, UCC-1
financing statements, and any other documents, agreements, or instruments
necessary to create an Acceptable Security Interest that is superior to all
other Liens (other than Excepted Liens) in the Collateral described in the
Pledge Agreement;

(vi) certificates of insurance issued by the applicable insurance carriers
covering the Borrower’s and its Restricted Subsidiaries Properties, for such
amounts and covering such risks that are contemplated by Section 5.3;

(vii) a certificate from a Responsible Officer of the Borrower dated as of the
Effective Date stating that as of such date (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct and
(B) no Default has occurred and is continuing;

(viii) a certificate from a Financial Officer of the Borrower certifying that,
before and after giving effect to the Borrowings contemplated hereunder, the
Borrower and each of its Restricted Subsidiaries, taken as a whole, are Solvent
(assuming with respect to each Guarantor, that the fraudulent conveyance savings
language and the contribution provisions contained in the Guaranty will be given
full effect).

(ix) a secretary’s certificate from Borrower and each Guarantor certifying such
Person’s (A) officers’ incumbency, (B) authorizing resolutions, (C) Organization
Documents, and (D) governmental approvals, if any, with respect to the Credit
Documents to which such Person is a party;

(x) certificates of good standing for the Borrower and each Guarantor in each
state in which such Person is organized or qualified to do business, which
certificate shall be dated a date not sooner than thirty (30) days prior to the
Effective Date;

(xi) a legal opinion of Fulbright & Jaworski, L.L.P. counsel to the Credit
Parties; and

(xii) such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent or any Lender may reasonably request.

(b) Consents; Authorization; Conflicts. The Borrower and its Restricted
Subsidiaries shall have received any consents, licenses and approvals necessary
in connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Credit Documents, and such
approvals shall be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on this Agreement and the actions contemplated hereby.

(c) Representations and Warranties. The representations and warranties contained
in Article 4 and in each other Credit Document shall be true and correct on and
as of the Effective Date both before and after giving effect to the initial
Borrowings or issuance of Letters of Credit and to the application of the
proceeds from such Borrowing, as though made on and as of such date except to
the extent such representations and warranties relate to a specific earlier
date, in which case, such representations and warranties shall be true and
correct as of such earlier date.

 

-54-



--------------------------------------------------------------------------------

(d) Payment of Fees. The Borrower shall have paid the fees and expenses required
to be paid as of the Effective Date by Sections 2.7(c) and 9.1 or any other
provision of a Credit Document.

(e) Other Proceedings. No action, suit, investigation or other proceeding
(including, without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be pending
or, to the knowledge of the Borrower, threatened, and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with this Agreement or any transaction contemplated
hereby or (ii) which, in any case, in the judgment of the Administrative Agent,
could reasonably be expected to result in a Material Adverse Change.

(f) Material Adverse Change. No event or circumstance that could reasonably be
expected to result in a material adverse change in the business, condition
(financial or otherwise), or results of operations of the Borrower and its
Restricted Subsidiaries, taken as a whole, shall have occurred since
December 31, 2010.

(g) Financial Statements. The Administrative Agent shall have received (i) the
audited annual financial statements for the Borrower and its Restricted
Subsidiaries dated as of December 31, 2010 and (ii) the unaudited quarterly
financial statements for the Borrower and its Restricted Subsidiaries dated as
of March 31, 2011.

(h) Security Documents. The Administrative Agent shall have received all
evidence required by the Administrative Agent in its reasonable discretion
necessary to determine that arrangements have been made for the Administrative
Agent to have an Acceptable Security Interest that is superior to all other
Liens (other than Permitted Liens) in the Collateral (except as otherwise
provided in Section 5.8), including, without limitation, (i) the delivery to the
Administrative Agent of such financing statements under the Uniform Commercial
Code for filing in such jurisdictions as the Administrative Agent may require,
(ii) lien, tax and judgment searches conducted on the Credit Parties reflecting
no Liens other than Permitted Liens against any of the Collateral as to which
perfection of a Lien is accomplished by the filing of a financing statement and
(iii) lien releases with respect to any Collateral currently subject to a Lien
other than Permitted Liens.

Section 3.2 Conditions Precedent to Each Borrowing and to Each Issuance,
Extension or Renewal of a Letter of Credit. The obligation of each Lender to
make an Advance on the occasion of each Borrowing (including the initial
Borrowing) and the obligation of the Issuing Lender to issue, renew or extend a
Letter of Credit shall be subject to the further conditions precedent that on
the date of such Borrowing or such issuance, renewal or extension:

(a) Representations and Warranties. As of the date of the making of any Advance
or the issuance, renewal or extension of any Letter of Credit, the
representations and warranties made by any Credit Party contained in the Credit
Documents shall be true and correct in all material respects on such date,
except that any representation and warranty which by its terms is

 

-55-



--------------------------------------------------------------------------------

made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date and each request for the making
of any Advance or issuance, renewal or extension of any Letter of Credit and the
making of such Advance or the issuance, renewal or extension of such Letter of
Credit shall be deemed to be a reaffirmation of such representations and
warranties.

(b) Default. As of the date of the making of any Advance or the issuance,
renewal or extension of any Letter of Credit, there shall exist no Default, and
the making of the Advance or the issuance, renewal or extension of any Letter of
Credit, as applicable, would not cause a Default.

Section 3.3 Determinations Under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Sections 3.1 and 3.2,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the Borrowings hereunder specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowings.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows:

Section 4.1 Organization. The Borrower and each Restricted Subsidiary is duly
and validly organized and existing and in good standing under the laws of its
jurisdiction of incorporation or formation and is authorized to do business and
is in good standing in all jurisdictions in which such qualifications or
authorizations are necessary except to the extent the failure to be so
authorized or, in the case of Borrower’s Restricted Subsidiaries, to be in good
standing could not reasonably be expected to result in a Material Adverse
Change. As of the Effective Date, the Borrower and each Restricted Subsidiary’s
type of organization and jurisdiction of incorporation or formation are set
forth on Schedule 4.1.

Section 4.2 Authorization. The execution, delivery, and performance by each
Credit Party of each Credit Document to which such Credit Party is a party and
the consummation of the transactions contemplated thereby (a) are within such
Credit Party’s corporate, partnership or limited liability company powers,
(b) have been duly authorized by all necessary corporate, limited liability
company or partnership action, (c) do not contravene any Organization Document
binding on or affecting such Credit Party, (d) do not contravene any law or any
contractual restriction binding on or affecting such Credit Party, (e) do not
result in or require the creation or imposition of any Lien prohibited by this
Agreement, and (f) do not require any authorization or approval or other action
by, or any notice or filing with, any Governmental Authority, except, in the
case of clauses (d) and (f), to the extent such contravention or the failure to
obtain authorization, approval or notice or take other action could not
reasonably be expected to have a Material Adverse Change.

 

-56-



--------------------------------------------------------------------------------

Section 4.3 Enforceability. The Credit Documents have each been duly executed
and delivered by each Credit Party that is a party thereto and each Credit
Document constitutes the legal, valid, and binding obligation of each Credit
Party that is a party thereto, enforceable in accordance with its terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws at the time in effect affecting the rights of creditors generally
and to the effect of general principles of equity whether applied by a court of
law or equity.

Section 4.4 Financial Condition.

(a) The audited annual financial statements for the Borrower and its Restricted
Subsidiaries dated as of December 31, 2010 and the unaudited quarterly financial
statements for the Borrower and its Restricted Subsidiaries dated as of
March 31, 2011 delivered pursuant to Section 3.1(g) are true and correct in all
material respects and present fairly in all material respects the consolidated
financial condition of the Borrower and its Restricted Subsidiaries as of the
respective dates thereof except as otherwise expressly noted therein, and in the
case of the unaudited quarterly financial statements mentioned above, subject to
the absence of footnotes and to normal year-end adjustments. As of the date of
the aforementioned financial statements, there were no material contingent
obligations, material unaccrued liabilities for taxes, material unusual forward
or long-term commitments, or material unrealized or anticipated losses of the
applicable Persons, except as disclosed therein or in writing to the
Administrative Agent prior to the Effective Date and adequate reserves for such
items have been made in accordance with GAAP.

(b) Since December 31, 2010, no Material Adverse Change has occurred with
respect to the Borrower and its Restricted Subsidiaries.

Section 4.5 Ownership and Liens; Real Property. The Borrower and each Restricted
Subsidiary (a) has good and marketable title to, or a valid leasehold interest
in, all real Property, and good title to all personal Property, in each case
necessary for its business, including as of the Effective Date the Property
reflected in the financial statements referred to in Section 4.4(a), and
(b) none of the Property owned or leased by any such Person is subject to any
Lien except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purpose and Permitted Liens.

Section 4.6 True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Borrower and the Subsidiaries and furnished to the Administrative
Agent and the Lenders for purposes of or in connection with this Agreement, any
other Credit Document or any transaction contemplated hereby or thereby is true
and accurate in all material respects on the date as of which such information
is dated or certified and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not materially misleading
at such time; provided that with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material. There is no fact known to any Responsible Officer of
the Borrower or any Subsidiary on the date of this Agreement that has not been
disclosed to the Administrative Agent that could reasonably be expected to
result in a Material Adverse Change.

 

-57-



--------------------------------------------------------------------------------

Section 4.7 Litigation. There are no actions, suits, or proceedings pending or,
to Borrower’s knowledge, threatened against the Borrower or any Restricted
Subsidiary, at law, in equity, or in admiralty, or by or before any Governmental
Authority, which (a) could reasonably be expected to result in a Material
Adverse Change or (b) purports to affect the legality, validity, binding effect
or enforceability of this Agreement, any Note or any other Credit Document.
Additionally, except as disclosed in writing to the Administrative Agent and the
Lenders, there is no pending or, to the Borrower’s knowledge, threatened action
or proceeding instituted against any of the Borrower or any Restricted
Subsidiary which seeks to adjudicate any of the Borrower or any Restricted
Subsidiary as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its Property; provided that this Section 4.7 does
not apply with respect to Environmental Claims.

Section 4.8 Compliance with Agreements. Neither the Borrower nor any Restricted
Subsidiary is a party to any indenture, loan or credit agreement or any lease or
any other type of agreement or instrument or subject to any charter or corporate
restriction or provision of applicable law or governmental regulation the
performance of or compliance with which could reasonably be expected to cause a
Material Adverse Change. Neither the Borrower nor any Restricted Subsidiary is
in default, or has received a notice of default, under or with respect to any
contract, agreement, lease or any other type of agreement or instrument to which
the Borrower or such Restricted Subsidiary is a party that could reasonably be
expected to have a Material Adverse Change.

Section 4.9 Pension Plans. (a) All Plans are in compliance in all material
respects with all applicable provisions of ERISA, (b) no Termination Event has
occurred with respect to any Plan that would result in an Event of Default under
Section 7.1(i), and each Plan has complied with and been administered in all
material respects in accordance with applicable provisions of ERISA and the
Code, (c) no “accumulated funding deficiency” (as defined in Section 302 of
ERISA) has occurred with respect to any Plan and there has been no excise tax
imposed upon the Borrower or any Restricted Subsidiary under Section 4971 of the
Code, (d) to the knowledge of Borrower, no Reportable Event has occurred with
respect to any Multiemployer Plan, and each Multiemployer Plan has complied with
and been administered in accordance with applicable provisions of ERISA and the
Code, (e) the present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits, (f) neither the Borrower nor any member of the
Controlled Group has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any unsatisfied withdrawal liability, and (g) as of the
most recent valuation date applicable thereto, neither the Borrower nor any
member of the Controlled Group would become subject to any liability under ERISA
if the Borrower or any member of the Controlled Group has received notice that
any Multiemployer Plan is insolvent or in reorganization, except with respect to
clauses (c) through (g), as could not reasonably be expected to result in a
Material Adverse

 

-58-



--------------------------------------------------------------------------------

Change. Based upon GAAP existing as of the date of this Agreement and current
factual circumstances, the Borrower has no reason to believe that the annual
cost during the term of this Agreement to the Borrower or any member of the
Controlled Group for post-retirement benefits to be provided to the current and
former employees of the Borrower or any member of the Controlled Group under
Plans that are welfare benefit plans (as defined in Section 3(1) of ERISA) could
reasonably be expected to result in a Material Adverse Change.

Section 4.10 Environmental Condition.

(a) Permits, Etc. Except as set forth on Schedule 4.10, the Borrower and the
Restricted Subsidiaries (i) have obtained all material Environmental Permits
necessary for the ownership and operation of their respective Properties and the
conduct of their respective businesses; (ii) for the past five years have been
and are currently in material compliance with all terms and conditions of such
Environmental Permits and with all other material requirements of applicable
Environmental Laws; (iii) have not received written notice of any material
violation or alleged material violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any material actual or
contingent Environmental Claim.

(b) Certain Liabilities. Except as set forth on Schedule 4.10, none of the
present or, to the Borrower’s knowledge, previously owned or operated Property
of the Borrower or the Restricted Subsidiaries or, to the Borrower’s knowledge,
of any of their respective former Subsidiaries, wherever located, (i) has been
placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs; (ii) is currently subject to an
investigation or remediation, cleanup, closure, restoration, reclamation, or
other response activity under any Environmental Laws that could be material;
(iii) is subject to a Lien, arising under or in connection with any
Environmental Laws, that attaches to any revenues or to any Property owned or
operated by the Borrower or any Restricted Subsidiary, wherever located; or
(iv) has been subject to a Release of Hazardous Substances or Hazardous Wastes
from present or past operations for which a Response is currently required under
Environmental Law that could be material.

(c) Certain Actions. Except as set forth on Schedule 4.10, without limiting the
foregoing, (i) all necessary material notices have been properly filed, and,
except as would not result in a Material Adverse Change, no further action is
required under current applicable Environmental Law as to each Response or other
restoration or remedial project undertaken by the Borrower, any Restricted
Subsidiary or any of their respective former Subsidiaries on any of their
presently or formerly owned or operated Property and (ii) the present and, to
the Borrower’s knowledge, future liability, if any, of the Borrower or of any
Restricted Subsidiary which could reasonably be expected to arise in connection
with requirements under Environmental Laws could not reasonably be expected to
result in a Material Adverse Change.

Section 4.11 Subsidiaries. The Borrower has no Subsidiaries other than those
listed on Schedule 4.11 as of the Effective Date. Each Material Subsidiary of
the Borrower (including any such Material Subsidiary formed or acquired
subsequent to the Effective Date) has complied with the requirements of
Section 5.6.

 

-59-



--------------------------------------------------------------------------------

Section 4.12 Investment Company Act. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. Neither the Borrower nor any Restricted Subsidiary is subject to
regulation under any Federal or state statute, regulation or other Legal
Requirement which limits its ability to incur Debt.

Section 4.13 Taxes. (a) Proper and accurate (in all material respects), Federal
and material state, local and foreign tax returns, reports and statements
required to be filed (after giving effect to any extension granted in the time
for filing) by the Borrower, any Restricted Subsidiary, or any member of the Tax
Group have been filed with the appropriate Governmental Authorities, and (b) all
taxes and other impositions due and payable by Borrower, each Restricted
Subsidiary and any member of the Tax Group have been timely paid prior to the
date on which any fine, penalty, interest, late charge or loss may be added
thereto for non-payment thereof except (i) taxes that are being contested in
good faith and by appropriate proceedings or (ii) to the extent that the failure
to do so could not be reasonably expected to result in a Material Adverse
Change. Proper and accurate amounts have been withheld by the Borrower and all
other members of the Tax Group from their employees for all periods to comply in
all material respects with the tax, social security and unemployment withholding
provisions of applicable federal, state, local and foreign law.

Section 4.14 Permits, Licenses, etc. The Borrower and each Restricted Subsidiary
possesses all permits, licenses, patents, patent rights or licenses, trademarks,
trademark rights, trade names rights, and copyrights which are material to the
conduct of its business. The Borrower and each Restricted Subsidiary manages and
operates its business in accordance with all applicable Legal Requirements
except to the extent the failure to comply therewith could not reasonably be
expected to have a Material Adverse Change.

Section 4.15 Use of Proceeds. The proceeds of the Advances will be used by the
Borrower for the purposes described in Section 6.6. The Borrower is not engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U). No proceeds of any Advance
will be used to purchase or carry any margin stock in violation of Regulation T,
U or X.

Section 4.16 Condition of Property; Casualties. The material Properties used or
to be used in the continuing operations of the Borrower and the Restricted
Subsidiaries, are in good working order and condition, normal wear and tear and
casualty and condemnation excepted.

Section 4.17 Insurance. The Borrower and each Restricted Subsidiary carries
insurance with reputable insurers in respect of their respective Properties, in
such amounts and against such risks as is customarily maintained by other
Persons of similar size engaged in similar businesses or, self-insure to the
extent that is customary for Persons of similar size engaged in similar
businesses.

 

-60-



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

So long as any Obligation (other than (a) Letter of Credit Obligations which are
not yet due and payable in connection with Letters of Credit which have been
cash collateralized in accordance with Sections 2.2(a)(ii), 2.5(e), 7.2(b) or
7.3(b) and (b) contingent indemnification obligations which are not due and
payable and which by their terms survive the termination or expiration of this
Agreement and the other Credit Documents) shall remain unpaid, any Lender shall
have any Revolving Commitment hereunder, or there shall exist any Letter of
Credit Exposure (other than Letter of Credit Exposure which has been cash
collateralized in accordance with Sections 2.2(a)(ii), 2.5(e), 7.2(b) or
7.3(b)), the Borrower agrees to comply, and to cause each Restricted Subsidiary
to comply, with the following covenants.

Section 5.1 Organization. The Borrower shall, and shall cause each Restricted
Subsidiary to, preserve and maintain its partnership, limited liability company
or corporate existence, rights, franchises and privileges in the jurisdiction of
its organization, and qualify and remain qualified as a foreign business entity
in each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its Properties except to the
extent the failure to do so could not reasonably be expected to result in a
Material Adverse Change; provided, however, that nothing herein contained shall
prevent any transaction permitted by Section 6.7 or Section 6.8.

Section 5.2 Reporting.

(a) Annual Financial Reports of the Borrower. The Borrower shall provide, or
shall cause to be provided, to the Administrative Agent, as soon as available,
but in any event within 90 days after the end of each fiscal year of the
Borrower commencing with the fiscal year ending on December 31, 2011, the
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP) audited annual Financial
Statements, all prepared in all material respects in conformity with GAAP
consistently applied and all as audited by certified public accountants
reasonably acceptable to the Administrative Agent together with a duly completed
Compliance Certificate that shall include a certification by a Financial Officer
of the Borrower that no Default has occurred and is continuing.

(b) Quarterly Financial Reports. The Borrower shall provide to the
Administrative Agent, as soon as available, but in any event within ten
(10) days after required to be filed with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934 after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower commencing with the fiscal
quarter ending on June 30, 2011, (i) internally prepared Financial Statements as
of the close of such fiscal quarter and (ii) a comparison of such Financial
Statements to the Financial Statements for the corresponding fiscal period of
the preceding fiscal year, all of which shall be certified by a Financial
Officer of the Borrower as fairly presenting in all material respects the
financial condition of the Borrower, and a duly completed Compliance Certificate
that shall include a certification by a Financial Officer of the Borrower that
no Default has occurred and is continuing.

 

-61-



--------------------------------------------------------------------------------

(c) Defaults. The Borrower shall provide to the Administrative Agent promptly,
but in any event within five (5) Business Days after the occurrence thereof, a
notice of each Default known to the Borrower or any Restricted Subsidiary,
together with a statement of a Responsible Officer of the Borrower setting forth
the details of such Default and the actions which the Borrower has taken and
proposes to take with respect thereto.

(d) Asset Coverage Ratio Certificate; Appraisal Reports. If the Senior Leverage
Ratio is greater than 2.00 to 1.00 at the end of any fiscal quarter, the
Borrower shall deliver to the Administrative Agent as soon as available, but in
any event on or prior to the date that the Financial Statements for such fiscal
quarter are required to be delivered pursuant to Sections 5.2(a) or (b), as
applicable, a certificate executed by a Financial Officer of the Borrower in
substantially the same form as Exhibit J that shall include a certification by a
Financial Officer of the Borrower that the Borrower was in compliance with
Section 6.19 as of the end of such fiscal quarter, together with supporting
calculations (an “Asset Coverage Ratio Certificate”); provided that, if the
Borrower has not previously delivered to the Administrative Agent an Appraisal
Report dated within the preceding consecutive twelve month period, the Borrower
shall deliver to the Administrative Agent as soon as available, but in any event
within forty-five (45) days after the date that the Financial Statements for
such fiscal quarter are required to be delivered pursuant to Sections 5.2(a) or
(b), as applicable, an Asset Coverage Ratio Certificate together with an
Appraisal Report dated within the preceding consecutive twelve (12) month
period.

(e) Environmental Notices. Promptly upon, and in any event no later than thirty
(30) days after the receipt thereof, or the acquisition of knowledge thereof, by
the Borrower or any Restricted Subsidiary, the Borrower shall provide the
Administrative Agent with a copy of any form of request, claim, complaint,
order, notice, summons or citation received from any Governmental Authority or
any other Person, (i) concerning violations or alleged violations of
Environmental Laws, which seeks to impose liability therefore in excess of
$5,000,000, (ii) concerning any action or omission on the part of any of the
Borrower, any Restricted Subsidiary or any of their respective former Restricted
Subsidiaries in connection with Hazardous Waste or Hazardous Substances which
could reasonably be expected to result in the imposition of liability in excess
of $5,000,000 or requiring that action be taken to respond to or clean up a
Release of Hazardous Substances or Hazardous Waste into the environment and such
action or clean-up could reasonably be expected to exceed $5,000,000, including
without limitation any information request related to, or notice of, potential
responsibility under CERCLA, or (iii) concerning the filing of a Lien securing
liabilities in excess of $5,000,000 described in clause (i) or (ii) above upon,
against or in connection with the Borrower any Restricted Subsidiary, or any of
their respective former Subsidiaries, or any of their leased or owned Property,
wherever located.

(f) Material Changes. The Borrower shall provide to the Administrative Agent
prompt written notice of any condition or event of which the Borrower or any
Restricted Subsidiary has knowledge, which condition or event has resulted or
may reasonably be expected to result in (i) a Material Adverse Change or (ii) a
breach of or noncompliance with any material term, condition, or covenant of any
material contract to which the Borrower or any Restricted Subsidiary is a party
or by which its Properties may be bound which breach or noncompliance could
reasonably be expected to result in a Material Adverse Change.

 

-62-



--------------------------------------------------------------------------------

(g) Termination Events. As soon as possible and in any event (i) within thirty
(30) days after the Borrower or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within ten (10) days after the Borrower or any member of the Controlled
Group knows or has reason to know that any other Termination Event with respect
to any Plan has occurred, the Borrower shall provide to the Administrative Agent
a statement of a Responsible Officer of the Borrower describing such Termination
Event and the action, if any, which the Borrower or any Affiliate of the
Borrower proposes to take with respect thereto;

(h) Termination of Plans. Promptly and in any event within five (5) Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from the PBGC, the Borrower shall provide to the Administrative Agent copies of
each notice received by the Borrower or any such member of the Controlled Group
of the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan;

(i) Other ERISA Notices. Promptly and in any event within five (5) Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
a Multiemployer Plan sponsor, the Borrower shall provide to the Administrative
Agent a copy of each notice received by the Borrower or any member of the
Controlled Group concerning the imposition or amount of withdrawal liability
imposed on the Borrower or any member of the Controlled Group pursuant to
Section 4202 of ERISA;

(j) Other Governmental Notices. Promptly and in any event within five
(5) Business Days after receipt thereof by the Borrower or any Restricted
Subsidiary, the Borrower shall provide to the Administrative Agent a copy of any
notice, summons, citation, or proceeding seeking to modify in any material
respect, revoke, or suspend any material contract, license, permit, or agreement
with any Governmental Authority;

(k) Disputes; etc. The Borrower shall provide to the Administrative Agent prompt
written notice of any claims, legal or arbitration proceedings, proceedings
before any Governmental Authority, or disputes, or to the knowledge of the
Borrower, any such actions threatened, or affecting the Borrower or any
Restricted Subsidiary, which could reasonably be expected to cause a Material
Adverse Change, or any material labor controversy of which the Borrower or any
Restricted Subsidiary has knowledge resulting in or reasonably considered to be
likely to result in a strike against the Borrower or any Restricted Subsidiary;

(l) Securities Law Filings and other Public Information. The Borrower shall
provide to the Administrative Agent promptly after the same are available,
copies of each annual report, proxy or financial statement or other material
report or communication sent to the stockholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934 or any other securities
Governmental Authority, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(m) USA Patriot Act. Promptly following a request by any Lender, the Borrower
shall provide to such Lender all documentation and other information that such
Lender reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act; and

 

-63-



--------------------------------------------------------------------------------

(n) Other Information. Subject to the confidentiality provisions of Section 9.8,
the Borrower shall provide to the Administrative Agent such other information
respecting the business, operations, or Property of the Borrower or any
Restricted Subsidiary, financial or otherwise, as any Lender through the
Administrative Agent may reasonably request.

The Borrower hereby acknowledges that (1) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower and their Subsidiaries hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (2) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Swing Line Lender, the Issuing Lender and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower, its Subsidiaries or their securities
for purposes of United States Federal and state securities laws; (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

Documents required to be delivered pursuant to Section 5.2(a), (b) or (l) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet and (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, however, that (x) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (y) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 5.2(a) and (b) to the
Administrative Agent.

Section 5.3 Insurance.

(a) The Borrower shall, and shall cause each Restricted Subsidiary to, with
reputable insurers in respect of their respective Properties, carry and maintain
insurance in such amounts and against such risks as is customarily maintained by
other Persons of similar size engaged in

 

-64-



--------------------------------------------------------------------------------

similar businesses or, self-insure to the extent that is customary for Persons
of similar size engaged in similar businesses; provided that, the amounts of
such insurance and the risks covered by such insurance shall be acceptable to
the Administrative Agent, in its reasonable discretion.

(b) If requested by the Administrative Agent, certified copies of all policies
of insurance or certificates thereof, and endorsements and renewals thereof
shall be delivered by Borrower to and retained by the Administrative Agent. All
policies of property insurance with respect to the Collateral either shall have
attached thereto a lender’s loss payable endorsement in favor of the
Administrative Agent for its benefit and the ratable benefit of the Secured
Parties or name the Administrative Agent as loss payee for its benefit and the
ratable benefit of the Secured Parties, in either case, in form reasonably
satisfactory to the Administrative Agent, and all policies of liability
insurance with respect to the Credit Parties shall name the Administrative Agent
for its benefit and the ratable benefit of the Secured Parties as an additional
insured. All policies or certificates of insurance shall set forth the coverage,
the limits of liability, the name of the carrier, the policy number, and the
period of coverage. All policies of property insurance with respect to the
Collateral and liability insurance with respect to the Credit Parties shall
contain a provision that notwithstanding any contrary agreements between the
Borrower, the Restricted Subsidiaries and the applicable insurance company, such
policies will not be canceled or amended in any manner that is materially
adverse to the interests of the Administrative Agent or the Secured Parties
(which provision shall include any reduction in the scope or limits of coverage)
without at least thirty (30) days’ (or ten (10) days in the case of non-payment)
prior written notice to the Administrative Agent.

(c) Any proceeds of insurance referred to in this Section 5.3 which are paid to
the Administrative Agent shall (i) if no Event of Default has occurred and is
continuing, be returned to the Borrower to be applied as permitted by
Section 2.5(c), and (ii) if an Event of Default has occurred and is continuing,
be immediately applied to the Obligations in accordance with Section 7.6.

Section 5.4 Compliance with Laws. The Borrower shall, and shall cause each
Restricted Subsidiary to, comply with all federal, state, and local laws and
regulations (including Environmental Laws) which are applicable to the
operations and Property of the Borrower or any Restricted Subsidiary and
maintain all related permits necessary for the ownership and operation of the
Borrower’s and each Restricted Subsidiary’s Property and business except to the
extent the failure to comply therewith could not reasonably be expected to have
a Material Adverse Change; provided that this Section 5.4 shall not prevent the
Borrower or any Restricted Subsidiary from, in good faith and with reasonable
diligence, contesting the validity or application of any such laws or
regulations by appropriate legal proceedings for which adequate reserves have
been established.

Section 5.5 Taxes. The Borrower shall, and shall cause each Restricted
Subsidiary to pay and discharge all taxes, assessments, and other charges and
claims related thereto imposed on the Borrower or any Restricted Subsidiary
prior to the date on which penalties attach except (a) where such tax,
assessment, charge, or claim is being contested in good faith and for which
adequate reserves have been established in compliance with GAAP, or (b) to the
extent that the failure to do so could not be reasonably expected to result in a
Material Adverse Change.

 

-65-



--------------------------------------------------------------------------------

Section 5.6 New Subsidiaries. Within thirty (30) days (or such longer period of
time agreed to by the Administrative Agent in its reasonable discretion) after
(x) the creation of any new Material Subsidiary permitted by this Agreement or
(y) the purchase by the Borrower or any Restricted Subsidiary of the capital
stock of any Person, which purchase results in such Person becoming a Material
Subsidiary of the Borrower permitted by this Agreement, the Borrower shall cause
(a) such Material Subsidiary, if it is a Material Domestic Subsidiary, to
execute and deliver to the Administrative Agent (i) a supplement to the Guaranty
in substantially the same form as Annex 1 to the Guaranty, (ii) a supplement to
the applicable Security Agreement in substantially the same form as Annex 1 to
such Security Agreement, (iii) if such Material Domestic Subsidiary owns any
Equity Interests in any other Person, a supplement to the Pledge Agreement in
substantially the same form as Annex 1 to the Pledge Agreement, provided that
any Material Domestic Subsidiary that owns an Equity Interest in a Foreign
Subsidiary shall only be required to pledge 65% of the Equity Interest in each
First-Tier Foreign Subsidiary, and (iv) such evidence of corporate, partnership
or limited liability company authority to enter into such supplements to the
Guaranty, such Security Agreement, and the Pledge Agreement as the
Administrative Agent may reasonably request and, if requested by the
Administrative Agent, opinions of counsel to such Material Domestic Subsidiary
in form and substance reasonably satisfactory to the Administrative Agent (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)) and (b) the
equity holder of such Material Subsidiary to execute an amendment to the Pledge
Agreement pledging 100% of the Equity Interest owned by such equity holder if
such Material Subsidiary is a Material Domestic Subsidiary (or 65% of the Equity
Interest if such Material Subsidiary is a First-Tier Foreign Subsidiary) and
such evidence of corporate, limited liability company or partnership authority
to enter into such amendment to the Pledge Agreement as the Administrative Agent
may reasonably request, along with share certificates pledged thereby and
appropriately executed stock powers in blank, if applicable. Notwithstanding the
foregoing, Pioneer Services Holdings, LLC, a Delaware limited liability company
(“Pioneer Services”) shall not be required to execute and deliver any Credit
Documents and Global Holdings shall not be required to pledge the Equity
Interest owned by Global Holdings in Pioneer Services provided that Pioneer
Services continues to own no more than 3% of the ownership interests in Foreign
Subsidiaries of Global Holdings. For the avoidance of doubt and notwithstanding
anything contained in this Agreement or any other Credit Document to the
contrary, (x) no Foreign Subsidiary of the Borrower shall be considered, or
shall be required to become, a Guarantor and (y) any Credit Party that owns an
Equity Interest in a Foreign Subsidiary shall not be required to pledge (1) any
Equity Interest in any Foreign Subsidiary that is not a First-Tier Foreign
Subsidiary or (2) in excess of 65% of the Equity Interest in any First-Tier
Foreign Subsidiary pursuant to the Pledge Agreement.

Section 5.7 Security. The Borrower agrees that at all times the Administrative
Agent shall have an Acceptable Security Interest that is superior to all other
Liens (other than Permitted Liens) in the Collateral to secure the performance
and payment of the Obligations.

Section 5.8 Deposit Accounts and Securities Accounts. The Borrower shall, and
shall cause each other Credit Party to, maintain its deposit accounts and
securities accounts with banks and securities intermediaries that are reasonably
acceptable to Administrative Agent. As of the Effective Date, the only deposit
accounts and securities accounts maintained by the Credit Parties are described
on Schedule 5.8. The Borrower shall, and shall cause Global Holdings to,

 

-66-



--------------------------------------------------------------------------------

deliver to the Administrative Agent Account Control Agreements with each
depositary bank holding any deposit account in which Global Holdings deposits
payments under any drilling rig leases. Following the Effective Date, if any
Credit Party elects to open any new deposit account or securities account (other
than Global Holdings to the extent referenced above), the Borrower shall, and
shall cause each such Credit Party to (i) provide notice to Administrative Agent
at least fifteen (15) days prior to transferring any funds to any such new
deposit account or securities account, and (ii) cause the depositary bank or
securities intermediary holding any such new account to enter into an Account
Control Agreement; provided that, such Account Control Agreement shall be in
full force and effect prior to the transfer of any such funds by any Credit
Party to such new account. Notwithstanding anything to the contrary contained in
this Agreement or the other Credit Documents, in no event shall the Borrower or
any other Credit Party be required to enter into an Account Control Agreement
with respect to a deposit account or securities account that (a) are used solely
for the purpose of holding amounts necessary to fund, in the ordinary course of
business and consistent with past practice, (i) payroll and related payroll
taxes or (ii) sales taxes and other tax obligations of the Credit Parties for
which officers and directors could incur personal liability if not paid, (b) do
not contain individually or in the aggregate more than $1,000,000.00 at any time
outstanding or (c) are operating accounts used solely for the purpose of
accruing overnight interest.

Section 5.9 Records; Inspection. Borrower shall, and shall cause each Restricted
Subsidiary to, maintain books of record with respect to such Person’s
operations, affairs, and financial condition in accordance with GAAP in all
material respects. Upon reasonable prior notice, the Borrower shall permit the
Administrative Agent and any Lender and shall cause each Restricted Subsidiary
to permit the Administrative Agent and any Lender, at such reasonable times
during normal business hours and under the reasonable guidance of officers of or
employees delegated by officers of the Borrower or such Restricted Subsidiary
to, subject to any applicable confidentiality considerations, examine and copy
the books and records of the Borrower or such Restricted Subsidiary, to visit
and inspect the Property of the Borrower or such Restricted Subsidiary (other
than the Foreign Subsidiaries of Global Holdings, unless an Event of Default has
occurred and is continuing and the Administrative Agent or any Lender shall take
such actions in connection with either (a) the enforcement or protection of
their respective rights or (b) any workout, restructuring or similar
negotiations, in each case under this Agreement and the other Credit Documents)
and to discuss the business operations and Property of the Borrower or such
Restricted Subsidiary with the officers and directors thereof; provided that,
unless an Event of Default shall have occurred and be continuing, only the
Administrative Agent on behalf of Lenders may exercise inspection, examination
or audit rights under this Section 5.9 and the Administrative Agent shall not
exercise such rights more often than one time during any calendar year.

Section 5.10 Maintenance of Property. The Borrower shall, and shall cause each
Restricted Subsidiary to, maintain their owned, leased, or operated Property
necessary in the operation of its business in good condition and repair, normal
wear and tear and casualty and condemnation excepted; and shall abstain from,
and cause each Restricted Subsidiary to abstain from, knowingly or willfully
permitting the commission of waste or other injury, destruction, or loss of
natural resources, or the occurrence of pollution, contamination, or any other
condition in, on or about the owned or operated Property involving the
Environment that could, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Change.

 

-67-



--------------------------------------------------------------------------------

Section 5.11 Appraisal Reports. If the Senior Leverage Ratio is greater than
2.00 to 1.00 at the end of any fiscal quarter, the Borrower shall deliver to the
Administrative Agent, at the Borrower’s sole cost and expense, a desktop
appraisal report on a semi-annual basis dated within the preceding six (6) month
period, provided, however that at the Administrative Agent’s request, one of the
semi-annual Appraisal Reports may consist of physical, on-site inspections. If
an Event of Default has occurred and is continuing, the Administrative Agent may
request such additional Appraisal Reports, and all such Appraisal Reports shall
be performed at the Borrower’s sole cost and expense.

Section 5.12 Titled Collateral. The Borrower shall, and shall cause each Credit
Party to, deliver to Administrative Agent original certificates of title for
each wireline truck constituting Eligible Equipment of the Credit Parties, along
with a completed application for certificate of title for each certificate
delivered or a motor vehicle power of attorney from each Credit Party and such
other documentation as Administrative Agent shall reasonably require in order to
perfect the Lien of Administrative Agent on such wireline trucks; provided that,
upon request of Borrower, Administrative Agent may, in its sole discretion,
establish minimum Dollar value thresholds for required delivery of original
certificates of title and/or waive the delivery requirement with respect to
certain wireline trucks.

ARTICLE 6

NEGATIVE COVENANTS

So long as any Obligation (other than (a) Letter of Credit Obligations which are
not yet due and payable in connection with Letters of Credit which have been
cash collateralized in accordance with Sections 2.2(a)(ii), 2.5(e), 7.2(b) or
7.3(b) and (b) contingent indemnification obligations which are not due and
payable and which by their terms survive the termination or expiration of this
Agreement and the other Credit Documents) shall remain unpaid, any Lender shall
have any Revolving Commitment hereunder, or there shall exist any Letter of
Credit Exposure (other than Letter of Credit Exposure which has been cash
collateralized in accordance with Sections 2.2(a)(ii), 2.5(e), 7.2(b) or
7.3(b)), the Borrower agrees to comply, and to cause each Restricted Subsidiary
to comply, with the following covenants.

Section 6.1 Debt. The Borrower shall not, nor shall it permit any Restricted
Subsidiary to, create, assume, incur, suffer to exist, or in any manner become
liable, directly, indirectly, or contingently in respect of, any Debt other than
the following (collectively, the “Permitted Debt”):

(a) Debt of the Credit Parties under the Credit Documents;

(b) intercompany Debt incurred in the ordinary course of business subordinated
to the Obligations on terms reasonably acceptable to the Administrative Agent
and owed (i) by any Guarantor (other than Global Holdings and its Subsidiaries)
to the Borrower; (ii) by the Borrower to any Guarantor; (iii) by any Guarantor
(other than Global Holdings and its Subsidiaries) to another Guarantor; and
(iv) by Global Holdings or any of its Subsidiaries to the Borrower or any of its
other Restricted Subsidiaries to the extent such Debt is an Investment permitted
under Section 6.3(c), (k) or (l);

 

-68-



--------------------------------------------------------------------------------

(c) purchase money debt, Capital Leases or Synthetic Lease Obligations in an
aggregate principal amount not to exceed $15,000,000.00 at any time;

(d) Debt secured by Liens of the type described in Section 6.2(d);

(e) Debt (other than for borrowed money) subject to Liens permitted under
Sections 6.2 (b), (g) and (h);

(f) Debt arising under any Hedging Arrangement between a Credit Party and a Swap
Counterparty permitted under Section 6.15;

(g) unfunded Plan obligations or liabilities to the extent they are permitted to
remain unfunded under applicable law;

(h) Guarantees (i) of any Credit Party in respect of Debt of any Credit Party
(other than Global Holdings and its Subsidiaries) otherwise permitted hereunder
and (ii) of the Borrower or any Restricted Subsidiary in respect of Debt of
Global Holdings or any of its Subsidiaries otherwise permitted hereby to the
extent such Guarantees constitute Investments permitted under Section 6.3(c) or
(k);

(i) Debt of the Borrower and its Restricted Subsidiaries assumed in connection
with Acquisitions permitted under Section 6.4 in an aggregate principal amount
not to exceed $15,000,000; provided that such Debt is not incurred in
contemplation of such Acquisition;

(j) Debt of the Borrower and its Restricted Subsidiaries owed to the seller of
any Property acquired in an Acquisition permitted under Section 6.4 on an
unsecured subordinated basis, which subordination shall be on terms reasonably
satisfactory to the Administrative Agent;

(k) Debt incurred by the Borrower or its Restricted Subsidiaries in an
Acquisition permitted under Section 6.4 consisting of agreements providing for
indemnification, the adjustment of the purchase price or similar adjustments;

(l) Debt arising under performance, stay, appeal and surety bonds or with
respect to workers’ compensation or other like employee benefit claims, in each
case incurred in the ordinary course of business, and obligations in respect of
letters of credit related thereto;

(m) Debt existing on the Effective Date and set forth in Schedule 6.1 and any
modifications, refinancings, extensions, renewals or replacements (but not the
increase in the aggregate principal amount) thereof;

(n) other Debt in an aggregate principal amount not to exceed $15,000,000.00 at
any time outstanding;

(o) unsecured or subordinated secured Debt of the Borrower (other than Debt
evidenced by the 2010 Notes) and unsecured or subordinated secured guarantees of
such Debt by one or more of the Guarantors; provided, that (i) the aggregate
principal amount of such Debt does not exceed $250,000,000.00, (ii) no principal
of such Debt is scheduled to mature earlier than the Maturity Date and (iii) the
other terms and conditions of such Debt are reasonably acceptable to the
Administrative Agent and the Majority Lenders; and

 

-69-



--------------------------------------------------------------------------------

(p) unsecured Debt evidenced by the 2010 Notes and the 2010 Note Guaranties.

Section 6.2 Liens. The Borrower shall not, nor shall it permit any Restricted
Subsidiary to, create, assume, incur, or suffer to exist any Lien on the
Property of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, or assign any right to receive any income, other than the
following (collectively, the “Permitted Liens”):

(a) Liens securing the Obligations;

(b) Excepted Liens;

(c) Liens securing purchase money debt, Capital Leases or Synthetic Lease
Obligations permitted under Section 6.1(c); provided that each such Lien
encumbers only the Property financed by such Debt and the proceeds and products
thereof; provided further that individual financings of Property provided by one
lender may be cross-collateralized to other financings of Property provided by
such lender;

(d) Liens on Property of Persons which become Restricted Subsidiaries of the
Borrower after the Effective Date and securing Permitted Debt; provided that,
(i) such Liens are in existence at the time the respective Persons become
Restricted Subsidiaries of the Borrower and were not created in anticipation
thereof and (ii) the Debt secured by such Liens (A) is secured only by such
Property (other than proceeds and products thereof and after acquired property)
and not by any other assets of the Restricted Subsidiary acquired, and (B) is
not increased in amount;

(e) Liens in favor of the Borrower or a Restricted Subsidiary securing Debt
permitted under Section 6.1(b) on a subordinated basis, which subordination
shall be on terms reasonably satisfactory to the Administrative Agent;

(f) Liens arising from precautionary UCC financing statements regarding
operating leases entered into by the Borrower or any Restricted Subsidiary in
the ordinary course of business;

(g) Pledges and deposits made in the ordinary course of business to secure
insurance premiums and reimbursement obligations under insurance policies;

(h) Liens (i)(A) on advances of cash or Permitted Investments in favor of the
seller of any property to be acquired in connection with an Acquisition
permitted by Section 6.4, which advances shall be applied against the purchase
price for such Acquisition and (B) consisting of an agreement to dispose of any
property in a Disposition permitted by Section 6.8, and (ii) on cash earnest
money deposits made in connection with any letter of intent or purchase
agreement permitted hereunder;

(i) Liens existing on the Effective Date and set forth in Schedule 6.2 and any
modifications, replacements, renewals or extensions thereof; provided that
(i) such Liens shall

 

-70-



--------------------------------------------------------------------------------

secure only the amount of the obligations which they secure on the Effective
Date and (ii) such Liens do not extend to any additional Property other than
after acquired Property and proceeds and products thereof;

(j) other Liens securing obligations, actual or contingent, in an aggregate
principal amount not greater than $15,000,000.00 at any time; and

(k) Liens securing any Debt permitted under Section 6.1(o) on a subordinated
basis, which subordination shall be on terms reasonably satisfactory to the
Administrative Agent and the Majority Lenders.

Section 6.3 Investments. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, make or hold any direct or indirect Investment in any
Person, other than the following (collectively, the “Permitted Investments”):

(a) Investments in the form of trade credit to customers of the Borrower and the
Restricted Subsidiaries arising in the ordinary course of business and
represented by accounts from such customers;

(b) Liquid Investments;

(c) Investments (i) by the Borrower in any Restricted Subsidiary existing on the
Effective Date, (ii) by any Restricted Subsidiary in the Borrower or any other
Restricted Subsidiary existing on the Effective Date and (iii) existing on the
Effective Date and set forth on Schedule 6.3; provided that any such Investments
in Global Holdings and its Subsidiaries consisting of drilling rigs no. 21, 51
and 55 shall be subject to the requirements set forth in Section 6.3(k)(ii)(B)
and (D).

(d) Investments in Hedging Arrangements permitted under Section 6.15;

(e) ordinary course of business Investments in (i) a Guarantor (other than
Global Holdings and its Subsidiaries) or (ii) the Borrower; provided that, to
the extent such Investments consist of intercompany loans or advances, such
Investments are subordinated to the Obligations on terms reasonably acceptable
to the Administrative Agent;

(f) promissory notes and other non-cash consideration received by the Borrower
and the Restricted Subsidiaries in connection with any asset sale permitted
under Section 6.8;

(g) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers, or with the settlement of delinquent obligations of,
and disputes with, customers and suppliers arising in the ordinary course of
business;

(h) loans and advances to employees of the Borrower and its Restricted
Subsidiaries in the ordinary course of business; provided that the aggregate
principal amount of all such loans and advances shall not exceed $50,000 at any
time outstanding;

(i) creation or acquisition (subject to Section 6.4) of any additional
Restricted Subsidiaries; provided that, any such Restricted Subsidiary which
becomes a Material Subsidiary

 

-71-



--------------------------------------------------------------------------------

shall comply with the requirements of Section 5.6; provided further, that
neither the Borrower nor any Restricted Subsidiary (other than Global Holdings
and its Subsidiaries) may create or acquire any Foreign Subsidiary;

(j) Investments consisting of Debt, Liens, Acquisitions, corporate actions,
Dispositions and Restricted Payments permitted under Article VI;

(k) (i) Investments by a Subsidiary of Global Holdings in another Subsidiary of
Global Holdings and (ii) other Investments in Global Holdings and its
Subsidiaries; provided that, in the case of clause (ii), (A) if the principal
amount of the Investment is more than $250,000 individually or the aggregate
amount of Investments (net of any repayments or return of assets in respect
thereof) exceeds $1,000,000 in any fiscal year, the Asset Coverage Ratio is
equal to or greater than 1.00 to 1.00 at the time of incurrence of such
Investment, (B) to the extent such Investment consists of a lease by the
Borrower or any of its Restricted Subsidiaries to Global Holdings or any of its
Subsidiaries of a drilling rig or other related equipment, either Global
Holdings or the applicable Subsidiary of Global Holdings has executed a consent
to the assignment of such lease, (C) to the extent such Investment is evidenced
by a promissory note, such promissory note shall be collaterally assigned to the
Administrative Agent for its benefit and the benefit of the Secured Parties, and
(D) Account Control Agreements have been executed in accordance with Section 5.8
with respect to each deposit account in which Global Holdings deposits payments
under any drilling rig leases; provided, however, that any Investment made
pursuant to Section 6.3(k)(ii) shall be taken into account for purposes of
calculating the Asset Coverage Ratio; and

(l) Investments by the Borrower or any Restricted Subsidiary in Global Holdings
and its Subsidiaries to satisfy employment obligations to foreign expatriate
employees in an aggregate amount not to exceed $200,000 at any time outstanding
which are subsequently reimbursed by Global Holdings and its Subsidiaries within
sixty (60) days of such Investment.

Section 6.4 Acquisitions. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, make an Acquisition in a transaction or related series
of transactions unless (a) (i) no Event of Default shall have occurred or be
continuing or would result from such Acquisition, (ii) such Acquisition is
substantially related to the business of the Borrower and its Restricted
Subsidiaries individually or in the aggregate and is not hostile, (iii) after
giving effect to such Acquisition, Revolving Availability would be equal to or
greater than $25,000,000.00, and (iv) if after giving pro-forma effect to such
Acquisition as of the beginning of the period of four fiscal quarters most
recently ended, such Acquisition would cause the Total Leverage Ratio as of the
last day of the most recent fiscal quarter to be equal to or greater than 2.50
to 1.00, such Acquisition would not cause (A) the total consideration for such
Acquisition (whether paid in cash or in Equity Interests of the Borrower or
assumed in liabilities by the purchaser(s)) to exceed $15,000,000.00 or (B) the
sum of the total consideration for such Acquisition and all other Acquisitions
during any fiscal year (whether paid in cash or in Equity Interests of the
Borrower or assumed in liabilities by the purchaser(s)) to exceed $30,000,000.00
in the aggregate or (b) such Acquisition is an Acquisition by a Foreign
Subsidiary of Equity Interests of another Foreign Subsidiary.

 

-72-



--------------------------------------------------------------------------------

Section 6.5 Agreements Restricting Liens or Payments to Borrower. The Borrower
shall not, nor shall it permit any Restricted Subsidiary to, create, incur,
assume or permit to exist any contract, agreement or understanding (other than
this Agreement and the Security Documents) which in any way (a) prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property, whether now owned or hereafter acquired, to secure the Obligations
(other than agreements governing Debt permitted by Sections 6.1(c), 6.1(n) and
6.1(o) to the extent such restrictions govern only the assets financed pursuant
to or securing such Debt incurred pursuant to Sections 6.1(c), (n) or (o)),
(b) restricts any Restricted Subsidiary from paying Restricted Payments to the
Borrower, or (c) requires the consent of or notice to other Persons in
connection therewith, except (i) in connection with a Disposition permitted by
Section 6.8 or (ii) customary restrictions contained in leases, subleases or
licenses entered into in the ordinary course of business.

Section 6.6 Use of Proceeds. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, (a) use the proceeds of the Revolving Advances for any
purposes other than (i) working capital purposes, (ii) to finance Acquisitions,
Investments and Capital Expenditures permitted hereunder and (iii) general
corporate purposes, including the payment of fees and expenses related to the
entering into of this Agreement and the other Credit Documents. The Borrower
shall not, directly or indirectly, nor shall it permit any of its Subsidiaries
to, use any part of the proceeds of Advances or Letters of Credit for any
purpose which violates, or is inconsistent with, Regulations T, U, or X.

Section 6.7 Corporate Actions. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, merge or consolidate with or into any other Person,
except that (a) any Credit Party may merge or be consolidated with or into any
other Credit Party, (b) any Subsidiary of Global Holdings may merge or be
consolidated with or into any other Subsidiary of Global Holdings and (c) any
Restricted Subsidiary may merge with any other Person in order to effect an
Investment, Acquisition or Disposition permitted pursuant to Sections 6.3, 6.4
and 6.8 respectively, provided that, in each such case, immediately after giving
effect to any such proposed transaction (x) no Default would exist, (y) in the
case of any such merger to which the Borrower is a party, the Borrower is the
surviving entity, and (z) in the case of any such merger to which a Credit Party
is a party, a Credit Party is the surviving entity.

Section 6.8 Asset Dispositions. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete or worn out Property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
Property no longer useful or used by the Borrower and its Restricted
Subsidiaries in the conduct of its business;

(b) Dispositions of equipment or real Property to the extent that (i) such
Property is exchanged for credit against the purchase price of similar
replacement Property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement Property;

 

-73-



--------------------------------------------------------------------------------

(c) Dispositions of Property by any Restricted Subsidiary to the Borrower or to
a Restricted Subsidiary; provided that if the transferor of such property is a
Credit Party, the transferee thereof must be a Credit Party; and provided
further that if the transferee thereof is Global Holdings or one of its
Subsidiaries, such Disposition must constitute an Investment permitted under
Section 6.3(k);

(d) Dispositions of inventory in the ordinary course of business;

(e) Dispositions of Liquid Investments;

(f) Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business;

(g) Sale and lease back transactions permitted by Section 6.14;

(h) Leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Restricted Subsidiaries;

(i) Transfers of property subject to Recovery Events, subject to the Borrower’s
compliance with Section 2.5(c)(ii);

(j) Dispositions of rigs and related equipment by the Borrower and its
Restricted Subsidiaries to Global Holdings and its Subsidiaries, subject to the
limitations set forth in Section 6.3(k);

(k) Dispositions permitted by Section 6.3, 6.7 and 6.9; and

(l) Dispositions by the Borrower and its Restricted Subsidiaries not otherwise
permitted under this Section 6.8; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition,
(ii) the consideration received by the Borrower or its Restricted Subsidiaries
in connection with such Disposition is comprised of at least 70% (or such lower
percentage as the Administrative Agent may approve in its reasonable discretion)
cash or Liquid Investments and (iii) the aggregate book value of all property
Disposed of in reliance on this clause (m) in any fiscal year shall not exceed
$25,000,000.00.

Section 6.9 Restricted Payments. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to declare, pay or make any Restricted Payments except
(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
any other Restricted Subsidiary (other than Global Holdings and its
Subsidiaries), (b) each Subsidiary of Global Holdings may make Restricted
Payments to Global Holdings and its Subsidiaries and (c) so long as no Event of
Default exists or would result from the making of such Restricted Payments,
payments of principal and interest on any seller notes permitted under
Section 6.1(j); provided that during such Event of Default such principal and
interest shall accrue and the same shall be permitted to be paid hereunder at
such time as no Event of Default exists.

Section 6.10 Affiliate Transactions. Except as set forth on Schedule 6.10, the
Borrower shall not, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, enter into or

 

-74-



--------------------------------------------------------------------------------

permit to exist any transaction or series of transactions (including, but not
limited to, the purchase, sale, lease or exchange of Property, the making of any
Investment, the giving of any Guarantee, the assumption of any obligation or the
rendering of any service) with any of their Affiliates unless such transaction
or series of transactions is on terms no less favorable to the Borrower or such
Restricted Subsidiary, as applicable, than those that could be obtained in a
comparable arm’s length transaction with a Person that is not such an Affiliate
other than (a) pursuant to the Technical Services Agreement dated as of
January 22, 2008 between Pioneer Drilling Services, Ltd. and Pioneer de Colombia
SDAD LTDA-Colombian Branch as the same may be amended, supplemented, otherwise
modified or replaced from time to time, so long as the terms thereof are not
materially less favorable to the Borrower and its Restricted Subsidiaries,
(b) transactions otherwise permitted by Article VI, (c) transactions between the
Credit Parties (other than Global Holdings and its Subsidiaries), (d) employment
and severance arrangements entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business and (e) the payment of customary
fees and reimbursement of out of pocket expenses of directors of the Borrower
and its Restricted Subsidiaries.

Section 6.11 Line of Business. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, materially change the character of the Borrower’s and
the Restricted Subsidiaries’ collective business as conducted on the date of
this Agreement, or engage in any type of business not reasonably related to the
Borrower’s and the Restricted Subsidiaries’ collective business as presently and
normally conducted.

Section 6.12 Hazardous Materials. The Borrower (a) shall not, nor shall it
permit any Restricted Subsidiary to, create, handle, transport, use, or dispose
of any Hazardous Substance or Hazardous Waste, except in material compliance
with Environmental Law; and (b) shall not, nor shall it permit any Restricted
Subsidiary to, release any Hazardous Substance or Hazardous Waste into the
environment and shall not permit the Borrower’s or any Restricted Subsidiary’s
Property to be subjected to any release of Hazardous Substance or Hazardous
Waste, except in material compliance with Environmental Law.

Section 6.13 Compliance with ERISA. The Borrower shall not, nor shall it permit
any Restricted Subsidiary to, directly or indirectly: (a) engage in any
transaction in connection with which the Borrower or any member of the
Controlled Group could be subjected to either a civil penalty assessed pursuant
to section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code; (b) terminate, or permit any member of the Controlled
Group to terminate, any Plan in a manner, or take any other action with respect
to any Plan, which could result in any liability to the Borrower or any member
of the Controlled Group to the PBGC; (c) fail to make, or permit any member of
the Controlled Group to fail to make, full payment when due of all amounts
which, under the provisions of any Plan, agreement relating thereto or
applicable law, the Borrower or member of the Controlled Group is required to
pay as contributions thereto; (d) permit to exist, or allow any member of the
Controlled Group to permit to exist, any accumulated funding deficiency within
the meaning of Section 302 of ERISA or section 412 of the Code, whether or not
waived, with respect to any Plan; (e) permit, or allow any member of the
Controlled Group to permit, the actuarial present value of the benefit
liabilities (as “actuarial present value of the benefit liabilities” shall have
the meaning specified in section 4041 of ERISA) under any Plan that is regulated
under Title IV of ERISA to exceed the current value of the assets (computed on a
plan termination basis in accordance with Title IV

 

-75-



--------------------------------------------------------------------------------

of ERISA) of such Plan allocable to such benefit liabilities; (f) contribute to
or assume an obligation to contribute to, or permit any member of the Controlled
Group to contribute to or assume an obligation to contribute to, any
Multiemployer Plan; (g) acquire, or permit any member of the Controlled Group to
acquire, an interest in any Person that causes such Person to become a member of
the Controlled Group if such Person sponsors, maintains or contributes to, or at
any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (1) any Multiemployer Plan, or (2) any other Plan
that is subject to Title IV of ERISA under which the actuarial present value of
the benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities; (h) incur, or permit any member
of the Controlled Group to incur, a liability to or on account of a Plan under
sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA; (i) contribute to or
assume an obligation to contribute to any employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by such entities in their sole discretion at any time without
any liability; or (j) amend or permit any member of the Controlled Group to
amend, a Plan resulting in an increase in current liability such that the
Borrower or any member of the Controlled Group is required to provide security
to such Plan under section 401(a)(29) of the Code.

Section 6.14 Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any Restricted Subsidiary to, sell or transfer to a Person any
Property, whether now owned or hereafter acquired, having a fair market value
greater than $10,000,000.00 in the aggregate for all such Property sold or
transferred at any time during the course of this Agreement, if at the time or
thereafter the Borrower or a Restricted Subsidiary shall lease as lessee such
Property or any part thereof or other Property which the Borrower or such
Restricted Subsidiary intends to use for substantially the same purpose as the
Property sold or transferred.

Section 6.15 Limitation on Hedging. The Borrower shall not, nor shall it permit
any Restricted Subsidiary to, (a) purchase, assume, or hold a speculative
position in any commodities market or futures market or enter into any Hedging
Arrangement for speculative purposes; or (b) be party to or otherwise enter into
any Hedging Arrangement which (i) is entered into for reasons other than as a
part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market conditions related to the Borrower’s
or the Restricted Subsidiaries’ operations or (ii) obligates the Borrower or any
Restricted Subsidiary to any margin call requirements.

Section 6.16 Capital Expenditures. The Borrower shall not, nor shall it permit
any Restricted Subsidiary to, expend or be committed to expend Capital
Expenditures unless: (a) no Event of Default shall have occurred or be
continuing or would result from such Capital Expenditures, (b) after giving
effect to such Capital Expenditures, Revolving Availability would be equal to or
greater than $25,000,000.00, and (c) if the Senior Leverage Ratio as of the last
day of the most recent fiscal quarter is equal to or greater than 2.00 to 1.00,
such Capital Expenditures would not cause the sum of the total Capital
Expenditures of the Borrower and the Restricted Subsidiaries to exceed
$100,000,000 in the aggregate for the then current fiscal year; provided, that
(A) if the Senior Leverage Ratio as of the last day of any fiscal quarter during
the immediately preceding fiscal year, commencing with the fiscal year ending
December 31, 2011, was equal to or greater than 2.00 to 1.00, up to
$30,000,000.00 of any amount not expended in

 

-76-



--------------------------------------------------------------------------------

such immediately preceding fiscal year may be carried over for expenditure in
the then current fiscal year and (B) Capital Expenditures made pursuant to this
Section 6.16 during any fiscal year shall be deemed made, first, in respect of
amounts permitted for such fiscal year as provided above and, second, in respect
of amounts carried over from the prior fiscal year pursuant to clause (A) above.

Section 6.17 Leverage Ratio.

(a) Total Leverage Ratio. The Borrower shall not permit the Total Leverage Ratio
at the end of any fiscal quarter ending on or after June 30, 2011 to be greater
than 4.00 to 1.00.

(b) Senior Leverage Ratio. The Borrower shall not permit the Senior Leverage
Ratio at the end of any fiscal quarter ending on or after June 30, 2011 to be
greater than 2.50 to 1.00.

Section 6.18 Interest Coverage Ratio. The Borrower shall not permit the Interest
Coverage Ratio at the end of any fiscal quarter ending on or after June 30, 2011
to be less than 2.50 to 1.00.

Section 6.19 Asset Coverage Ratio. If the Senior Leverage Ratio is greater than
2.00 to 1.00 at the end of any fiscal quarter ending on or after June 30, 2011,
the Borrower shall not permit the Asset Coverage Ratio at the end of such fiscal
quarter to be less than 1.00 to 1.00.

Section 6.20 Global Holdings and its Subsidiaries.

(a) The Borrower will not, and will not permit any Restricted Subsidiary (other
than Global Holdings and its Subsidiaries) to Guarantee any Debt or other
obligations of Global Holdings or any of its Subsidiaries, except to the extent
permitted by Section 6.3(c) or (k).

(b) The Borrower will not permit Global Holdings or any of its Subsidiaries to
hold any Equity Interests in, or any Debt of, the Borrower or any Restricted
Subsidiary (other than Global Holdings and its Subsidiaries).

(c) The Borrower will cause the management, business and affairs of each of the
Borrower and the Restricted Subsidiaries to be conducted in such a manner
(including, without limitation, by keeping separate books of account, furnishing
separate financial statements of Global Holdings and its Subsidiaries to
creditors and potential creditors thereof and by not permitting Properties of
the Borrower and the Restricted Subsidiaries to be commingled) so that Global
Holdings and each of its Subsidiaries will be treated as a corporate entity
separate and distinct from the Borrower and the Restricted Subsidiaries (other
than Global Holdings and its Subsidiaries).

ARTICLE 7

DEFAULT AND REMEDIES

Section 7.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:

(a) Payment Failure. The Borrower or any Credit Party (i) fails to pay any
principal when due under this Agreement or (ii) fails to pay, within three
(3) Business Days after the same becomes due, any other amount due under this
Agreement or any other Credit Document, including payments of interest, fees,
reimbursements, and indemnifications;

 

-77-



--------------------------------------------------------------------------------

(b) False Representation or Warranties. Any representation or warranty made or
deemed to be made by the Borrower or any Credit Party or any officer thereof in
this Agreement, in any other Credit Document or in any certificate delivered in
connection with this Agreement or any other Credit Document is incorrect, false
or otherwise misleading in any material respect at the time it was made or
deemed made;

(c) Breach of Covenant. (i) Any breach by the Borrower or any Credit Party of
any of the covenants in Section 5.2(c), Section 5.3(a), or Article 6 (other than
Sections 6.12 or 6.13) of this Agreement; provided that, any Event of Default
caused by a breach of Sections 6.17 or 6.19 is subject to cure as contemplated
by Section 7.7, or (ii) any breach by the Borrower or any other Credit Party of
any other covenant contained in this Agreement or any other Credit Document and
such breach is not cured (A) within thirty (30) days after the earlier of
(1) the date notice thereof is given to the Borrower by the Administrative Agent
or any Lender or (2) the date any Responsible Officer of the Borrower or any
other Credit Party obtained actual knowledge thereof or (B) as to any breach of
Section 6.12, in a reasonably diligent manner in compliance with Environmental
Laws;

(d) Guaranty. Any provisions in the Guaranty shall at any time (before its
expiration according to its terms) and for any reason cease to be in full force
and effect and valid and binding on the Guarantors party thereto or shall be
contested by any party thereto; any Guarantor shall deny it has any liability or
obligation under the Guaranty;

(e) Security and Credit Documents. Any Security Document shall at any time and
for any reason cease to create an Acceptable Security Interest that is superior
to all other Liens (other than Permitted Liens) in Collateral with a fair market
value in excess of $5,000,000.00 in the aggregate for all Security Documents
purported to be subject to such agreement in accordance with the terms of such
agreement or any material provisions of any Credit Document shall cease to be in
full force and effect and valid and binding on any Credit Party that is a party
thereto or any such Person shall so state in writing, except as a result of the
Administrative Agent’s failure to (i) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or (ii) file UCC continuation statements;

(f) Cross-Default. (i) The Borrower or any Restricted Subsidiary shall fail to
pay any principal of or premium or interest on its Debt which is outstanding in
a principal amount of at least $15,000,000.00 individually or when aggregated
with all such Debt of the Borrower and the Restricted Subsidiaries so in default
(but excluding Debt hereunder) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
Debt which is outstanding in a principal amount of at least $15,000,000.00
individually or when aggregated with all such Debt of the

 

-78-



--------------------------------------------------------------------------------

Borrower and the Restricted Subsidiaries so in default (other than Debt
hereunder), and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt prior to the stated maturity thereof; or (iii) any Debt which is
outstanding in a principal amount of at least $15,000,000.00 individually or
when aggregated with all such Debt of the Borrower and the Restricted
Subsidiaries so in default (but excluding Debt hereunder) shall be declared to
be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment);

(g) Bankruptcy and Insolvency. Any Credit Party (i) admits in writing its
inability to pay its debts generally as they become due; makes an assignment for
the benefit of its creditors; consents to or acquiesces in the appointment of a
receiver, liquidator, fiscal agent, or trustee of itself or any of its Property;
files a petition under bankruptcy or other laws for the relief of debtors; or
consents to any reorganization, arrangement, workout, liquidation, dissolution,
or similar relief or (ii) shall have had, without its consent: any court enter
an order appointing a receiver, liquidator, fiscal agent, or trustee of itself
or any of its Property; any petition filed against it seeking reorganization,
arrangement, workout, liquidation, dissolution or similar relief under
bankruptcy or other laws for the relief of debtors and such petition shall not
be dismissed, stayed, or set aside for an aggregate of sixty (60) consecutive
days;

(h) Adverse Judgment. The Borrower or any Restricted Subsidiary suffers final
judgments against any of them since the date of this Agreement in an aggregate
amount, less any insurance proceeds covering such judgments which are received
or as to which the insurance carriers admit liability, greater than
$15,000,000.00 and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgments or (ii) there shall be any period of thirty
(30) consecutive days during which a stay of enforcement of such judgments, by
reason of a pending appeal or otherwise, shall not be in effect;

(i) Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, thirty (30) days after written notice by the Administrative Agent
to the Borrower of such Termination Event, such Termination Event shall not have
been corrected and shall have created and caused to be continuing a material
risk of Plan termination or liability for withdrawal from the Plan as a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), which
termination could reasonably be expect to result in a liability of, or liability
for withdrawal could reasonably be expected to be, greater than $15,000,000.00;

(j) Plan Withdrawals. The Borrower or any member of the Controlled Group as an
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $15,000,000.00; or

(k) Change in Control. The occurrence of a Change in Control.

Section 7.2 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to Section 7.1(g)) shall have occurred and be
continuing, then, and in any such event,

 

-79-



--------------------------------------------------------------------------------

(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Majority Lenders, by notice to the Borrower, declare that the obligation
of each Lender and the Swing Line Lender to make Advances and the obligation of
the Issuing Lender to issue Letters of Credit shall be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the Notes,
all accrued and unpaid interest thereon, and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Notes, all such
interest, and all such amounts shall become and be forthwith due and payable in
full, without presentment, demand, protest or further notice of any kind
(including, without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower,

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to 103% of the
outstanding Letter of Credit Exposure as security for the Obligations to the
extent the Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time, and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranty, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.

Section 7.3 Automatic Acceleration of Maturity. If any Event of Default pursuant
to Section 7.1(g) shall occur,

(a) the obligation of each Lender and the Swing Line Lender to make Advances and
the obligation of the Issuing Lender to issue Letters of Credit shall
immediately and automatically be terminated and the Notes, all accrued and
unpaid interest thereon, and all other amounts payable under this Agreement
shall immediately and automatically become and be due and payable in full,
without presentment, demand, protest or any notice of any kind (including,
without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower,

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to 103% of the
outstanding Letter of Credit Exposure as security for the Obligations to the
extent the Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time, and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranty, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.

Section 7.4 Set-off. Upon (a) the occurrence and during the continuance of any
Event of Default and (b) the making of the request or the granting of the
consent, if any, specified by Section 7.2 to authorize the Administrative Agent
to declare the Notes and any other amount

 

-80-



--------------------------------------------------------------------------------

payable hereunder due and payable pursuant to the provisions of Section 7.2 or
the automatic acceleration of the Notes and all amounts payable under this
Agreement pursuant to Section 7.3, the Administrative Agent, the Issuing Lender,
the Swing Line Lender and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent, the Issuing Lender, the Swing Line Lender or such Lender to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement, the Notes held by
the Administrative Agent, the Issuing Lender, the Swing Line Lender or such
Lender, and the other Credit Documents, irrespective of whether or not the
Administrative Agent, the Issuing Lender, the Swing Line Lender or such Lender
shall have made any demand under this Agreement, such Note, or such other Credit
Documents, and although such obligations may be unmatured; provided that, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees to promptly notify the
Borrower after any such set-off and application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Administrative Agent, the Issuing
Lender, the Swing Line Lender and each Lender under this Section 7.4 are in
addition to any other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent, the Issuing Lender, the Swing
Line Lender or such Lender may have.

Section 7.5 Remedies Cumulative, No Waiver. No right, power, or remedy conferred
to the Administrative Agent, the Issuing Lender, the Swing Line Lender or any
Lender in this Agreement or the Credit Documents, or now or hereafter existing
at law, in equity, by statute, or otherwise shall be exclusive, and each such
right, power, or remedy shall to the full extent permitted by law be cumulative
and in addition to every other such right, power or remedy. No course of dealing
and no delay in exercising any right, power, or remedy conferred to the
Administrative Agent, the Issuing Lender, the Swing Line Lender or any Lender in
this Agreement and the Credit Documents or now or hereafter existing at law, in
equity, by statute, or otherwise shall operate as a waiver of or otherwise
prejudice any such right, power, or remedy. The Administrative Agent, the
Issuing Lender, the Swing Line Lender or any Lender may cure any Event of
Default without waiving the Event of Default. No notice to or demand upon the
Borrower or any Restricted Subsidiary shall entitle the Borrower or such
Restricted Subsidiary to similar notices or demands in the future.

Section 7.6 Application of Payments. Prior to an Event of Default, all payments
made hereunder shall be applied by the Administrative Agent as directed by the
Borrower, but ratably among Lenders, but such payments are subject to the terms
of this Agreement, including the application of prepayments according to
Section 2.5. During the existence of an Event of Default, all payments and
collections received by the Administrative Agent in connection with the
transactions contemplated hereby shall be applied to the Obligations in
accordance with Section 2.12 and in the following order:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Credit Document) in
connection with this Agreement or any of the Obligations, including all court
costs and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent as secured party
hereunder or under any other Credit Document on behalf of any Credit Party and
any other reasonable costs or expenses incurred in connection with the exercise
of any right or remedy hereunder or under any other Credit Document;

 

-81-



--------------------------------------------------------------------------------

SECOND, to the payment of all accrued interest constituting part of the
Obligations (the amounts so applied to be distributed ratably among the Lenders
(and to the extent applicable to Hedging Arrangements or Cash Management
Agreements, Swap Counterparties or Cash Management Banks, as applicable) pro
rata in accordance with the amounts of the Obligations owed to them on the date
of any such distribution);

THIRD, to the payment of any then due and owing principal constituting part of
the Obligations (the amounts so applied to be distributed ratably among the
Lenders (and to the extent applicable to Hedging Arrangements or Cash Management
Agreements, the Swap Counterparties or Cash Management Banks, as applicable) pro
rata in accordance with the principal amounts of the Obligations owed to them on
the date of any such distribution);

FOURTH, to the payment of any then due and owing other amounts (including fees
and expenses) constituting part of the Obligations (the amounts so applied to be
distributed ratably among the Lenders (and to the extent applicable to Hedging
Arrangements or Cash Management Agreements, the Swap Counterparties or Cash
Management Banks, as applicable) pro rata in accordance with such amounts owed
to them on the date of any such distribution); and

FIFTH, to the Credit Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

Section 7.7 Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 7.1, in the
event of any Event of Default resulting from a breach of Sections 6.17 or 6.19
and until the expiration of the tenth (10th) day after the date on which
Financial Statements are required to be delivered pursuant to Section 5.2(a) or
(b) with respect to the applicable fiscal quarter hereunder, the Borrower may
apply Equity Issuance Proceeds to repay Advances with respect to such applicable
fiscal quarter; provided that, such Equity Issuance Proceeds are actually
received by the Borrower no later than ten (10) days after the date on which
financial statements are required to be delivered pursuant to Section 5.2(a) or
(b) with respect to such fiscal quarter hereunder. The parties hereby
acknowledge that this Section 7.7(a) may not be relied on for purposes of
calculating any financial ratios other than as applicable to Sections 6.17 or
6.19 and shall not result in any adjustment to any amounts other than the
outstanding principal amount of the Advances referred to in the immediately
preceding sentence.

 

-82-



--------------------------------------------------------------------------------

(b) In each period of four fiscal quarters, there shall be at least two
(2) consecutive fiscal quarters in which no cure set forth in Section 7.7(a) is
made.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.1 Appointment, Powers, and Immunities. Each Secured Party hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
under this Agreement and the other Credit Documents with such powers and
discretion as are specifically delegated to the Administrative Agent by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The Administrative Agent (which
term as used in this sentence and in Section 8.5 and the first sentence of
Section 8.6 shall include its Affiliates and its own and its Affiliates’
officers, directors, employees, and agents): (a) shall not have any duties or
responsibilities except those expressly set forth in this Agreement and shall
not be a trustee or fiduciary for any Secured Party; (b) shall not be
responsible to the Secured Parties for any recital, statement, representation,
or warranty (whether written or oral) made in or in connection with any Credit
Document or any certificate or other document referred to or provided for in, or
received by any of them under, any Credit Document, or for the value, validity,
effectiveness, genuineness, enforceability, or sufficiency of any Credit
Document, or any other document referred to or provided for therein or for any
failure by any Credit Party or any other Person to perform any of its
obligations thereunder; (c) shall not be responsible for or have any duty to
ascertain, inquire into, or verify the performance or observance of any
covenants or agreements by any Credit Party or the satisfaction of any condition
or to inspect the Property (including the books and records) of any Credit Party
or any of its Subsidiaries or Affiliates; (d) shall not be required to initiate
or conduct any litigation or collection proceedings under any Credit Document
unless requested by the Majority Lenders in writing and it receives
indemnification satisfactory to it from the Secured Parties; and (e) shall not
be responsible for any action taken or omitted to be taken by it under or in
connection with any Credit Document, except for its own gross negligence or
willful misconduct. The Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by the Administrative Agent
with reasonable care.

Section 8.2 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice, instrument, writing, or other
communication (including, without limitation, any thereof by telephone or
telecopy) believed by it to be genuine and correct and to have been signed, sent
or made by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel for any Credit Party),
independent accountants, and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Notes as the holder
thereof for all purposes hereof unless and until the Administrative Agent
receives and accepts an Assignment and Acceptance executed in accordance with
Section 9.7. As to any matters not expressly

 

-83-



--------------------------------------------------------------------------------

provided for by this Agreement, the Administrative Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding on all of the Secured Parties; provided, however,
that the Administrative Agent shall not be required to take any action that
exposes the Administrative Agent to personal liability or that is contrary to
any Credit Document or applicable law or unless it shall first be indemnified to
its satisfaction by the Secured Parties against any and all liability and
expense which may be incurred by it by reason of taking any such action.

Section 8.3 Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received written notice from a Secured Party or the Borrower
specifying such Default and stating that such notice is a “Notice of Default”.
In the event that the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall (subject to Section 8.2)
take such action with respect to such Default as shall reasonably be directed by
the Majority Lenders, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interest of the
Secured Parties.

Section 8.4 Rights as Lender. With respect to its Commitment and the Advances
made by it, Wells Fargo (and any successor acting as Administrative Agent) in
its capacity as a Lender hereunder shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include the Administrative Agent in its
individual capacity. Wells Fargo (and any successor acting as Administrative
Agent) and its Affiliates may (without having to account therefor to any Secured
Party) accept deposits from, lend money to, make investments in, provide
services to, and generally engage in any kind of lending, trust, or other
business with any Credit Party or any of its Subsidiaries or Affiliates as if it
were not acting as Administrative Agent, and Wells Fargo (and any successor
acting as Administrative Agent) and its Affiliates may accept fees and other
consideration from any Credit Party or any of its Subsidiaries or Affiliates for
services in connection with this Agreement or otherwise without having to
account for the same to the Secured Parties.

Section 8.5 Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER, THE SWING LINE LENDER AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), ACCORDING TO THEIR
RESPECTIVE PRO RATA SHARES FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER, AND THE SWING LINE LENDER IN ANY WAY RELATING TO OR ARISING OUT OF THIS
AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT, THE
ISSUING LENDER OR THE SWING

 

-84-



--------------------------------------------------------------------------------

LINE LENDER UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (INCLUDING THE
ADMINISTRATIVE AGENT’S, THE ISSUING LENDER’S AND THE SWING LINE LENDER’S OWN
NEGLIGENCE), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES,
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS RESULTING FROM THE ADMINISTRATIVE AGENT’S, THE
ISSUING LENDER’S OR THE SWING LINE LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE
THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE SWING LINE LENDER PROMPTLY
UPON DEMAND FOR ITS RATABLE SHARE OF ANY OUT-OF-POCKET EXPENSES (INCLUDING
COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR THE
SWING LINE LENDER IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
TO THE EXTENT THAT THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR THE SWING
LINE LENDER IS NOT REIMBURSED FOR SUCH BY THE BORROWER OR ANY OTHER CREDIT
PARTY.

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
agrees that it has, independently and without reliance on the Administrative
Agent or any other Secured Party, and based on such documents and information as
it has deemed appropriate, made its own credit analysis of the Borrower and the
Restricted Subsidiaries and decision to enter into this Agreement and that it
will, independently and without reliance upon the Administrative Agent or any
other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under the Credit Documents. Except for notices,
reports, and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent hereunder and for other information
in the Administrative Agent’s possession which has been requested by a Lender
and for which such Lender pays the Administrative Agent’s expenses in connection
therewith, the Administrative Agent shall not have any duty or responsibility to
provide any Secured Party with any credit or other information concerning the
affairs, financial condition, or business of any Credit Party or any of its
Subsidiaries or Affiliates that may come into the possession of the
Administrative Agent or any of its Affiliates.

Section 8.7 Resignation of Administrative Agent and Issuing Lender. The
Administrative Agent, the Issuing Lender or the Swing Line Lender may resign at
any time by giving written notice thereof to the Lenders and the Borrower. Upon
receipt of notice of any such resignation, the Majority Lenders shall have the
right to appoint a successor Administrative Agent, Issuing Lender or Swing Line
Lender with, so long as no Event of Default has occurred and is continuing, the
consent of the Borrower, which consent shall not be unreasonably withheld. If no
successor Administrative Agent, Issuing Lender or Swing Line Lender shall have
been so appointed by the Majority Lenders with the consent of the Borrower, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s, Issuing Lender’s or Swing Line Lender’s giving of notice
of resignation, then the retiring

 

-85-



--------------------------------------------------------------------------------

Administrative Agent, Issuing Lender or Swing Line Lender may, on behalf of the
Lenders and the Borrower (subject to consultation with the Borrower), appoint a
successor Administrative Agent, Issuing Lender or Swing Line Lender, which shall
be, in the case of a successor Administrative Agent, a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $250,000,000.00 and, in the
case of the Issuing Lender or Swing Line Lender, a Lender. Upon the acceptance
of any appointment as Administrative Agent, Issuing Lender or Swing Line Lender
by a successor Administrative Agent, Issuing Lender or Swing Line Lender, such
successor Administrative Agent, Issuing Lender or Swing Line Lender shall
thereupon succeed to and become vested with all the rights, powers, privileges,
and duties of the retiring Administrative Agent, Issuing Lender or Swing Line
Lender, and the retiring Administrative Agent, Issuing Lender or Swing Line
Lender shall be discharged from its duties and obligations under this Agreement
and the other Credit Documents, except that the retiring Issuing Lender shall
remain the Issuing Lender with respect to any Letters of Credit outstanding on
the effective date of its resignation or removal and the provisions affecting
the Issuing Lender with respect to such Letters of Credit shall inure to the
benefit of the retiring Issuing Lender until the termination of all such Letters
of Credit. After any retiring Administrative Agent’s, Issuing Lender’s or Swing
Line Lender’s resignation as Administrative Agent, Issuing Lender or Swing Line
Lender, the provisions of this Article 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent,
Issuing Lender or Swing Line Lender under this Agreement and the other Credit
Documents.

Section 8.8 Collateral and Guaranty Matters.

(a) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, without the necessity of any notice to or further consent
from the Secured Parties:

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Security Document (i) upon indefeasible payment in full of the
Obligations (other than (a) Letter of Credit Obligations which are not yet due
and payable in connection with Letters of Credit which have been cash
collateralized in accordance with Sections 2.2(a)(ii), 2.5(e), 7.2(b) or 7.3(b)
and (b) contingent indemnification obligations which are not due and payable and
which by their terms survive the termination or expiration of this Agreement and
the other Credit Documents), the termination or expiration of the Commitments
hereunder, and the termination or expiration of all Letters of Credit (or the
cash collateralization thereof in accordance with Sections 2.2(a)(ii), 2.5(e),
7.2(b) or 7.3(b)), (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Credit Document, or
(iii) subject to Section 9.3, if approved, authorized or ratified in writing by
the Majority Lenders;

(ii) to take any actions with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain Acceptable Security Interests
that are superior to all other Liens (other than Permitted Liens) in and Liens
upon the Collateral granted pursuant to the Security Documents; and

 

-86-



--------------------------------------------------------------------------------

(iii) to take any action in exigent circumstances as may be reasonably necessary
to preserve any rights or privileges of the Secured Parties under the Credit
Documents or applicable Legal Requirements.

(b) Upon the request of the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to release particular
types or items of Collateral pursuant to this Section 8.8.

(c) Each Credit Party hereby irrevocably appoints the Administrative Agent as
such Credit Party’s attorney-in-fact, with full authority to, after the
occurrence and during the continuance of an Event of Default, act for such
Credit Party and in the name of such Credit Party to, in the Administrative
Agent’s discretion, file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Collateral without the
signature of such Credit Party where permitted by law, to receive, endorse, and
collect any drafts or other instruments, documents, and chattel paper which are
part of the Collateral, and to ask, demand, collect, sue for, recover,
compromise, receive, and give acquittance and receipts for moneys due and to
become due under or in respect of any of the Collateral and to file any claims
or take any action or institute any proceedings which the Administrative Agent
may reasonably deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Administrative Agent with
respect to any of the Collateral. The power of attorney granted hereby is
coupled with an interest and is irrevocable.

(d) If any Credit Party fails to perform any covenant contained in this
Agreement or the other Security Documents, the Administrative Agent may itself,
after five (5) Business Days prior notice to such Credit Party, perform, or
cause performance of, such covenant, and such Credit Party shall pay for the
reasonable and documented out of pocket costs and expenses of the Administrative
Agent incurred in connection therewith in accordance with Section 9.1.

(e) The powers conferred on the Administrative Agent under this Agreement and
the other Credit Documents are solely to protect its interest in the Collateral
and shall not impose any duty upon it to exercise any such powers. Beyond the
safe custody thereof, the Administrative Agent and each Secured Party shall have
no duty with respect to any Collateral in its possession or control (or in the
possession or control of the Administrative Agent or bailee) or with respect to
any income thereon or the preservation of rights against prior parties or any
other rights pertaining thereto. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property. Neither the
Administrative Agent nor any Secured Party shall be liable or responsible for
any loss or damage to any of the Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehouseman, carrier,
forwarding agency, consignee, broker or other agent or bailee selected by a
Credit Party or selected by the Administrative Agent in good faith.

(f) Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof.

 

-87-



--------------------------------------------------------------------------------

Section 8.9 No Duties, Etc. No Syndication Agent, Documentation Agent or Co-Lead
Arranger listed on the cover page of this Agreement shall have any powers,
duties or responsibilities in such capacity under this Agreement or any of the
other Credit Documents, except in its capacity as Administrative Agent, Issuing
Lender, Swing Line Lender or a Lender.

ARTICLE 9

MISCELLANEOUS

Section 9.1 Costs and Expenses. The Borrower agrees to pay promptly (and in any
event within five (5) Business Days) after written demand (accompanied by
detailed invoices) all reasonable and documented out-of-pocket costs and
expenses of Administrative Agent (but not of other Lenders) in connection with
the preparation, execution, delivery, administration, modification, and
amendment of this Agreement, the Notes, and the other Credit Documents
including, without limitation, costs associated with field examinations,
appraisals, and the reasonable fees and out-of-pocket expenses of a single
primary outside counsel (and, if necessary, one firm of local, regulatory or
other specialty counsel in each appropriate jurisdiction or specialty) for
Administrative Agent (but not of other Lenders), and all reasonable and
documented out-of-pocket costs and expenses, if any, of the Administrative Agent
and each Lender (including, without limitation, reasonable fees and expenses of
a single primary outside counsel (and, if necessary, one firm of local,
regulatory or other specialty counsel in each appropriate jurisdiction or
specialty) of each Lender) in connection with the enforcement (whether through
negotiations, legal proceedings, or otherwise) of this Agreement, the Notes, and
the other Credit Documents.

Section 9.2 Indemnification. THE BORROWER AGREES TO INDEMNIFY AND HOLD HARMLESS
THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, THE SWING LINE LENDER AND EACH
LENDER AND EACH OF THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, AND ADVISORS (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST
ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS, AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) THAT MAY BE INCURRED
BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED PARTY, IN EACH CASE ARISING
OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF
DEFENSE IN CONNECTION THEREWITH) THE CREDIT DOCUMENTS, ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE
ADVANCES, INCLUDING SUCH INDEMNIFIED PARTY’S OWN NEGLIGENCE, EXCEPT TO THE
EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE (A) IS FOUND IN A
FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM (1) SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT,
OR BAD FAITH OR (2) ANY MATERIAL BREACH BY SUCH INDEMNIFIED PARTY OF ITS
MATERIAL OBLIGATIONS UNDER

 

-88-



--------------------------------------------------------------------------------

THE CREDIT DOCUMENTS, OR (B) RELATES TO CLAIMS SOLELY AMONG INDEMNIFIED PARTIES
WHICH DO NOT ARISE BECAUSE OF ANY ACTION OR FAILURE TO ACT BY ANY CREDIT PARTY
OR ITS AFFILIATES, OTHER THAN CLAIMS BROUGHT AGAINST THE ADMINISTRATIVE AGENT,
THE ISSUING LENDER, THE SWING LINE LENDER OR ANY CO-LEAD ARRANGER LISTED ON THE
COVER PAGE OF THIS AGREEMENT, IN EACH CASE, IN ITS CAPACITY AS SUCH. IN THE CASE
OF AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN
THIS SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY THE BORROWER, ITS
DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNIFIED PARTY OR ANY OTHER PERSON
OR ANY INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED. THE BORROWER AGREES NOT TO
ASSERT ANY CLAIM AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, THE SWING
LINE LENDER, ANY LENDER, ANY OF THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, AND ADVISERS, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES ARISING
OUT OF OR OTHERWISE RELATING TO THE CREDIT DOCUMENTS, ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE
ADVANCES. WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF THE
BORROWER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE BORROWER CONTAINED IN
THIS SECTION 9.2 SHALL SURVIVE THE PAYMENT IN FULL OF THE ADVANCES AND ALL OTHER
AMOUNTS PAYABLE UNDER THIS AGREEMENT.

Section 9.3 Waivers and Amendments. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document, nor consent to any
departure by the Borrower or any Guarantor therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority Lenders
and the Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
amendment, waiver, or consent shall, unless in writing and signed by all the
affected Lenders and the Borrower, do any of the following: (a) waive any of the
conditions specified in Article 3.1, (b) reduce the principal of, or interest
on, the Notes or any fees or other amounts payable hereunder or under any other
Credit Document (it being understood that the waiver of default interest shall
only require the consent of the Majority Lenders), (c) increase the Total
Commitment, (d) postpone or extend any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder,
including, without limitation, the Maturity Date (it being understood that a
waiver of any mandatory prepayments under Section 2.5(c) shall only require the
consent of the Majority Lenders), (e) amend Section 2.12(e), Section 7.6, or any
other provision providing for pro-rata payments by or to the Lenders, or this
Section 9.3, (f) except as specifically provided in the Credit Documents and as
a result of transactions permitted by the terms of this Agreement, release any
Guarantor from its obligation under the Guaranty or release all or a material
portion of the Collateral; or (g) amend the definition of “Majority Lenders” or
otherwise change the number of Lenders which shall be required for the Lenders
or any of them to take any action hereunder or under any other Credit Document;
and provided, further, that (i) no Commitment of a Lender or any obligations of
a

 

-89-



--------------------------------------------------------------------------------

Lender may be increased without such Lender’s written consent and (ii) no
amendment, waiver, or consent shall, unless in writing and signed by the
Administrative Agent, the Issuing Lender and the Swing Line Lender in addition
to the Lenders required above to take such action, affect the rights or duties
of the Administrative Agent, the Issuing Lender or the Swing Line Lender, as
applicable under this Agreement or any other Credit Document.

Section 9.4 Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

Section 9.5 Survival of Representations and Obligations. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower and the other Credit Parties in connection herewith shall survive the
execution and delivery of this Agreement and the other Credit Documents, the
making of the Advances or the issuance of any Letters of Credit and any
investigation made by or on behalf of the Secured Parties, none of which
investigations shall diminish any Secured Party’s right to rely on such
representations and warranties. All obligations of the Borrower provided for in
Sections 2.10, 2.11, 2.13(c), 9.1 and 9.2 and all of the obligations of the
Lenders in Section 8.5 shall survive any termination of this Agreement and
repayment in full of the Obligations.

Section 9.6 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower, the Issuing Lender, the Swing Line Lender
and the Administrative Agent, and when the Administrative Agent shall have, as
to each Lender, either received a counterpart hereof executed by such Lender or
been notified by such Lender that such Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender
and their respective successors and assigns, except that the Borrower shall not
have the right to assign its rights or delegate its duties under this Agreement
or any interest in this Agreement without the prior written consent of each
Lender.

Section 9.7 Lender Assignments and Participations.

(a) Each Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Advances, its Notes, and its Commitments); provided,
however, that (i) each such assignment shall be to an Eligible Assignee;
(ii) except in the case of an assignment to another Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement, any such partial
assignment shall be in an amount at least equal to $5,000,000.00; (iii) each
such assignment by a Lender shall be of a constant, and not varying, percentage
of all of its rights and obligations under this Agreement and the Notes (other
than rights of reimbursement and indemnity arising before the effective date of
such assignment) and shall be of an equal pro rata share of the Assignor’s
interest in the Revolving Advances, Revolving Commitments, and the related
Letters of Credit; and (iv) the parties to such assignment shall execute and
deliver to the Administrative Agent for its acceptance an Assignment and
Acceptance, together with any Notes subject to such assignment and the assignor
or assignee Lender shall pay a processing fee of $3,500.00. In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no

 

-90-



--------------------------------------------------------------------------------

such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Revolving
Advances previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent, the Issuing Lender, the Swing Line Lender
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Revolving Advances and
participations in Letters of Credit and Swing Line Advances in accordance with
its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Upon execution, delivery, and acceptance of such Assignment and
Acceptance, payment of the processing fee and recording such assignment in the
Register, the assignee thereunder shall be a party hereto and, to the extent of
such assignment, have the obligations, rights, and benefits of a Lender
hereunder and the assigning Lender shall, to the extent of such assignment,
relinquish its rights and be released from its obligations under this Agreement;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon the consummation of any assignment pursuant to
this Section 9.7, the assignor, the Administrative Agent and the Borrower shall
make appropriate arrangements so that, if requested, new Notes are issued to the
assignor and the assignee. If the assignee is not organized under the laws of
the United States of America, any state thereof or the District of Columbia, it
shall deliver to the Borrower and the Administrative Agent the forms described
in Sections 2.13(e) and 2.13(f) applicable to such assignee.

(b) The Administrative Agent, acting solely for such purpose as agent to the
Borrower, shall maintain at its address referred to in Schedule 9.9 a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the
Commitments of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(c) Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Notes subject to such assignment and payment of the
processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register, and (iii) give
prompt notice thereof to the parties thereto.

 

-91-



--------------------------------------------------------------------------------

(d) Each Lender may sell participations to one or more Persons in all or a
portion of its rights and/or obligations under this Agreement (including all or
a portion of its Commitments or its Advances) provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participant shall be entitled to the
benefit of the yield protection provisions contained in Sections 2.10 and 2.11
(but, with respect to any particular participant, to no greater extent than the
Lender that sold the participation to such participant) and the right of set-off
contained in Section 7.4, and (iv) the Borrower shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to its Advances and its Notes
and to approve any amendment, modification, or waiver of any provision of this
Agreement (other than amendments, modifications, or waivers decreasing the
amount of principal of or the rate at which interest is payable on such Advances
or Notes, extending any scheduled principal payment date or date fixed for the
payment of interest on such Advances or Notes, or extending its Commitment). Any
Lender selling a participation to one or more Persons pursuant to this
Section 9.7(d) shall collect from such Persons, prior to the time such Persons
receive payment with respect to such participation, the appropriate forms,
certificates and statements described in Sections 2.13(e) and 2.13(f), assuming
for such purposes that each such Person was a Lender.

(e) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time assign and pledge all or any portion of its Advances and its
Notes to any Federal Reserve Bank as collateral security pursuant to Regulation
A and any Operating Circular issued by such Federal Reserve Bank. No such
assignment shall release the assigning Lender from its obligations hereunder.

(f) Any Lender may furnish any information concerning the Borrower or any of its
Subsidiaries in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants), subject,
however, to the provisions of Section 9.8.

Section 9.8 Confidentiality. The Administrative Agent, the Swing Line Lender,
the Issuing Lender, each Lender, each Swap Counterparty and each Cash Management
Bank (each a “Lending Party”) agree to keep confidential any information
furnished or made available to it by the Borrower pursuant to this Agreement;
provided that nothing herein shall prevent any Lending Party from disclosing
such information (a) to any other Lending Party, or any officer, director,
employee, agent, or advisor of any Lending Party for purposes of evaluating the
transactions contemplated hereby (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and will be instructed to keep such information confidential),
(b) to any other Person if directly incidental to the administration of the
credit facility provided herein, (c) as required by any law, rule, or
regulation, (d) upon the order of any court or administrative agency, (e) upon
the request or demand of any regulatory agency or authority, (f) that is or
becomes available to the public or that is or becomes available to any Lending
Party other than as a result of a disclosure by any Lending Party prohibited by
this Agreement, (g) in connection with any litigation relating to this Agreement
or any other Credit Document to which such Lending Party or any of its
Affiliates may be a party, (h) to the extent necessary in connection with the
exercise of any remedy under this Agreement or any other Credit Document, and
(i) to any actual or proposed participant or assignee, in each case, subject to
provisions substantially similar to those contained in this Section 9.8.

 

-92-



--------------------------------------------------------------------------------

Section 9.9 Notices, Etc.

(a) Except as provided in paragraph (b) below, all notices and other
communications (other than Notices of Borrowing and Notices of Continuation or
Conversion, which are governed by Article 2 of this Agreement) shall be in
writing and hand delivered with written receipt, telecopied, sent by facsimile
(with a hard copy sent as otherwise permitted in this Section 9.9), sent by a
nationally recognized overnight courier, or sent by certified mail, return
receipt requested as follows: if to the Borrower, a Guarantor, the
Administrative Agent, the Swing Line Lender, or the Issuing Lender, as specified
on Schedule 9.9 and if to any Lender, as specified in its Administrative
Questionnaire. Each party may change its notice address by written notification
to the other parties. All such notices and communications shall be effective
upon the earliest to occur of (i) actual receipt by the relevant party hereto
and (ii) (A) if delivered by hand or by courier, when signed for by or on behalf
of the relevant party hereto, (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid and (C) if delivered by facsimile,
when sent and receipt has been confirmed verbally or in writing; provided that
notices and communications to any Lender, the Administrative Agent, the Swing
Line Lender, or the Issuing Lender pursuant to Article 2 shall not be effective
until received. Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Notices and other communications to the Administrative Agent and each Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
the Administrative Agent or any Lender pursuant to Article 2 if such Person has
notified the Borrower that it is incapable of receiving notices under such
Article by electronic communication. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

Section 9.10 Usury Not Intended. It is the intent of the Borrower, the
Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender
in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender and the Swing
Line Lender including such applicable laws of the State of New York, if any, and
the United States of America from time to time in effect. In furtherance
thereof, the Administrative Agent, the Issuing Lender, the Swing Line Lender,
the Lenders and the Borrower stipulate and agree that none of the terms and
provisions contained in this Agreement or the other Credit Documents shall ever
be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Rate and that for

 

-93-



--------------------------------------------------------------------------------

purposes of this Agreement “interest” shall include the aggregate of all charges
which constitute interest under such laws that are contracted for, charged or
received under this Agreement; and in the event that, notwithstanding the
foregoing, under any circumstances the aggregate amounts taken, reserved,
charged, received or paid on the Advances, include amounts which by applicable
law are deemed interest which would exceed the Maximum Rate, then such excess
shall be deemed to be a mistake and the Administrative Agent, the Issuing
Lender, the Swing Line Lender and each Lender receiving same shall credit the
same on the principal of the Advances (or if such Advances shall have been paid
in full, refund said excess to the Borrower). In the event that the maturity of
the Advances are accelerated by reason of any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest may never include more than
the Maximum Rate, and excess interest, if any, provided for in this Agreement or
otherwise shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited to the principal of the
Advances (or, if the applicable Notes shall have been paid in full, refunded to
the Borrower of such interest). In determining whether or not the interest paid
or payable under any specific contingencies exceeds the Maximum Rate, the
Borrower, the Administrative Agent, the Issuing Lender, the Swing Line Lender
and the Lenders shall to the maximum extent permitted under applicable law
amortize, prorate, allocate and spread in equal parts during the period of the
full stated term of this Agreement all amounts considered to be interest under
applicable law at any time contracted for, charged, received or reserved in
connection with the Obligations. The provisions of this Section shall control
over all other provisions of this Agreement or the other Credit Documents which
may be in apparent conflict herewith.

Section 9.11 Usury Recapture. In the event the rate of interest chargeable under
this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Advances shall bear interest at the Maximum Rate until
the total amount of interest paid or accrued on the Advances equals the amount
of interest which would have been paid or accrued on the Advances if the stated
rates of interest set forth in this Agreement had at all times been in effect.
In the event, upon payment in full of the Advances, the total amount of interest
paid or accrued under the terms of this Agreement and the Advances is less than
the total amount of interest which would have been paid or accrued if the rates
of interest set forth in this Agreement had, at all times, been in effect, then
the Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Advances if the Maximum Rate had, at all times, been in
effect and (B) the amount of interest which would have accrued on its Advances
if the rates of interest set forth in this Agreement had at all times been in
effect and (ii) the amount of interest actually paid under this Agreement on its
Advances. In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrower.

Section 9.12 Governing Law; Submission to Jurisdiction. This Agreement, the
Notes and the other Credit Documents (unless otherwise expressly provided
therein) shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York without regard to conflicts of laws principles
(other than Sections 5-1401 and 5-1402 of the General

 

-94-



--------------------------------------------------------------------------------

Obligations Law of the State of New York). Each of the parties hereto hereby
irrevocably submits to the jurisdiction of any court of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Credit Documents, and each of the parties hereto hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such New York State court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the parties hereto hereby unconditionally
and irrevocably waives, to the fullest extent it may effectively do so, any
right it may have to the defense of an inconvenient forum to the maintenance of
such action or proceeding. Each of the parties hereto hereby agrees that service
of copies of the summons and complaint and any other process which may be served
in any such action or proceeding may be made by mailing or delivering a copy of
such process to such party at its address referred to in Section 9.9. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Section shall
affect the rights of any Secured Party to serve legal process in any other
manner permitted by the law or affect the right of any Secured Party to bring
any action or proceeding against the Borrower or its Property in the courts of
any other jurisdiction. Each of the parties hereto hereby agrees that Sections
5-1401 and 5-1402 of the General Obligations Law of the State of New York shall
apply to this Agreement.

Section 9.13 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. This Agreement
may be transmitted and/or signed by facsimile. The effectiveness of any such
signatures shall, subject to applicable Legal Requirements, have the same force
and effect as manually-signed originals and shall be binding on all parties
hereto. The Administrative Agent may also require that any such signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile signature.

Section 9.14 Waiver of Jury. THE BORROWER, THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER, AND THE SWING LINE LENDER HEREBY IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.15 Collateral Matters; Hedging Arrangements and Cash Management
Agreements. The benefit of the Security Documents and of the provisions of this
Agreement relating to any Collateral securing the Obligations shall also extend
to and be available to Swap Counterparties and the Cash Management Banks on a
pro rata basis in respect of any obligations of any Credit Party which arise
under any such Hedging Arrangement or Cash Management Agreement, as applicable,
while such Person or its Affiliate is a Lender, but only while such Person or
its Affiliate is a Lender. No Lender or any Affiliate of a Lender shall have any
voting rights under any Credit Document as a result of the existence of
obligations owed to it under any such Hedging Arrangement or Cash Management
Agreement.

 

-95-



--------------------------------------------------------------------------------

Section 9.16 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of the Credit Parties
and other information that will allow such Lender to identify the Credit Parties
in accordance with the Act.

Section 9.17 Amendment and Restatement. The Borrower, the Lenders, the Issuing
Lender, the Swing Line Lender and the Administrative Agent have agreed that this
Agreement is an amendment and restatement of the Existing Credit Agreement in
its entirety, and this Agreement is not a novation of the Existing Credit
Agreement. All the rights, titles, liens, security interests, and assignments
securing the Obligations (as defined in the Existing Credit Agreement) shall
secure the Obligations, insofar and only insofar as the same cover the
Collateral, and all liens, security interests, and assignments against the
Collateral securing the Obligations (as defined in the Existing Credit
Agreement) are hereby renewed, extended, and modified to secure the Obligations.

Section 9.18 Entire Agreement. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS,
AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER SET FORTH HEREIN AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages Follow]

 

-96-



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BORROWER: PIONEER DRILLING COMPANY By:  

 

Name:  

 

Title:  

 

Signature Page to Amended and Restated Credit Agreement

Pioneer Drilling Company



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: WELLS FARGO BANK, N.A., in its capacity as Administrative
Agent, Issuing Lender and Swing Line Lender By:  

 

Name:  

 

Title:  

 

Signature Page to Amended and Restated Credit Agreement

Pioneer Drilling Company



--------------------------------------------------------------------------------

LENDERS: WELLS FARGO BANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 

Signature Page to Amended and Restated Credit Agreement

Pioneer Drilling Company



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

 

Name:  

 

Title:  

 

Signature Page to Amended and Restated Credit Agreement

Pioneer Drilling Company



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

 

Name:  

 

Title:  

 

Signature Page to Amended and Restated Credit Agreement

Pioneer Drilling Company



--------------------------------------------------------------------------------

CATERPILLAR FINANCIAL SERVICES CORPORATION, as a Lender By:  

 

Name:  

 

Title:  

 

Signature Page to Amended and Restated Credit Agreement

Pioneer Drilling Company



--------------------------------------------------------------------------------

WHITNEY BANK, as a Lender By:  

 

Name:  

 

Title:  

 

Signature Page to Amended and Restated Credit Agreement

Pioneer Drilling Company



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

 

Name:  

 

Title:  

 

Signature Page to Amended and Restated Credit Agreement

Pioneer Drilling Company